Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 1 of 74




           EXHIBIT F
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 2 of 74                                                 :~
                                                                        0                 Anne Arundel Circuit Court
                                                                                                                      --
                                                                                                                 E-FILED    I
                                                                                                                            1
                                                                                               12/15/201712:16:07 PM        1
Deposition ofDanielle Davis                                           Jeffrey Buchalter v. William Tham, M.D., eta!         !
    1                                    IN THE CIRCUIT COURT

    2                                FOR ANNE ARUNDEL COUNTY

    3
           JEFFREY BUCHALTER,                                     )
   4                                                              )
                              Plaintiff,                          )
    5                                                             )
           vs.                                                    ) Case No. :
   6                                                              ) C-02-CV-16- 002718
           WILLIAM THAM, M.D.              I    et al.,           )
   7                                                              )
                              Defendants.                         )
   8                                                              )

   9


  10

  11                    VIDEOTAPED DEPOSITION OF DANIELLE DAVIS

  12

  13                                           Phoenix, Arizona
                                               October 19, 2017
  14                                              10:03 a.m.

 15

 16

 17

 18


 19       REPORTED BY:
          Kristy A. Ceton, RPR
 20       AZ Certified Court Reporter No. 50200

 21



CRC Salomon, Inc.                 www.crcsalomon.com- info@crcsalomon.com                             Page: 1 (l)
Office (410) 821-4888              2201 Old Court Road, Baltimore, MD 21208             Facsimile (410) 821-4889
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 3 of 74
                                                                                                     ======================,
Deposition of Danielle Davis                                                                 Jeffrey Buchalter v. William Tham, M.D., et al
                                                               Page2                                                                    Page4
  1       VIDEOTAPED DEPOSITION OF DANIELLE DAVIS                        1                     INDEX
  2

  3
      commenced at 10:03 a.m., on October 19,2017, at
      Cohen, Dowd & Quigley, 2425 East Camelback Road,
                                                                         2

                                                                         3   EXAMINATION BY                                      PAGE
                                                                                                                                                  I
  4   Suite II 00, Phoenix, Arizona, before Kristy A. Ceton,             4

  5   RPR. Arizona Certified Court Reporter No. 50200.                   5   Mr. Moore..................................   8
  6                                                                      6

  7
                     ***                                                 7
  8                                                                          EXHIBITS
                                                                         8                        DESCRIPTION                       PAGE
  9   APPEARANCES :                                                      9   Exhibit 1 Confj.dentiality Agreemept                   6
10      For the Plaintiff:
                                                                                     Concerntlli!: Docum,ems Produced
                                                                        10           by Insys Therapeutics, Inc.
11         BEKMAN, MARDER & ADKINS, LLC                                 11   Exhibit 2 Complaint                  41
           By: Aaron L. Moore, Esq.
12         300 West Pratt Su·eet                                             Exhibit 3 HSGAC Minority Staff Report
           Suite450
                                                                        12                                                              140
                                                                                     Fueling an Epidemic
13         Baltimore, Maryland 21201                                    13
14
                                                                             Exhibit 4 Leslie Zacks Joiu.s Arbor    153
        For the Defendant fnsys Therapeutics:                           14           Pharmaceuticl}ls as Ueneral
15
                                                                                     Counsel and Compliance Officer
           CARLTON FIELDS                                               15
           By: Adam P. Schwartz, Esq.                                        Exhibit 5 11/9/2012 e-mail from Xun Yu     187
16         4221 West Boy Scout Boulevard                                16           to Jessica Larichiuta
           Suite 1000
17         Tampa, Florida 33607                                         17   Exhibit 6 \112/2013 e-mail from Michael 200
18
                                                                                     Babich to Sales All ·
                                                                        18
19
                                                                             Exhibit 7      Code of Conduct, 2013                 214
                                                                        19
20
                                                                             Exhibit 8 The New York Tlmes article,                  220
                                                                        20           ~ovember 27 2014 Using
21
                                                                                      octors \'litb TfQubted Pasts to
                                                                        21             arket a Paii:lldller
                                                               Page 3                                                                   PageS
 1    APPEARANCES, CONT'D:                                               1   EXHffiiT                 DESCRIPTION                  PAGE
 2      For the Defendants Tham,Physical Medicine & Pain
        Management Associates, P.C., S_gphia
                                                                         2   Exhibit ~ The ~ew York Times article,                  220
                                                                                       ay 13 014 DQybts Raised
 3      Leonard-Bums, PA-C, Michael Weeks, PA-C, Amy                     3           A .6ut{") f-Laoel Use of Subsys
        Fernandez, PA-C, Rooert Loya, PA-C and Karen                                 Pati.1Iillfer
 4      Scott, PA-C:                                                     4
                                                                           Exhibit 10 12/16/2014 e-m&l'1 from Alec      221
 5         VERNICK & ASSOCIATES                                          s         Burlakoffto Sales AI
           By: Michael McCubbin, Esq.
 6         111 Annapolis Street                                          6 Exhibit 11 9/11/2013 e-mail from Alec       227
           Annapolis, Maryland 21401                                               Bur1akoffto Beth McKey
 7                                                                       7
        For the Witness:                                                   Exhibit 12 11/13/2014 e-m~l from           231
 8                                                                       s         Joseph Rowan to Sales East
           COHEN DOWD & QUIGLEY
 9         By: Stacey F. Gottlieb., Esq.                                 9 Exhibit 13 Insy{i S.Pfiaker Programs Field
           2425 East Camelback Koaa
                                                                                                                        243
10
                                                                                   Responsibintles
           Suite 1100                                                   10
           Phoenix, Arizona 850 16                                         Exhibit 14 11/3/2012 e-mail from Sunrise 252
11                                                                      11         Lee to Alec Burlakoff
        Also Present:
12                                                                           Exhibit 15 hStrat~gies.to Pevelop !P.1d
           Samantha Elliott, the videographer
                                                                        12                                                        255
13
                                                                                     En ance M.oqttonng Acfiv1ties
                                                                        13           for Commerctal Teams
           Robert Schwimmer
14
                                                                        14   Exhibit t~fo~~e{gi<t~n~rA~;rg and Auditing 255
15                                                                      15           ComPlians;e througnout the
16
                                                                                     Orgahization
                                                                        16
17                                                                      17
18                                                                      18
19                                                                      19
20                                                                      20
21                                                                      21

CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                                             Page: 2 (2 - 5)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                                  Facsimile (410) 821-4889
           Case 1:16-cr-10343-ADB
----------------                    Document
                   P'-:;:::·:.::=:=::::::=:.       797-6 Filed 03/22/19
                                             ::=:=:=====:=====:==o  = -Page
                                                                        - - -4-of-74
                                                                                   ---------
                                              (

        Deposition ofDanielle Davis                                                               Jeffrey Buchalter v. William Tham, M.D., et al
                                                                     Page6                                                            Page 8
          1                           Phoenix, Arizona                         1                  EXAMINATION
                                      October 19,2017
          2                           10:03 a.m.                               2   BY MR. MOORE:
          3       (Exhibit 1 was marked for identification.)                   3       Q. Would you -
          4                                                                    4            MR. SCHWARTZ: Just as a housekeeping
          5              TRANSCRIPT OF PROCEEDINGS                             5   matter, we've premarked a document as D 1, which is
          6             THE VIDEOGRAPHER: Good·moming. My name                 6   the confidentiality -- confidentiality agreement
          ?   is Samantha Elliot, certified legal video specialist             ?   governing this case. We-- Pursuant to paragraph 5,
          8   with CRC Salomon. Our court reporter is Kristy Ceton             8   we reserve the right to designate portions of the
          9 representing CRC Salomon. Their address is 2201 Old                9   deposition confidential. And until that's done,
         10   Court Road, Baltimore, Maryland 21208.                          10   would insist upon the nonsharing provisions in
         11             We are at 2425 East Camelback Road, Suite             11   paragraph 3.
         12   1100, Phoenix, Arizona, to take the deposition of               12       Q. BY MR. MOORE: Would you please state
         13   Danielle Davis on behalf of the plaintiff in the                13   your name for the record?
         14   Circuit Court for Anne Arundel County, case of                  14       A. Yes. Danielle Davis.
         15   Buchalter versus Tham, et al., Case No.                         15       Q. Good morning, Ms. Davis. My name is
         16   C-02-CV-16002718. The date is October 19th, 2017,               16   Aaron Moore. I represent a United States veteran
         1?   and the time is 10:03 a.m.                                      17   named Jeff Buchalter in this case.
         18             The attorneys wilL now introduce                      18            Do you understand that?
         19 themselves and those present. Plaintiffs first,                   19       A. Yes.
         20   please.                                                         20       Q. Olmy. Have you reviewed any materials in
         21             MR. MOORE: Good morning. Aaron Moore on               21   preparation for your deposition?
                                                                     Page 7                                                            Page9
          1   behalf of the plaintiff, Jeff Buchalter.                         1       A.    Not specifically, no.
          2             MS. GOTILIEB: Stacey Gottlieb on behalf                2       Q.    Have you reviewed anything?
          3   of the witness, Danielle Davis.                                  3       A.    Not that I can recall, no.
          4             MR. SCHWARTZ: Adam Schwartz on behalf of               4       Q.    Okay. Have you been deposed before?
          5 Insys Therapeutics.                                                5       A. I have not been deposed before.
          6             MR. MCCUBBIN: Michael McCubbin on behalf               6       Q.    Okay. If there's a question that I ask
          ?   of William Tham and his practice, PMPMA, and the                 ?   that you don't understand, please tell me and I'll be
          8   physician's assistant defendants.                                8   happy to rephrase the question.
          9             MS. GOTILIEB: And let the record retlect               9       A. Okay.
         10   that Mr. McCubbin is attending by telephone.                    10       Q. Okay.
        11              MR. SCHWIMMER: Also, Robert Schwimmer.                11       A. Yeah. Thank you.
        12    Counsel for - in-house counsel for lnsys.                       12       Q. You are the director of compliance for
         13             THE VIDEOGRAPHER: Court reporter, please              13   Insys Therapeutics?
         14   swear in the witness.                                           14       A. Yes.
        15                                                                    1s       Q. And bow long have you held that position?
        16                  DANIELLE DA VlS,                                  16       A. SinceMarch31stof2014.
        1?    called as a witness herein, having been first duly              1?       Q. As I'm sure you're aware, lnsys
        18    sworn, was examined and testified as follows:                   18   Therapeutics is involved in various investigations in
        19                                                                    19   litigation across the country?
        20                                                                    2o            MR. SCHWARTZ: Object to form.
        21                 (Next page, please.)                               21            MS. GOTTLIEB: Objection. Form.
        CRC Salomon, Inc.                             www.crcsalomon.com - info@crcsalomon.com                                   Page: 3 (6 - 9)
        Office (410) 821-4888                          2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
                                                          ·--------- 0
           Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 5 of 74



Deposition of Danielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                          Page 10                                                         Page 12
 1            THE WITNESS: l'm aware, yes.                           1       Q. All right. Did you take the Fifth in any
 2         Q. BY MR. MOORE: Okay. In connection with                 2   of Ms. -- or in any of Susan's questions to you?
 3   any of that -- any of those investigations, have you            3       A. No.
 4   given any statements or interviews or testimony?                4       Q. When you spol<e with Susan, did you
 5         A. Yes.                                                   5   decline to answer any questions on the grounds of
 6         Q. Okay. Who have you given statements to?                6   attorney/client privilege?
 7         A. Her first name is Susan, and I don't                   7       A. Yes.
 8   remember her last name.                                         8       Q. Okay. Is it your understanding that the
 9         Q. And who is Susan with?                                 9   United States government intends to call you as a
10         A. With the Boston office of the Department              10   witness in the trial against Insys's former
11   of Justice.                                                    11   executives?
12         Q. I don't remember Susan's last name.                   12           MR. SCHWARTZ: Object to fonn.
13         A. I don't either. I'm sorry.                            13           MS. GOTTLIEB: Foundation.
14         Q. But she is the Attorney General in                    14        Q. BY MR. MOORE: Ifyou know?
15   Boston, correct?                                               15        A. I don't know the answer to that.
16            MS. G01TLIEB: Form.                                   16        Q. Ollay. Have you given any other sworn
17            THE WITNESS: I'm not sure if she's the                17   testimony to anybody else?
18   Attorney General. She's one of the people that work            18        A. No.
19   in that office that I'm aware of, but I don't know             19       Q. It's my understanding that in the coming
20   her title.                                                     20   days, Insys is going to reach a settlement with the
21         Q. BY MR. MOORE: She's one ofthe                         21   Department of Justice. Do you have any knowledge
                                                          Page 11                                                          Page 13
 1   attorneys?                                                      1   about that?
 2         A. Yes.                                                   2           MR. SCHWARTZ: Object to fonn.
 3         Q. Okay. She's one ofthe attorneys that is                3           MS. GOTTLIEB: Fonn.
 4   prosecuting Insys's former executives?                          4           TIIE WITNESS: No.
 5         A. I believe so, yes.                                     s       Q. BY MR. MOORE: Do you lmow iflnsys
 6         Q. Okay. When did you provide information                 6   intends to admit liability in that settlement?
 7   to Susan'?                                                      7       A. I don't.
 8           MR. SCHWARTZ: Object to fonn.                           8       Q. Do you know if Insys is under
 9           MS. GOTTLIEB: Same.                                     9   investigation by the State of Maryland?
10            THE WITNESS: Approximately December of                1o           MR. SCHWARTZ: Object to form.
11   2016.                                                          11          MS. GOTTLIEB: Join.
12         Q. BY MR. MOORE: Was that part of the grand              12           THE WITNESS: I can't recall that
13   jury?                                                          l3   specifically, no.
14         A. No.                                                   14       Q. BY MR. MOORE: Do you recall being part
15         Q. Okay. Was it sworn testimony under oath?              1s of-- involved in producing documents to the State of
16         A. Yes.                                                  16   Maryland?
17         Q. When you gave that testimony -- Let me                17       A. I can't recall anything specifically
18   back up.                                                       18   right now, no.
19            Are you aware ofwhat the Fifth Amendment              19       Q. Ol(ay. To your knowledge, have you been
20   is?                                                            20   identified as a coconspirator?
21         A. Yes.                                                  21       A. No.
CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                               Page: 4 (1 0- 13)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
                                    o---------------o=
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 6 of 74                                                   · - - - - --=]
                                                                                                                                            -- I

Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Tham, M.D., et al
                                                            Page 14                                                           Page 16
   1          Q. No, you don't know; or, no, you have not              1   is a common interest privilege as well as through the               I
   2   been identified?                                                2   company in-house legal function and its relationship
   3          A. To the best of my knowledge, I am not a               3   with Mr. Schwartz.
   4   coconspirator right now. I have not been listed.                4            MR. SCHWARTZ: The privilege is with
   5          Q. Have you been involved at all in turning              5   Insys.
   6   over documents for Jeffs case?                                  6        Q. BY MR. MOORE: It's my understanding that
   7             MS. GOTTLIEB: Fonn. Foundation.                       7 --   Switching topics here.
   8          Q. BY MR. MOORE: My client?                              8            It's my understanding that when employees
   9          A. Oh, your client. Sorry.                               9   left Insys that they tumed over their devices back
 10           Q. Yes.                                                 10   to lnsys, such as their phones and their iPads; is
 11           A. We have several Jeffs. Son-y.                        11   thattrue?
 12           Q. That's ol<ay.                                        12            MS. GOTTLIEB: Form. Foundation.
 13           A. I may have been. I can't recall                      13            MR. SCHWARTZ: Same.
 14    specifically.                                                  14            THE WITNESS: It's my understanding that
 15           Q. Okay. What would your role have been?                15   that is the practice, yes,
 16              MS. GOTTLIEB: Foundation. Form.                      16       Q. BY MR. M OORE: Okay. One of the sales
 17              THE WITNESS : Well, for this specific                17   representatives in my case that interacted with the
 18    case, ifl was to have been involved, I would be                18   healthcare providers, her name was Jessica
 19    asked just generally for documents and I would give            19   Larichiuta. Do you lmow Jessica?
 2o    them to either outside or internal counsel. They               20       A. I know of her, yes.
 21    don't always specify which case it's for, so ...               21       Q.    Okay. You never met her?
                                                 Page 15                                                                       Page 17
  1           Q. BY MR. MOORE: Ol<ay. Have you had                     1       A. I can't recall meeting her specifically.
  2    communications with Mr. Schwartz in this case?                  2       Q.    Okay. Would that policy have applied to
  3             MR. SCHWARTZ: Object to fonn .                         3   her?
  4    Foundation.                                                     4            MS . GOTTLIEB: Objection to the form.
  5             MS. GOTTLIEB: Same.                                    5            THE WITNESS: Yeah. In the compliance
  6             THE WITNESS: Yes, I've spoken to rum,                  6   department, I'm not -- I wouldn't be specifically
  7    yes.                                                            7   involved with that. I understand that is the
  8           Q. BY MR. MOORE: What have you two spoken                8   practice, as you've mentioned. But I - I don't know
  9    about?                                                          9   why it would or would not have applied to her.
 10             MS. GOTTLIEB: Objection.                              10       Q. BY MR. MOORE: Where are these devices
· 11            MR. SCHWARTZ: Objection. Privileged.                  11   kept?
 12             MS. GOTTLIEB: Privileged.                             12            MS. GOTILTEB: Objection. Form.
 13             Instruct the witness not to answer                    1 3 Foundation.
 14    anything that caUs for privileged infonnation.                 14            11-ffi WITNESS: I don't know.
 15           Q. BY MR. MOORE: Your attorney today here               15            MS. GOTTLIEB: Just wait for me to have
 16    is who?                                                        16   an opportunity.
 17           A. Stacey Gottlieb.                                     17       Q. BY MR. MOORE: If I wanted to know where
 18           Q. Have you ever been represented by                    18   the devices are l<ept, whether or not Jessica turned
 19    Mr. Schwartz?                                                  19   over her device in this case back to lnsys, who would
 20           A. No.                                                  20   I go to to speak to about that?
 21             MS . GOTILIEB: Just for the record, there             21            MS. GOTTLIEB: Foundation.
CRC Salomon, Inc.                           www.crcsalomon.com- info@crcsalomon.com                                  Page: 5 (14- 17)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
                                c----------------------r-
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 7 of 74


Deposition of Daoielle Davis                                                      Jeffrey Buchalter v. William Tham, M.D., et al
                                                     Page 18                                                         Page 20
 1          THE WI1NESS: I think it would be a human            1           MS. GOTTLIEB: Form.
 2   resources department.                                      2           THE WITNESS: Specifically? There's been
 3       Q. BY MR. MOORE: Okay. And is there                    3   several times. Is there a specific instance?
 4   somebody in that department that heads that                4       Q. BY MR. MOORE: In terms of coming over
 5   department?                                                5   full-time.
 6       A. Yes.                                                6       A. Full-time, I guess I would say 2007.
 7       Q. What's his or her name?                             7       Q. Okay. What was your college degree
 8       A. His name is Daniel Pon, P-o-n.                      8   earned in?
 9       Q. Thank you.                                          9       A. I received a bachelor's in political
10          Would the same be true in terms of                 1o science.
11   turning devices bacl< over for the executives who have    11       Q. Okay. And when was that?
12   been indicted?                                            12       A. I graduated in 2003.
13          MS. GOTTLIEB: Form.                                13       Q. Did you work after that or did you go
14          Tiffi WITNESS: I guess I don't know.               14   straight to law school?
15       Q. BY MR. MOORE: I would need to go to the            15       A. I went -- Before law school, there was a
16   human resources department to figure that out?            16   period of time where I enrolled to get a master's of
17       A. Yes.                                               17   international business and law and then decided to
18       Q. Okay. Do you have a resume?                        18   switch and go to law school full-time.
19       A. I do, yes.                                         19       Q. Okay. Were you working at all between
20       Q. Is that something that when we're                  20   the period of time after earning your B.S. degree and
21   concluded here today that you could provide to your       21   then starting law school?
                                                   Page 19                                                              Page 21
 1   counsel so that she could turn that over to me?            1           MS. GOTTLIEB: Form.
 2       A. I think I'll defer to Stacey on that.               2           THE WITNESS: I think I may for a little
 3       Q. That's something that you could do,                 3   while after I graduated from-- in 2003, continued
 4   though?                                                    4   being a nanny for a while.
 5       A. I could physically do it, yes.                      s       Q. BY MR. MOORE: Okay. When did you start
 6       Q. Okay.                                               6   law school?
 7       A. But you'll have to ask Stacey.                      7       A. Sorry. The calendar year is different.
 8       Q. Okay. I would make that request.                    8   I'm having to think different.
 9          Tell me a little bit about yourself,                9       Q. I'm sorry.
10   starting with, where did you grow up?                     10       A. We start school in January. You guys
11       A. I grew up in Sydney, Australia.                    11   start school in the fall. January of2005.
12       Q. Okay. Did you attend high school,                  12       Q. Olcay.
13   college over there?                                       13       A. Yes, that's right.
14       A. I attended high schooL I went to Pymble            14       Q. There's different lengths oflaw school
1s Ladies' College up until I-- we ca11 it year 12             15   here in the United States. It's generally three
16   there, but it would be called senior year here. And       16   years. But how long is it in Australia?
17   then I also attended law school in Sydney.                17       A. It's three years.
18       Q. Okay. Graduated from college? Graduated            18       Q. Okay. So you would have graduated in
19   from law school?                                          19   2008?
20       A. Yes.                                               20       A. 2007. So four years. So all of'S, all
21       Q. When did you come to the United States?            21   of'6, and graduated in '7.
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                              Page: 6 (18- 21)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                     Facsimile (410) 821-4889
               Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 8 of 74
-=================--========?; ; _-;-=======================
                                                          · ~- [ ========================·- -~
                                                                                                                                              I
         Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                                 Page22                                                         Page24        II
          1       Q. I see. Okay. All right.                               1   States?
          2       A. Yeah.                                                 2       A. I did, yes.
          3       Q. And what do you do upon graduating from               3       Q. How does that work?
          4   law school?                                                  4       A. A lot of studying. I took the California
          5       A. I think! worked for a little while. So                5   bar in-- I'm pretty sure it was 2009, that area.
          6   my last year in law school, I was working at a law           6   It's sort of blurry, but I think it was 2009.
          7   firm in Sydney, and I continued for a little while           7       Q.    It's been a little while?
          8   and then I moved to the States.                              8       A. Sorry.
          9       Q. What type of law were you practicing at               9       Q.    Did you pass?
         10   the law firm?                                               10       A. Yes.
         11       A. At that time, I was still considered a               11       Q.    Okay. 2009?
         12   clerk, so I would rotate, you know, with whoever            12       A. I did.
         13   really needed help at the time.                             13       Q.    Good.
         14       Q. Is a clerk kind of the equivalent of an              14       A. First go.
         15   intern here?                                                15       Q.    Do you have to -- when you - Just
         16       A. Yeah. I'm-- I'm forgetting the actual                16   because I don't lmow, when you come over from
         17   name that it's given. I remember law clerk, but it's        17   Australia to the United States, do you have to do any
         18   just our in between before you get your official            18   additional schooling or are you just automaticaUy
         19   certifications in between that period.                      19   eligible to take the bar exam here?
         2o       Q. Did you get your official certification              20       A. It's my understanding that the
         21   in Australia?                                               21   qualifications differ by state. And California was
                                                                 Page23                                                         Page25
                A. I did, yes.                                             1   one state that did not require additional schooling.
          2      Q. And when was that?                                     2       Q. Okay. Good.
          3     A. I can't remember specifically, but I                    3            So you become barred in California 2009?
          4 believe it was -- I think I                                    4       A. Uh-huh.
                                        was admitted in
          s approximately June or July in 2008.                            5      Q. But before that period of time, you start
          6     Q. Okay. And did -- Once you were                          6   working for a company in Washington State?
          7 admitted, did you practice in Sydney?                          7       A. Correct.
          8     A. No.                                                     8       Q. And you started worldng for that company
          9     Q. Did you come to the United States?                      9   in 2008?
         1o        A. Yeah.                                               10       A. Yes.
                   Q. Ol{ay. And upon arriving to the United              11      Q. Okay. Was that the- who was that
         12   States, tell me what you did.                               12   company?
         13       A. So--                                                 13        A. I guess it's not a company. It's a
         14           MS. GOTTLIEB: Form.                                 14   tribe.
         15           THE WITNESS: In terms of work?                      15       Q. A tribe?
         16       Q. BYMR.MOORE: Yes.                                     16       A. Yes.
         17       A. Okay. So, specifically, as it relates to             11       Q. What was the tribe's name?
         1e work, I found a --I was offered a position up in              18       A. Snoqualmie.
         19   Washington State.                                           19       Q. And for- as a layperson, were you
         2o       Q. Did you -- How do you go about-- did                 20   operating a - What was your position with the
         21   you eventually take the bar here in the United              21   tribe?
         CRC Salomon, Inc.                      www.crcsalomon.com • info@crcsalomon.com                                  Page: 7 (22 - 25)
         Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
                                                      ( ------------
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 9 of 74


Deposition ofDanielle Davis                                                       Jeffrey Buchalter v. William Tham, M.D., et al
                                                       Page26                                                        Page28
 1       A. My title was executive director of the               1   executive director of the - of the tribe.
 2   Snoqualmie Gaming Commission.                               2             MR. SCHWARTZ: Object to fotm.
 3       Q. Is that ldnd of a fancy term for a tribal            3             MS. GOTTLIEB: Form.
 4   casino?                                                     4             THE WllNESS: Anything, like,
 s             MS. GOTTLIEB: Form.                               5   specifically?
 6             THE WITNESS: No. That's not, no.                  6        Q. BY MR. MOORE: Just an overview.
 7       Q. BY MR. MOORE: No?                                    1        A. So there was no casino when I got there.
 8       A. No.                                                  8        Q. Okay.
 9       Q. Okay. Was it a casino that you were the              9        A. Similarly, there was no compliance
1o executive director over?                                     10   program. So it was my responsibility to build the
11       A. Not specifically, no.                               11   compliance program from scratch. And there are
12       Q. Tell me about it.                                   12   several layers of compliance and adherence to laws
13       A. So the role I played was specifically to            13   that is necessary to even be able to get the casino
14   do with compliance as it related to the tribe's            14   to open.
15   casino.                                                    1s             So it was my responsibility to make sure
16       Q. Okay. And I take it when we're talking              16   that the casino was compliant with tribal, state, and
17   about compliance for a casino, there's a number of         17   federal laws.
18   laws, regulations --                                       18        Q. For the most part, were you -- did you
19       A. Oh, yeah.                                           19   teach yourself those laws and regulations that needed
20       Q. --that apply?                                       20   to be followed and adhered to?
21       A. Yes.                                                21             MR. SCHWARTZ: Object to form.
                                              Page27                                                                        Page29
 1       Q. Okay. How did you -- how did you get                 1             MS. GOTTLIEB: Form.
 2   that position?                                              2             THE WITNESS: I don't recall
 3       A. So I knew the chairman of the Gaming                 3   specifically. I remember putting a lot of time in --
 4   Commission and upon graduation from law school, I           4        Q. BY MR. MOORE: Sure.
 5   reached out to him and said, You know, I want to try        5        A. -- to being brought up to speed. And 1
 6   to get a job in the United States. And he                   6   certainly had a team of expexts around helping --
 7   recommended me for the position.                            7   helping me grow, you know, my knowledge in that area.
 8       Q. What was the chairman's name?                        e        Q. Do you have any type of medical training
 9       A. William Papazian.                                    9   at all?
1o       Q. Just out of curiosity, how did you know             10        A. No.
11   Mr. Papazian?                                              11        Q. So, in essence, your -- your job as the
12       A. Mr. Papazian was-- he knew my mother. I             12   executive director, your job in a-- kind of simple
13   believe she taught one of his children ballet.             13   tenus, was to make sure that the Snoqualmie Tribe
14       Q. Is he from Australia?                               14   operated in compliance with all material
15       A. No.                                                 15   requirements?
16       Q. As the executive director overseeing                16             MS. G01TLTEB: Fonn.
17   compliance for the Snoqualmie Tribe, had you ever          17             MR. SCHWARTZ: Object to form.
18   held a position liJ<e that before?                         18             THE WITNESS: Generally, I think that's
19       A. No.                                                 19 --   that's a fair statement.
20       Q. Give me a sense of some ofthe compliance            20        Q. BY MR. MOORE: You said you had a-- a
21   issues that you were having to deal with as the            21   team of experts sunounding you there.
CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                              Page: 8 (26 - 29)
Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                     Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 10 of 74
                                0
Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                        Page 30                                                        Page 32
 1       A. Uh-huh.                                                1   Tribe, were there any laws and regulations that you
 2       Q. Tell me about that.                                    2   were dealing with with the Snoqualmie Tribe that
 3       A. So the-- the operations side of the                    3   overlapped with what you eventually had to do at
 4   casino, so -- maybe to be helpful. So there's an              4   Insys?
 s operation side.                                                 5            MS. GOTTLIEB: Form.
 6       Q. Okay.                                                  6            THE WITNESS: Not specific in terms of
 7       A. And then there's a-- a compliance side.                7   gaming policies or gaming laws, but certainly the
 8       Q. Okay.                                                  8   essence of, like, a code of conduct or general --
 9       A. The -- the operations side was comprised               9   generally speaking, policies on behavior.
1o of individuals who each alone would have had over 20           10       Q. BY MR. MOORE: Did you develop those type
11   years' experience in their positions. These were the         11   of policies, code of conduct, policies on behavior
12   individuals that I was working with on a daily basis         12   while serving as the executive director ofthe
13   to get the casino up and nmning.                             13   Snoqualmie Tribe?
14            And then, of course, I bad my -- my --              14            MR. SCHWARTZ: Object to form.
15   the commission that I reported into, which included          15            MS. GOTTLfEB: Form.
16   Mr. Papazian. It's my understanding, he had been             16            THE WITNESS: J recall being part of a
17   doing this for decades as well.                              17   team that did, yes.
18       Q. And then there's-- So we have the                     18       Q. BY MR. MOORE: Ol<ay. Did you have a --
19   operational side and the compliance side?                    19   did you develop a compliance committee while you were
20       A. Correct.                                              20   serving as the executive director of the Snoqualmie
21       Q. Okay. On the compliance side, was there               :n Tribe?
                                                        Page 31                                                            Page33
 1   anyone other than you?                                        1            MS. GOITLIEB: Form.
 2       A. Yes.                                                   2            THE WITNESS: No.
 3       Q. Okay. Did you have a team of individuals               3        Q. BY MR. MOORE: Okay. As part of your
 4   working underneath of you?                                    4   role as the executive director, did you have to
 5       A. Yes.                                                   5   investigate instances-- instances of misconduct?
 6       Q. Okay. Is -- Are those individuals that                 6        A. Yes.
 7   you hired and brought on to assist you?                       7        Q. Including fraud?
 8       A. Yes.                                                   8        A. I don't recall a specific instance of
 9       Q. Okay. How long did you stay employed                   9   fraud.
10   with the -- the Snoqualmie Tribe?                            10        Q. Have you gained any certifications in
11       A. I think it was approximately six years.               11   compliance?
12       Q. Take us up roughly 2013, something like               12        A. Yes.
13   that?                                                        13        Q. What certifications have you gained?
14       A. It was like the end of2012, yeah. So it               14        A. I believe the acronym is CCEP. Something
15   was pretty close.                                            15   along the lines of Compliance and Ethics
16       Q. Okay.                                                 16   Professional. It might be Certification for
17       A. Actually, I'm sorry. I think it was end               17   Compliance and Ethics Professional. Something to
18   of'l3.                                                       18   that effect.
19       Q. Okay. You eventually started at lnsys as              19        Q. Is that through the Compliance
20   the director of compliance. But turning back to when         2o   Certification Board or CCB?
21   you were the executive director at the Snoqualmie            21        A. Yeah. There's a society of it. So I'm
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                                 Page: 9 (30 - 33)
Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
-------·· - - -----------0
                 Case 1:16-cr-10343-ADB                    Document 797-6 Filed 03/22/19 Page 11 of 74


         Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                                  Page 34                                                       Page 36
           1   spacing on the actual --                                      1        Q. I'm over here shuffling around papers and
           2       Q. That's okay.                                           2   I'm probably distracting you.
           3       A. -- tenninology. But something to that                  3        A. Sorry.
           4   effect, yes.                                                  4        Q. Is one of the •·easons why you want to
           5       Q. AU right. When did you get that                        5   have an appropriate compliance program in place to
           6   certification?                                                6   prevent misconduct?
           7       A. It was eitherin 20 12 or ' 13.                         7           MS. GOTILIEB: Fol111.
           8       Q. Was it after you started at Insys?                     8           THE Wl1NESS: I would say having a
           9       A. No. Before.                                            9   corporate compliance program in place is necessary to
          10       Q. Was it while you were still the executive             10   help prevent poor conduct, yes.
          11   director ofthe Snoqualmie Tribe?                             11        Q. BY MR. MOORE: Is it important to have
          12       A. Yes.                                                  12   such a program in place as well to help detect
          13       Q. It was?                                               13   misconduct?
          14       A. Yes.                                                  14        A. Yes.
          15       Q. Building a compliance program from the                15        Q. And importance of detecting misconduct
          16   ground up, sounds lil<e you did for the Snoqualmie           16   when it occurs is so that it can be stopped
          17   Tribe, what did you learn to the -- to the importance        17   immediately?
          18   of having a -- a corporate compliance program in             18           MS. GOTILIEB: Form.
          19   place?                                                       19           THE WITNESS: If it is detected, yes.
          20            MS. GOTTLIEB: Form.                                 20        Q. BY MR. MOORE: And when you switched --
                        MR. SCHWARTZ: Object to form.                       21   and when you switch over and we start talking about
                                                                  Page 35                                                   Page 37
           1            THE WITNESS: Can you ask a bit more                  1   compliance programs with pharmaceutical companies
           2   specific question?                                            2   that you -- in this case, Insys, that you were the
           3       Q. BY MR. MOORE: Well, what's the purpose                 3   director of, one of the reasons why you want to have
           4   of having a corporate compliance program?                     4   appropriate corporate compliance -- an appropriate
           5            MS. GOTTLIEB: Form.                                  5   corporate compliance program in place is to make sure
           6            THE WITNESS: My understanding of having              6   that the company and its employees are interacting
           7   a corporate compliance program is so that people              7   appropriately with healthcare pl'Ofessionals?
           B   know-- people, specifically employees of the                  8           MR. SCHWARTZ: Object to form.
           9   organization know the framework and rules in which            9           MS. GOITLIEB: Objection. Form.
          10   they're operating.                                           10           THE WITNESS: Well, yes, I--
          11       Q. BY MR. MOORE: Does having a-- an                      11           Would it be possible to just ask one
           2   appropriate corporate compliance program in place            12   specific question?
          13   help prevent misconduct?                                     13        Q. BY MR. MOORE: Oh, sure.
          14            MR. SCHWARTZ: Object to fonn.                       14           You had a question for me?
          15            MS. GOTTLIEB: Fonn.                                 15        A. No. Could you just ask--
          16            THE WITNESS: Having a corporate                     16        Q. Sure.
          17   compliance program--       rm sorry.   Could you repeat      17        A. I felt like there was more than one
          18   the question?                                                1B   question there, so I got a little bit lost.
          19       Q. BY MR. MOORE: Sure. Absolutely.                       19        Q. One of the purposes of having an
          20            Just any time you need me to, tell me.              20   appropriate corporate compliance program in place is
          21       A. Sorry.                                                21   to make sure that there are appropriate interactions
         CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                                 Page: 10 (34- 37)
         Office (410) 821-4888                         2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 12 of 74
                                                                                       c                                              =9
Deposition ofDanielle Davis
                                                       Page 38
                                                                                    Jeffrey Buchalter v. William Tham, M .D., et at
                                                                                                                       Page40
                                                                                                                                       I
 1   with healthcare provide1·s?                                  1            TilE WITNESS: Tcan't recall the
 2            MR. SCHWARTZ: Object to form.                       2 specifics of it.
 3            MS. GOTTLIEB: Form.                                 3        Q. BY MR. MOORE: I'm looking at, just so
 4            THE WITNESS: I would say that is one                4 you know, a copy of the complaint that you filed,                  I
 s element of what a compliance program strives to                5 which was flied on February 6th, 2014. Okay?
 6 achieve, yes.                                                  6            MS. GOTTLIEB: Do you have a copy to show
 7       Q . BY MR. MOORE: And why is that important?             7 her?
 8            MR. SCHWARTZ: Form.                                 8            MR. MOORE: I have the one, so it's all I
 9            MS. GO'ITLIEB: Form.                                9 have. But I'm happy to provide it to you to look at.
10            THE Wl1NESS: Well, you want to make sure           10 Okay. So you have it. This is my only copy. I'm
11   that the representatives for the company are engaging       11 sorry.
12 appropriately and within policy, within the law.              12        Q. BY MR. MOORE: Maybe it will refresh your
13       Q. BY MR. MOORE: Bacl{ up and taU{ about                13 recollection on this. One of the pa•·agraphs in your
14 your time, again, as the executive director for the           14 complaint states that, "The purpose of the
15 Snoqualmie Tribe. Okay?                                       15 defendant's conspiracy was to operate the casino
16       A. Yes. Can I just correct you? Sorry. T                16 without any regulato1-y oversight so they could
17 was the executive director for the Gaming Commission.         17 directly engage in illegal gaming."
18       Q. I'm sorry.                                           18            MS. GOTTLIEB: Objection to the form,
19       A. Not for the Tribe. It's a different                  19 unless, I mean, if we're going to mark it as an
20 position.                                                     20 exhibit.
21       Q. Thank you. For the Gaming Commission.                21            MR. MOORE: Sure.      ru happy to.
                                                       Page 39                                              Page41
 1            So it would be accurate to say the                  1        Q. BY MR. M OORE: Let me complete the
 2 Snoqualmie Gaming Commission? Would that be--                  2 paragraph for fairness.
 3       A. Yes. Yep.                                             3            It goes on to state, "Most immediately,
 4       Q. Okay. Okay.                                           4   the purpose of the conspiracy was to deceive the
 s            When you were the executive director of             5 Snoqualmie Tribal general counsel, the membership,
 6 that program, you-- you left roughly end of2013 at             6   and to defraud Bani<. of America into believing the
 7 some point?                                                    7 casino was operating in accordance with gaming
 8       A. Yes.                                                  8 regulations, when, in fact, the casino was wildly out
 9            MS. GOTTLIEB: Form.                                 9 of compliance on all material requirements."
10       Q. BY MR. MOORE: And you ultimately filed a             1o            I've highlighted that, which I've read
11   lawsuit?                                                    11   from.
12       A. Yes.                                                 12            MS. GOTTLIEB: Can we please have it
13     Q. And that lawsuit that you filed was                    13 marked as an exhibit?
14 against individuals who, if I'm correct, were part of         14            MR. MOORE: Sure.
15 the Snoqualmie Gaming Commission?                             15            MS. GOTTLIEB: Will you please hand that
16       A. No.                                                  16 to court reporter so she can mark it as an exhibit
17       Q.    Part of the Tribe?                                17 before you take a look?
18       A. Yes.                                                 u             MR. MOORE: Why don't we mark the first
19       Q.     OlU~y.   And your complaint against those        19 page there?
20 individuals was essentially one for fraud, correct?           20     (Exhibit 2 was marked for identification.)
21        MS. GOTTLIEB: Form.                                    21            MS. GOTTLIEB : And, for the record, is
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                              Page: 11 (38- 41)
Office (410) 821-4888                     2201 Old Court Road, Baltimore,I.\'ID 21208                   Facsimile (410) 821-4889
            Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 13 of 74
                                   0                                                         o-·
Deposition ofDanielle Davis                                                                Jeffrey Buchalter v. William Tham, M.D., et al
                                                            Page 42                                                           Page 44
    l   that Exhibit 2?                                                l   specifically.
    2            THECOURTREPORTER: Yes.                                2       Q. BY MR. MOORE: What ultimately happened
    3        Q. BY MR. MOORE: Did I read that right?                   3   with this complaint?
  4             MS. GOTTLIEB: Form.                                    4          MS. GOTTLIEB: Form.
  5             THE WITNESS: I'm assuming you did. I                   5       Q. BY MR. MOORE: The lawsuit?
  6     didn't have it sitting in front of me when you read            6          MS. G01TLIEB: Same.
  7     it to me.                                                      7          THE WITNESS: I-- I don't remember
  8          Q. BY MR. MOORE: Does that refresh your                   8   specifically. I think it was settled. I don't know
  9recollection about why you filed a lawsuit?                         9   the official term of what happened.
1o        MR. SCHWARTZ: Object to form.                               10       Q. BY MR. MOORE: As the executive director
n               THE WITNESS: Vaguely.                                 11   running the compliance for the Snoqualmie Gaming
12           Q. BY MR. MOORE: Okay. The last page, I'll               12   Commission, did you feel as if you had independent
13      represent to you, is your signature with the date.            13   oversight over that process?
14           A. Yes.                                                  14          MR. SCHWARTZ: Object to fonn.
15              MS. GOTILIEB: Fonn.                                   15          MS. GOTTLIEB: Form.
16              Let the record reflect that that does not             16          THE WITNESS: Do you mean me
17      appear to have a signature on it. I can't see it              17   individually?
18      from that far away. It just looks like a blank line           1B       Q. BY MR. MOORE: Yes. As the executive
19      from here.                                                    19   director.
20           Q. BY MR. MOORE: I'll represent to you,                  20          MR. SCHWARTZ: Same.
21      that has your signature on it. Does it, Ms. Davis?            21          MS. GOTTLIEB: Same.
                                                            Page 43                                                             Page 45
 1          A. It's an electronic signature.                           1           THE WITNESS: Yeah, I can't recall
 2          Q. Right.                                                  2   specifically because I'm always working in
 3              Help me understand a little bit more                   3   conjunction with the counsel above me.
 4      about what tt·anspired here. Why did the defendants            4       Q. BY MR. MOORE: I'm going to read
 5      in your lawsuit have to defraud the Bank of America            s something and hand it back to you just so you can
 6      into believing that the casino was operating in                6 verify that I'm reading this accurately.
 7      accordance with gaming regulations when, according to          7          Do you recall how you learned about the
 6      the allegations in the complaint, they were wildly             8   fraud the defendants were committing?
 9      out of compliance on all material requirements?                9           MR. SCHWARTZ: Object to form.
10              MS. GOTILIEB: Objection.                              10           MS. GOTTLIEB: Same.
11              MR. SCHWARTZ: Object to fonn.                         11           THE WITNESS: I don't think I can recall
12              MS. GOTILJEB: Fonn and foundation.                    12 the specific instance where I learned, no.
13              THE WITNESS: I can't recall specifics of              13      Q. BY MR. MOORE: What was that?
14      it. I'm sorry.                                                14      A. I don't remember.
15          Q. BY .1.\'IR. MOORE: When you left the -- As             15      Q. Oh, I'm sorry.
16 the executive director at the end of2013, was the                  16      A. Sorry. 1 said I don't remember.
17 casino wildly out of compliance on all material                    17
                                                                 Q. No, I didn't hear you.
18 requirements?                                                      18
                                                                    . On page 16, section 4.1, see ifl can
19         MS. GOTTLIEB: Fonn.                            19 refresh your recollection. It states, quote, "In
20         MR. SCHWARTZ: Object to form.                  2o September 2013, Director Danielle Davis learned
21         THE WITNESS: I can't recall                    21 information that caused her to believe casino

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 12 (42- 45)
Office (410) 821-4888                2201 Old Couai Road, Baltimore, MD 21208               Facsimile (410) 821-4889
                                c·
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 14 of 74        ·-=o --··----·----·------
Deposition ofDanielle Davis                                                       Jeffrey Buchalter v. William Tham, MD., eta!
                                                       Page46                                                        Page48
 1   security manager James Contreras was under                  1   allegations levied against him, yes.
 2   investigation for money laundering.                         2       Q. BY MR. MOORE: Including by you in a
 3          "The first indication was an article in              3   lawsuit?
 4   the Seattle Times describing inappropriate conduct by       4       A. Yes.
 5   him relating to confidential informants and a misuse        5       Q. I can't put that away. It's an exhibit.
 6   of funds. Later, Defendant Jenkins advised Davis            6            Now, at the same time that you were the
 7   that the Tribe was served with a grand jury subpoena        7   executive director for the Snoqualmie Gaming
 8   seeking what amounted to Conh·eras's player records         8   Commission, you were also worldng as a real estate
 9   from before his employment at the casino."                  9   agent?
10          Does it appear I read that correctly?               1o       A. No, I was not working as a real estate
11       A. Yes.                                                11   agent.
12       Q. Does that refresh your recollection that            12       Q. Was there a period of time when you were
13   you first became aware of the security manager's           13   working as a real estate agent for Cascade?
14   misconduct through an article in the Seattle Times?        14       A. I recall getting my real estate license
15       A. Vaguely, yes. I remember somebody gave              15   just as another, I guess, tool to have in the
16   me the article. Yes.                                       16   toolbox, so to speak. I don't recall ever using it.
17       Q. Okay. And upon receipt of that article,             17       Q. Is there a period of time, though, that
18   you became concerned?                                      18   you were worldng for Cascade?
19          MR. SCHWARTZ: Object to form.                       19        A. As an employee, I can't say I was working
20          MS. GOTTLIEB: Same.                                 20   for them, no. 1-- I believe you have to when you
21          THEWITNESS: Yes.                                    21   have your license hang it with-- with a brokerage,
                                         Page 47                                                                            Page 49
 1       Q. BY MR. MOORE: And did you launch an                  1   and I think that's likely what I did. But in a sense
 2   investigation?                                              2   of working for them, I don't recall that, no.
 3       A. I can't recall specifically, but it                  3       Q. And when did you get your real estate
 4   sounds familiar.                                            4   license?
 5       Q. It sounds like something familiar that               5       A. I can't remember.
 6   you would have done?                                        6       Q. After you came to the United States?
 1       A. Correct.                                             7       A. Yes.
 8       Q. And as part ofthat investigation that                B       Q. So it would have been - The way that I
 9   you did, you uncovered what was going on?                   9   kind of understand the process in terms of you coming
1o          MR. SCHWARTZ: Object to form.                       10   over here and starting with the Snoqualmie Gaming
11          MS. GOTTLIEB: Fonn.                                 11   Commission, it would have -you would have had to
12          THE WITNESS: I don't specifically recall            12   have obtained that real estate license after you
13   what happened. I'm sorry. It was a while ago. I            13   started working for them?
14   just don't remember.                                       14            MS. GOTfLIEB: Form.
15       Q. BY MR. MOORE: But, obviously, at some               1s       Q. BY MR. MOORE: Would that be true?
16   point, it came to light to you as the executive            16            MS. GOTTLIEB: Form.
17   director in terms of what had occurred?                    17            THE WITNESS: I did get the license after
18          MR. SCHWARTZ: Object to form.                       18   I had started working for the Commission, yes.
             MS. GOTILIEB: Fmm. Foundation.                     19       Q. BY MR. MOORE: Okay.
20          THE WITNESS: What came to light was we              20       A. I just can't recall the year that I did
21   had a current employee at the casino who had those         21   it. Maybe -- I don't want to guess.
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                             Page: 13 (46- 49)
Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 15 of 74
                                (                                                   c                                             -4
                                                                                                                                   l
Deposition of Danielle Davis                                                     Jeffrey Buchalter v. William Tham, M.D., et al
                                                      Page 50                                                       Page 52
 1       Q. No, that's okay.                                     1          MS. GOTTLIEB: Form.
 2       A. I don't remember.                                    2          Tiffi WITNESS: Sorry. Can you repeat the
 3       Q. That's all tight.                                    3   question?
 4          I mean, were there instances where you               4       Q. BY MR. MOORE: Sure.
 5   were out working as a real estate agent trying to           5          Did you come to learn through your
 6   sell homes?                                                 6   training at the-- through your work at the
 7        A. No.                                                 7   Snoqualmie Gaming Commission, obtaining the- the
 8        Q. Okay. You just had the license?                     8   compliance certificate that you did, that misconduct
 9        A. Yes.                                                9   could run all the way up the chain of command within
10        Q. Okay. What's Red Dust Properties?                  10   an organization?
11       A. That's a personal LLC.                              11          MR. SCHWARTZ: Object to fonn.
12       Q. Of your own?                                        12          MS. GOTTLIEB: Form.
13       A. Yes. My brother might be on it too. I               13          THE WITNESS: Yes.
14   can't-- it's been a while since I formed it. I             14       Q. BY MR. MOORE: Fraud can run all the way
15   don't remember. I'm sorry. But it is a personal            15   up the corporate ladder to top corporate executives?
16   LLC. Yes.                                                  16          MR. SCHWARTZ: Object to fonn.
17       Q. Okay. Is that still in existence?                   17          MS. GOTTLIEB: Form. Foundation.
18       A. It is, yes.                                         18       Q. BY MR. MOORE: Is that a true statement?
19       Q. Tell me about that. What is -what is                19          MS. GOTTLIEB: Form.
2o   that?                                                      20          THE WITNESS: In a vacuum, yes.
21           MS. GOTTLIEB: Form.                                21       Q. BY MR. MOORE: As part of being a --
                                           Page 51                                                               Page 53
 1       Q. BY MR. M OORE: What is Red Dust                      1   overseeing compliance, !mowing that misconduct can
 2   Properties?                                                 2   run all the way up the corporate ladder, is that
 3       A. I formed it initially to -- so that my               3   something that you've got to be on the lookout for,
 4   plan was to buy rental properties at some point. And        4   and if something pops up that alerts you to potential
 5   so the intention was once I bought those properties,        5   misconduct, that you have to investigate?
 6   I would put them into the LLC.                              6          MR. SCHWARTZ: Object to form.
 7       Q. Ol(ay. Have you started doing that?                  7          MS. GOTTLIEB: Objection. Form.
 8       A. No.                                                  8   Foundation.
 9       Q. It's still in existence --                           9          THE WITNESS: I'm sorry. That was long.
10       A. But it's there.                                     10   Can you do just one question? Sorry.
11       Q. -- if you want to. All right.                       11       Q. BY MR. MOORE: If you learn of
12          Where is it incorporated?                           12   misconduct, potential misconduct, even, that runs up
13       A. I think it's in Arizona.                            13   that corporate ladder, what's your responsibility as
14       Q. Okay. Before we turn to Insys, again,               14   the compliance directol'?
15   sticking with your time with the Snoqualmie Gaming         15          MS. GOTTLIEB: Form.
16   Commission, you were the executive director for            16          THE WITNESS: Are we talking specifically
17   roughly six years, you get your certification              17   to Insys?
18   license. Did you come to understand that there can         18       Q. BY MR. MOORE: Right now, just generally.
19 be misconduct within an organization that extends up 19                  MR. SCHWARTZ: Object to form.
2o   the corporate ladder?                                      20          MS. GOTTLIEB: Form.
21          :MR. SCHWARTZ: Objectto fonn.                       21          THE WITNESS: Current day working at
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                          Page: 14 (50- 53)
Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                   Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 16 of 74
                                  0                                                     c=--------·------
Deposition ofDanielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                       Page 54                                                        Page 56
 1 Insys?                                                         1            THE VTDEOGRAPHER: Back on the record at
 2        Q. BY MR. MOORE: No. Just generally                     2   11:11.
 3 speaking, what would --what would-- what does the              3       Q. BY MR. MOORE: Ms. Davis, we're back on
 4 compliance director do?                                        4 the record. There's something I've been told you
 5           MR. SCHWARTZ: Same objection.                        s wanted to clarify.
 6           MS. GOTTLIEB: Form. Foundation.                      6       A. Yes.
 7           THE WITNESS: So if information was                   7            MS. GOTTLIEB: Yes. The-- With respect
 8 brought to the compliance director position about              8 to the question about whether you reviewed any
 9 potential misconduct, you know, that would get                 9 documents before the deposition. I think you can --
1o reported up to the chain, yeah.                               10 why don't you revisit that question?
11       Q. BY MR. MOORE: To you?                                11            THE WITNESS: Okay. I must have
12       A. I would report it up to the chief                    12 misunderstood the question. I apologize.
13 compliance officer.                                           13       Q. BY MR. MOORE: It's ol{ay.
14        Q. Is it particularly difficult to detect              14       A. We did review documents for the purpose
15 evidence of misconduct when it's the top corporate            15 ofthis deposition today.
16 executives who are involved?                                  16            MS. GOTTLIEB: And the second thing
17        MR. SCHWARTZ: Object to fonn.                          17 that-- just to clarify, because the question and
18        MS. GOTTLIEB: Fotm.                                    18 answer on whether or not the Red Dust Properties,
19           THE WITNESS: I would say it would be                19 LLC, was used versus whether you started buying
20   difficult, yes.                                             2o   prope11ies to put into it is a little bit unclear.
21        Q. BY MR. MOORE: Why?                                  21 Can you explain whether or not you use that specific
                                                       Page 55                                                             Page 57
 1           MS. GOTTLIEB: Form. Foundation.                      1 LLC to purchase properties?
 2           THE WITNESS: Sorry. Can you ask the                  2            THE WITNESS: Yes. I did not use that
 3   question again? I'm sorry.                                   3   specific LLC to purchase rental properties.
 4       Q. BY MR. MOORE: I asked why.                            4            MS. GOITLIEB: Thank you.
 s           MS. GOITLIEB: Same objection.                        5        Q. BY MR. MOORE: Did you use another LLC?
 6           THE WITNESS: Sorry. Why what?                        6       A. No.
 7        Q, BY MR. MOORE: Why does it make it                    7        Q. Have you ever been involved in bnying and
 a particularly challenging to detect?                            8 selling, renting properties?
 9        MR. SCHWARTZ: Object to form.                           9        A. Yes.
1o           MS. GOITLIEB: Form.                                 10        Q. When did that start?
11           THE WITNESS: Well, my experience, the               11        A. 2008, I believe.
12 policies and procedures that day to day we're looking         12     Q. Is that when you got your real estate
13   at, monitoring, detecting, are looking at lower-level       13 license?
14 employees.                                                    14     A. No.
15           MR. MOORE: Can we take, like, a                     15     Q. Tell me about what you were doing in
16 five-minute break? Would that be all right with you?          16 2008.
17 Everybody?                                                    17     A. I was--
18           MR. SCHWARTZ: Sw·e. That's fme.                     18       MS. GOITLIEB: Form.
19           THE VIDEOGRAPHER: Off the record at II              19            THE WITNESS: I was working for the
2o   o'clock.                                                    20   Gaming Commission in Washington.
21          (A break was taken at 11 a.m.)                       21        Q. BY MR. MOORE: But in terms of the
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                                   Page: 15 (54 - 57)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                            Facsimile (410) 821-4889
---------------Case 1:16-cr-10343-ADB
               --------------- -0     Document 797-6 Filed 03/22/19 Page 17 of 74


         Deposition of Danielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., eta!
                                                                   Page 58                                                         Page60
           1   properties - and maybe we're just having a                     1       A. I purchased one in either 2009 or '1 0.
           2   disconnect here that I'm not understanding--                   2   It might have been '10. I purchased two in-- I am
           3       A. Yeah.                                                   3   guessing. It-- it might have been 2011.
           4       Q. -- what were you doing in terms of rental               4         MS. GOTTLIEB: You don't need to guess.
           5   properties back then?                                          5       Q. BY MR. MOORE: Approximately 2011?
           6       A. I purchased a rental property in 2008.                  6       A. Approximately.
           7       Q. Just the one?                                           7         And then I purchased one in 2014.
           8       A. In 2008, yes.                                           8       Q. What kind of properties are these?
           9       Q. Is that the only time you've ever done                  9       A. Single-family homes.
         10    that?                                                         10       Q. The property that you purchased in 2008
         11        A. No.                                                    11   here in Arizona?
         12        Q. Do you continue to do that?                            12       A. Yes.
         13             MS. GOTILIEB: Form.                                  13       Q. You weren't living in Arizona at the
         14             THE WITNESS: I am currently in the                   14   time?
         15    process of selling a property. Two, actually.                 15       A. I wasn't.
         16    Sorry.                                                        16       Q. What prompted you to make a purchase
         17        Q. BY MR. MOORE: Are these properties that                17   here?
         18    you own?                                                      18       A. So I had family living down here at the
         19        A. I fully own one and co-own another.                    19   time. And wasn't sure, you know, how long I would be
         20        Q. In terms of these properties, do you                   20   in Washington--
         21    purchase them and then rent them out?                         21       Q. Okay.
                                                                   Page 59                                                        Page 61
          1        A. Yes.                                                    1       A. -- or move back, so ...
          2        Q. Do you purchase and Dip them and then                   2       Q. Have you ever rented out any of your
          3    resell them?                                                   3   properties to anybody from Insys?
          4            MS. GOTILIEB: Fonn.                                    4       A. No.
          5            THE WITNESS: I have not flipped in the                 5       Q. When did you move to Arizona?
          6    sense of purchasing, gutting, flipping, selling. No,           6       A. I think it was March of2014.
          7    haven't done that before.                                      7       Q. When you started with Insys?
          8        Q. BY MR. MOORE: So you currently own one                  8       A. Before--
          9    and co-own another?                                            9           MS. GOTTLIEB: Form.
         10        A.   I currently fully own two properties and             10           THE WITNESS: Sorry. Before I started
         11.   co-own three. I said I was currently selling two,             11   with lnsys.
         12    and one that I fully own and one that I co-own.               12       Q. BY MR. MOORE: Sure.
         13    That's what I said.                                           13           How did you come to learn that there was
         14        Q. Where are those properties located?                    14   a - an opening at Insys?
         15        A. One is in Gilbert.                                     15       A. Through my sister-in-law's sister who was
         16        Q. Is that in Arizona?                                    16   an employee of Insys.
         17        A. Yes. They're all in Arizona.                           17       Q. Who is that?
         18        Q. Okay. And how long have you owned these                18       A. Her name's Kristen McCoy.
         19    properties?                                                   19       Q. Is Ms. McCoy still at Insys?
         20        A. Well, the one I purchased in 2008.                     20       A. She is not, no.
         21        Q. Okay.                                                  21Q. At the time that you started at Insys,
        CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                    Page: 16 (58- 61)
        Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
           Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 18 of 74
- --------~~
           · ~~~~~o~~~~~
                                                                                                                                           I


  Deposition ofDanielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                             Page 62                                                       Page 64
    1   what was Ms. McCoy's job at lnsys?                              1        A. I don't -- I don't remember the frrst
                                                                                                                                           I
    2       A     I don't recall her exact title.                       2   time that we communicated about it. I honestly- I
    3       Q. Did she work in the corporate office?                    3   don't remember that conversation.
    4            MS. GOTTLIEB: Form.                                    4        Q. At some point, did you submit a job
    5            THE WITNESS: She did, yes.                             5   application?                                                   I
    6       Q. BY MR. MOORE: Did she hold any type of                   6        A. Yes. Actually, I'm not sure. I don't
    7   managerial positions or anything like that?                     7   remember filling out-- well, actually, I did fill
    9            MS. GOTTLIEB: Foundation. Form.                        9   out an application. I just don't remember what- at
    9            THE WITNESS: Not when I joined Insys,                  9   what point of the process that was.
  1o that I can recall, no.    1 don't think she did.                  10        Q. Did you fill it out after they hired you?
  11        Q. BY MR. MOORE: How about after?                          11       A. I don't recall specifically. Because I
  12        A I believe at some point, she became a                    12   know -- I remember you fill it out and they do some
  13    manager. I just don't know when that was.                      13   sort of background check, but I just don't remember
  14        Q. A manager for what?                                     14   if it was after that hire or it was before that hire
  15        A    Like I said, I don't remember her exact               15   conversation.
  16    title. But she was in the --they call it business              16       Q. Ol{ay. I'm going to ask that that
  17    intelligence group.                                            17   document be produced. If you could turn that over to
  19        Q. And what is the business intelligence                   16   Ms. Gottlieb, we'll make a determination about that
  19    group?                                                         19   later. Her and I can tall<.
  2o        A     So my understanding of that unit is that             20       A. I don't have it.
  21    they-- they have several different functions. My               21           MR. SCHWARTZ: Hang on a second. That's
                                                            Page 63                                                      Page 65
   1    understanding of what Kristen did was, she helped               1   a company-- a company document. If you want tbat --
   2    align territories and reps to managers, like from a             2   you can make a written request.
   3    geographic perspective.                                         3          MR. MOORE: Okay.
   4       Q. Okay. Do you know when she left the                       4       Q. BY MR. MOORE: Did you interview with
   5    company?                                                        s anybody?
   6        A. 2016.                                                    6       A. Yes.
   7        Q. You Imow why she left?                                   7       Q. Olcay. Besides that application, is there
   6        A. I believe it was -- they did some layoffs                a any other paperwork that you filled out that you can
   9    at the time, and I believe she was part of that                 9 recall?

  1o reduction in force.                                               10          MR. SCHWARTZ: Object to form.
  11        Q. Okay. So Ms. McCoy, I guess, reached out                11          MS. GOTfLIEB: Same.
  12    to you and said, There's an opening here at Insys?             12          THE WITNESS: At what time of the --the
  13            MR. SCHWARTZ: Object to form.                          13   hire process?
  14            MS. GOTTLIEB: Form.                                    14       Q. BY MR. MOORE: Because I don't !mow how
  15       Q. BY MR. MOORE: Is that kind of how it                     15   it works specifically, I'm going to be a little bit
  16    worked or no?                                                  16   broad and just say, the entire-- that entire process
  17            MS. GOTTLIEB: Form.                                    17   of you starting out?
  16            THE WITNESS: I can't-- I can't recall                  16       A. l do remember filling out something-- so
  19    if that's how it happened, no.                                 19   there was tbe employment application, and then there
  20        Q. BY MR. MOORE: Do you recall how it                      2o was a couple things else that I know I signed after
  21    happened?                                                      21   that. But I don't remember-- I think I did. I'm
  CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                                 Page: 17 (62- 65)
  Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
-------------c-
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 19 of 74
                                                                                         o=---·------------
Deposition ofDanielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., et al
                                                         Page 66                                                        Page68
 l   just not 100 percent.                                          1            And the third one was with Jenna.
 2       Q. That's oltay.                                           2       Q. Jenna only?
 3       A. Sorry.                                                  3       A. Yes.
 4       Q. Oltay. Who did you interview with?                      4       Q. Over what period of time are we talking
 5       A. Frank Delfosse was the general counsel.                 5   about did these three interviews tal'e place?
 6   Mike Babich, who was the CEO. Jenna Grosshans, who             6       A. A couple weeks to a month.
 7   held the position of director of human resources.              7       Q. Okay. So it would have started --did it
 B       Q. How do you spell her last name? Do you                  s start in February 2014?
 9   remember?                                                      9       A. I think it started late-- late February.
10       A. G-r-o-s-s-h-a-n-s.                                     10       Q.    And were you hired -- how long after your
11       Q. Oltay. Mr. Delfosse?                                   11   meeting with Jenna were you hired?
12       A. Yes.                                                   12       A. I mean, I can't recall specifically.
13       Q. Mr. Babich?                                            13       Q.    Was it that day?
14       A. Yes.                                                   14       A. No.
15       Q. Ms. --                                                 15       Q.  Okay. Besides Ms. McCoy, did you know
16       A. Grosshans.                                             16   anyone else at Insys?
17       Q. Grosshans. Thanlr you.                                 17       A. Yes. I knew an individual in the
18           Anyone else?                                          18   marketing department.
19       A. I don't think so. I think I had -- I had               19       Q.    Who was that?
20   two interviews with Frank, maybe. But I don't think           20       A. Lindsay, and her last name is Couturier.
21   it was anybody else.                                          21   I don't know how to spell it. Sorry.
                                                         Page 67                                                     Page 69
 1       Q. So Mr. - At that point in time,                         1       Q. That's all right.
 2 Mr. Delfosse was at Insys and working in his capacity            2       A. That's another one.
 3   as general counsel?                                            3       Q. Let's just call her Lindsay. I hope
 4       A. Correct. Yes.                                           4   that's ol,ay with Lindsay.
 5       Q. Okay. And it sounds from what you're                    5       A. Okay.
 6   telling me, you went through two interviews?                   6       Q. How did you know her?
 7       A. I think it might have even been three.                  7       A. She was a friend of my sister-in-law.
 8       Q. Okay. So on one occasion, you've                        8       Q. Ol{ay. Anybody else?
 9   explained to me who was there. The three                       9       A. No.
10   individuals.                                                  1o       Q. When you ultimately moved here, did you
11       A. I never met with three individuals at one              11   move in with anybody from lnsys?
12   time.                                                         12       A. No.
13       Q. Oh, I'm sorry. Thank you.                              13       Q. Okay. Have you ever lived with anybody
14           Tell me about each interview. Who you                 14   from Insys?
15   met with.                                                     ls       A. No.
16           MS. GOTTLIEB: Fonn.                                   16       Q. Did you lmow anyone else outside oflnsys
17           THE WITNESS: So the first interview was               17   in the pharmaceutical industry?
18   with Frank.                                                   18            MR. SCHWARTZ: Object to form .
19       Q. BY MR. MOORE: Okay.                                    19            MS. GOITLIEB: Form.
2o      A. The second interview was with Frank and                 2o            THE WITNESS: Not that's coming to mind
21   Mike.                                                         21   right now, no.
CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                              Page: 18 (66 - 69)
Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
                                    o ====================:=::;o -:-- ----------------1
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 20 of 74


Deposition ofDanielle Davis                                                          Jeffrey Buchalter v. William Tharn, M.D., et al
                                              Page 70                                                                    Page72
 1       Q. BY MR. MOORE: All right. Did you know                   1          MS. GOTILIEB: Form.
 2 an individual named Leslie Zacks?                                2          THE WITNESS: So, as I understood it, my
 3       A. No.                                                     3   role, in part, was going to be building out the
 4       Q. As you're going through the interview                   4   cotporate compliance program.
 5   process, what did you learn in terms of why it is              5       Q. BY MR. MOORE: So once you started -
 6   that Insys needed to hire somebody?                            6   focusing on that original time period, March 2014 --
 7           MR. SCHWARTZ: Object to form.                          7 who, if anyone, was handling compliance-related
 8           MS. GOTTLIEB: Same.                                    8 issues at that particular time at Insys?
 9           THE WI1NESS: I remember Mike saying that               9       A. So it's my understanding, March of
10 the company was growing and they needed a-- a                   1 o 2014 -- do you mean right before I was hired? I was
11   compliance department, something to that effect.              11   literally hired on the last day of the month. March
12       Q. BY MR. MOORE: Did they have a compliance 12 31st. So you're talking about March or around that
13 department?                                                     13 time frame, just so I'm clear?
14       A. At that particular time, I don't believe               14       Q. That's a good point.
15 so, like a department, per se.                                  15          So let's back it up even farther. And
16       Q. Did they have a person overseeing                      16 you come on March 2014. I'm assuming that at that
17 compliance? Did they have a director of compliance?             17 point in time you learned that Insys began marketing
18           MR. SCHWARTZ: Object to fonn.                         18 Subsys in 2012?
19           MS. GOTTLIEB: Same.                                   19          J.\.1R. SCHWARTZ: Object to form.
20           Tiffi WTINESS: I don't recall them having             2o          MS. GOTILIEB: Form.
21 that position at the time, no.                                  21       Q. BY MR. MOORE: Is that true?
                                                         Page 71                                                             Page 73
 1       Q. BY MR. MOORE: Who, if anyone, was                       1          MS. GOTTLIEB: Form.
 2 overseeing compliance, to your Jmowledge?                        2          MR. SCHWARTZ: Same objection.
 3           MR. SCHWARTZ: Same objection.                          3          THE WITNESS: It's my understancling that
 4           MS. GOTILIEB: Same.                                    4   Insys launched Subsys at some point 2012.
 5           THE WITNESS: So I want to be clear. At                 s       Q. BY MR. MOORE: So between- between the
 6 that time during the interview process, I didn't                 6 point of launch and the time that you started with
 7 know. They didn't -- they didn't mention anybody's               7 the company, who, if anyone, was overseeing
 8   name.                                                          8 compliance-related issues?
 9       Q. BY MR. MOORE: Jumping ahead a little                    9          MR. SCHWARTZ: Object to form.
1o bit, and I'm going to come back to the interview                10          MS. GOTTLIEB: Form.
11   process. But jumping ahead a little bit to, you               11          THE WITNESS: So, as I understand it
12 start with the company?                                         12 today, with the knowledge I have today, ptior to my
n        A. Yes.                                                   13 being hired at Insys, there was an individual named
14       Q. Did you learn at that point in time                    14 Leslie Zacks who --I believe he functioned in a
15 whether or not there was a compliance department in 15 chief compliance officer-type role. I'm not sure up
16 place?                                                          16 until what point.
17       A. Not a department in place, no.                         17          I know the company engaged a-- you know,
18       Q. Okay. Were you having to come in and                   18 a team of experts in the field with counsel, Skadden
19 build that department l<ind of like you had with the            19 Arps, and also at Skadden Arps' recommendation, hired
2o Snoqualmie Gaming Commission?                                   20 an individual named Steve Celestini to function in
21           MR. SCHWARTZ: Object to fotm.                         21 that compliance-type role as well, like leadership of
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                               Page: 19 (70 - 73)
Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
                                   c-------·-- -o
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 21 of 74


Deposition of Danielle Davis

 1    compliance-type position.
              l don't know specifically when he was
                                                       Page 74
                                                                  1

                                                                  2
                                                                                Jeffrey Buchalter v. William Tham, M.D., et al

                                                                           Q. One of the two?
                                                                                                                   Page 76
                                                                                                                                      1
                                                                                                                                      I
 2                                                                         A. 32 or 33.
 3    hired and I don't know specifically when Leslie Zacks       3        Q. Were you employed at all between the
 4    was hired.                                                  4 period of time that you left the Snoqualmie Gaming
 5        Q. BY MR. MOORE: How did you gain that                  5    Commission and before you started with Insys?
 6    knowledge about Leslie Zacks? And I'm not going to          6        A. No.
 'I   try to pronounce Steve's last name. I'll call him           'I       Q. Okay. At the time that you interviewed,
 s Steve.                                                         8    had you ever heard of the FDA?
 9        A. Okay.                                                9        A. Yes.
1o            MS. GOTTLIEB: Form.                                1o        Q. Were you conversant with tbe FDA
11            THE WITNESS: Yeah. I can't recall                  11    regulations?
12    specifically how l came to know of their involvement.      12            MR. SCHWARTZ: Object to f01m.
13 I don't want to guess and give you the wrong answer.          13            MS. GOTTLIEB: Same.
14 I don't know.                                                 14            THE Wl1NESS: Do you have specific
15        Q. BY MR. MOORE: Something you learned                 15 regulations in mind?
16    fairly recently?                                           16         Q. BY MR. MOORE: Tbe entire FDCA.
1?            MR. SCHWARTZ: Object to form.                      17            MR. SCHWARTZ: Form.
1a            MS. GOTILIEB: Fonn.                                18            MS. GOTTLIEB: Object to fonn.
19            THE WI1NESS: What specifically?                    19            THE Wl1NESS : I was aware of its
20        Q. BY MR. MOORE: The information about                 20    existence.
21    Leslie Zacks and Steve.                                    21        Q. BY MR. MOORE: How?
                                                       Page75                                                            Page77
 1            MS. GOTTLIEB: Form.                                 1        A. I believe through my compliance
 2            THE WITNESS: No. !learned ofthat                    2    certification classes that I had been taking.
 3    fairly soon after my hire.                                  3        Q. That's a certificate that we talked about
 4        Q. BY MR. MOORE: Oh, okay.                              4    earlier?
 5            Who told you that, if you remember?                 5        A. Yes.
 6        A. Sorry. I thought that's-- I thought                  6        Q. Was it just a basic understanding that
 ?    that was the previous question. I don't remember            'I   there were laws and regulations in place with the
 8    who.                                                        a FDA?
 9        Q. That's ol,ay. I'm sorry ifl asked you                9           MS. GOTTLIEB: Form.
10    that.                                                      10           MR. SCHWARTZ: Object to fonn.
11        A. That's all right. I just don't remember             11           THE WITNESS: I can't recall specifically
12    who it was.                                                12 what I knew at that time.
13        Q. Okay. I'm going to come back to that in             13        Q. BY MR. MOORE: Had yon heard about the
14 a few minutes.                                                14 Controlled Substance Act?
15     A. Okay.                                                  15       MS. GOTrLTEB: Form.
16        Q. But back to your- back to your                      16           THE WITNESS: I don't recall ifl did
11 interview application and whatnot with Insys. How             1?    know that.
18    old were you at the time that you started with Insys? 18             Q. BY MR. MOORE: Insys was the first and
19        A. I think I was 33 .                                  19    only pharmaceutical company that you've worked for;
20        Q. Okay.                                               20    is that true?
21        A. Or was I 32? I might have been 32.                  21        A. Yes.
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                                 Page: 20 (74 - 77)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
--·------------o=
             Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 22 of 74
                                                                                              o=
    Deposition ofDanielle Davis                                                             Jeffrey Buchalter v. William Tham, M.D., et al
                                                                Page 78                                                        Page 80
     1        Q. Fair to say that before Insys you never                   1        Q. How about Subsys?
     2   really had to get into any ofthose laws and                       2       A. Yes.
     3   regulations?                                                      3        Q. Is that something that you educated
     4           MR. SCHWARTZ: Object to form.                             4   yourself on for the interview?
     s           MS. G01TLIEB: Form.                                       5       A. Yes.
     6           THE WITNESS: Well, like I said, I took                    6       Q. Had you ever heard of the term
     7   my compliance courses.                                            7   "misbranding" at the time that you started with
     8        Q. BY MR. MOORE: Sore.                                       8   Insys?
     9        A. And they have ongoing requirements to                     9       A. I don't think so.
    1o keep --keep your certification, and so there was                   10       Q. How about off-label?
    11   pharmaceutical-based classes as part ofthat. That                11       A. Yes.
    12   was compliance.                                                  12        Q. Is that something that you, in preparing
    13        Q. When did you start taking--                              13   for your interview, learned about as well?
    14           How often do you have to recertify?                      14       A. I would say so, yes. But in a --just a
    15        A. I believe irs every other year.                          15   general knowledge of off-label versus on-label, I
    16        Q. Okay. When did you start taking-- and                    16   guess.
    17   when you -- and when you recertify, can you take                 17       Q. How about HIPAA?
    18   specific courses on specific topics?                             18       A. Yes.
    19        A. Yeah. The certification is quite broad                   19       Q. Did you have to get into HIPAA-related
    2o   in the sense that what -- it's sort of like the legal            2o   issues at the Snoqualmie Gaming Commission?
    21   CLEs, you have to get, I think they're called CEUs.              21           MS. GOTTLIEB: Form.
                                                                Page 79                                                            Page 81
     1        Q. Olmy.                                                     1          TIIE WITNESS: I don't remember
     2        A. And you can choose from a variety of                      2   specifically ifi did, but I was-- I was generally
     3   courses, conferences that have specific classes. And              3   aware ofHfPAA, yes.
     4   there is-- there's a portion that has to be live and              4       Q. BY MR. MOORE: How about REMS?
     5   there's a pmtion that can be done web-based. And so               5          MS. GOTTLIEB: Form.
     6   it's a total, I believe, of 40 CEUs every two years.              6          THE WITNESS: I don't believe so, no.
     7        Q. Got it.                                                   7       Q. BY MR. MOORE: Do you have an
     8           And so if you wanted to, you could focus                  8   understanding of anything to deal with prior
     9   your CEUs on FDA laws, regulations?                               9   authorizations?
    10        A. Yeah. Yes.                                               1o          MS. GOTTLIEB: Form.
    11        Q. Okay. And is that something that you                     11          THE WITNESS: Not at the time of
    12   started to do?                                                   12   interviewing, no.
    13        A. When I joined lnsys,l believe I started                  13       Q. BY MR. MOORE: Okay. I thin I{ the
    14 --   whichever next compliance courses I took, it was              14   language that you used earlier when I talked -- in
    15   pharmaceutical-based, yes .                                      15   terms of what you said when you started, you said
    16        Q. Okay. Had you ever heard of a C2 drug                    16   something along the lines, I was hired, in part, to
    17   before when you joined lnsys?                                    11   establish the compliance department?
    18        A. I don't know if I did.                                   18          l'viR. SCHWARTZ: Object to form.
    19        Q. Had you ever heard of fentanyl when you                  19          MS. GOTTLIEB: Form.
    20   first started?                                                   20       Q. BY MR. MOORE: Do you remember that?
    21        A. I can't recall specifically.                             21          MS. GOTTLIEB: Form.
    CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                               Page: 21 (78- 81)
    Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
                                c·------------------==c-------------------
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 23 of 74


Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                         Page 82                                                       Page 84
 1           THE WITNESS: Yeah. What I think I said                 1   when did Insys receive that subpoena?
 2   was part of my responsibility was to build out the             2           MS. GOTILffiB: Foundation.
 3   corporate compliance program.                                  3           THE Wl1NESS: To the best of my
 4       Q. BY MR. MOORE: Right.                                    4   knowledge, I believe it was received in December of
 s           Was there something else you were hired                5   2013.
 6   to do as well?                                                 6       Q. BY MR. MOORE: What else?
 7       A. Yes. I was involved with- I was hired                   7           MS. GOTTLIEB: Form.
 8   into the legal department and I assisted with all the          8           THE WITNESS: I can't remember specifics,
 9   litigation requests that were taking place at the              9   but as cases or subpoenas came in, it was my practice
1o time.                                                           1o   to assist Skadden and the company's general counsel
11       Q. And what did you do in terms of what was               11   in responding to whatever needed to be responded to.
12   your responsibility in terms ofthe litigation                 12       Q. BY MR. MOORE: And the company's general
13   requests?                                                     13   counsel, that was Mr. Delfosse?
14           MR. SCHWARTZ: Object to form.                         14       A. Yes.
15           MS. GOTTLIEB: Form.                                   15       Q. Okay. And I take it if I ask you
16           THE WITNESS: Well, let me know ifl get                16   questions about your communications with Skadden's
17   close to any sort of privilege line.                          17   attorney, I'm going to hear objection?
1a           But there was an ongoing legal review                 18           MS. GOTTLIEB: Skadden's attorney?
19   that was being conducted by Skadden, and I                    19           MR. MOORE: Yes.
2o   patticipated with them in those efforts.                      20           MR. GOTTLffiB: You mean, Skadden as
21       Q. BY MR. MOORE: What do you mean you                     21   counsel for lnsys? Yes.
                                                         Page 83                                                          Page 85
 1   "participated"?                                                1           MR. SCHWARTZ: Yes.
 2           MS. GOTTLIEB: And I'll just say, you can               2       Q. BY MR. MOORE: I take it if I asl{ you
 3   talk generally about what you did, as long as it does          3   questions about participating on phone calls between
 4   not talk about the communications or invade the                4   the Skadden attorneys and Insys employees, I'm going
 5   privilege from a work product perspective.                     5   to hear the same objection?
 6           THE WITNESS: Okay. I helped facilitate                 6           MR. SCHWARTZ: Same objection.
 7   Skadden reviewing certain processes or protocols,              7           MS. GOTTLIEB: Yes.
 a meeting with people. If they needed to speak with an             a       Q. BY MR. MOORE: Did some of those
 9   employee, I would usually set that up and then                 9   communications that you sat in on include individuals
1o participate in the phone call. Those are some                   10   who were not part of the executive team?
11   examples that come to mind immediately.                       11           MR. SCHWARTZ: Object to form.
12       Q. BY MR. MOORE: Were you acting in a                     12           MS. GOTTLIEB: Same.
13   capacity as general counsel?                                  13           TIIE WI1NESS: When you mean-- say
14       A. No.                                                    14   "executive team," are you referring to --
15       Q. What specific litigation were you helping              15       Q. BY MR. MOORE: Me, I'm thinking of maybe
16   address?                                                      16   general counsel, CEO, vice president, members ofthe
17           MS. GOTTLIEB: Fmm.                                    17   executive team.
18           THE WITNESS: So the first one when I                  18           MR. SCHWARTZ: Just so I'm clear, are you
19   initially started was with the Office oflnspector             19   talking about calls with Skadden and an employee of
2o   General subpoena that had been sent.                          2o   Insys? Is that what you're talking about?
21       Q. BY MR. MOORE: When did you receive-                    21           MR. MOORE: Yes.
CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                              Page: 22 (82 - 85)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 24 of 74
                                 c         ====================;o--------.

Deposition of Danielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., eta!
                                                         Page 86                                                         Page 88
 1            MR. SCHWARTZ: Okay.                                   1            MS. GOTTLIEB: Same.
 2            THE WI1NESS: Okay. Yes.                               2            THE WITNESS: Grown in what sense?
 3       Q. BY MR. MOORE: And if I were to ask you                  3       Q. BY MR. MOORE: More and more states?
 4   questions about what was discussed doting those                4            MS. GOTTLIEB: Form.
 5   calls?                                                         5            THE WITNESS: Yes, I'm aware of
 6            MR. SCHWARTZ: Same objection.                         6   investigations with more states.
 7            MS. GOTTLIEB: Same.                                   7       Q. BY MR. MOORE: Are there investigations,
 8       Q. BY MR. MOORE: Were you helping assist                   a to your knowledge, with every state?
 9   with investigations by various states?                         9       A. No.
10       A. Yes.                                                   10       Q. Do you know how many states, sitting here
11       Q. Do you recall how many states had sent                 11   today?
12   subpoenas to lusys?                                           12            MS. GOTTLIEB: Form.
13            MR. SCHWARTZ: Object to form.                        13            THE COURT REPORTER: I'm sorry. What did
14            MS. GOTTLIEB: Same.                                  14   you say?
15            TilE WITNESS: In what particular time                15            THE WITNESS: I said "No."
16   frame?                                                        16            MS. GOTTLIEB: I said "Form."
17       Q. BY MR. MOORE: When you were first hired.               17       Q. BY MR. MOORE: We need to go off track a
18       A. I can't recall specifically. There might               1a little bit while it's still on my mind and backtrack.
19   have been one out of-- sorry, excuse me-- out of              19            You mentioned when we came bacl' from the
20   California.                                                   20   breal{ that you did review documents to prepare for
21       Q. Was there one out of Oregon?                           21   your deposition?
                                                         Page 87                                                            Page 89
 1       A. Not at the time that I was hired.                       1       A. Yes.
 2       Q. Okay. That came later?                                  2       Q. What documents did you review?
 3       A. Yes.                                                    3            MS. GOTfLIEB: Objection. That calls for
 4       Q. Roughly, if you can recall, or                          4   privileged infonnation and the mental impressions of
 5   specifically, if you can recall, how many                      5   counsel and work product.
 6   investigations are we talking about at the time that           6            So I'll instruct you not to answer that.
 7   you were hired?                                                7            MR. SCHWARTZ: Same.
 8            MS. GOTTLIEB: Form.                                   a       Q. BY MR. MOORE: Why did you believe that
 9            THE WITNESS: I remember those two. I'm                9   you were qualified to come in to take on this
10   just not sure when that California one out of the             10   position at Insys?
11   Los Angeles office came in, if that was before I was          11            MR. SCHWARTZ: Form.
12   hired or after.                                               12            MS. GOTTLIEB: Form.
13       Q. BY MR. MOORE: Ql{ay.                                   13            THE WITNESS: Well, I had just spent the
14       A. It might have just been those two. I                   14   last six years building a compliance program, and it
15   remember another document, but I don't know if it was         1s was my understanding that this is part of what the
16   in conjunction with the OIG subpoena.                         16   job requirement was going to be, and I thought I
17       Q. Have the investigations since grown --                 17   could do it.
18            MR. SCHWARTZ: Object to form.                        1a       Q. BY MR. MOORE: You're still employed at
19       Q. BY MR. MOORE:           -~since   you've been part     19   Insys, correct?
20   of the company?                                               20       A. Yes.
21            MR. SCHWARTZ: Same objection.                        21       Q. Is your job title still director of
CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                                 Page: 23 (86 ~ 89)
Office (410) 821~4888                      2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821~4889
                                    c
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 25 of 74
                                                                                              u-----------------.-:-                       --=~


Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. William Thrun, M.D., et al
                                                             Page 90                                                         Page 92
 1   compliance?                                                        1   those three people that we talked about that you
 2       A. Yes.                                                        2   interviewed with?
 3        Q. Has your job description, functioning is                   3          MR. SCHWARTZ: Object to form.
 4   what I'm getting at, as director of compliance                     4          MS. GOTILIEB: Form. Foundation.
 5   changed over tbe years from when you first started                 5          THE WITNESS: I don't know.
 6   until today?                                                       6       Q. BY MR. MOORE: Okay. Do you believe that
 7                tviR. SCHWARTZ: Object to form.                       7   Tnsys hired you to be the compliance director for the
 8                MS. GOTfLIEB: Form.                                   8   same reasons that you outlined to me in terms of why
 9                TilE WITNESS: Well, I would say 1 have a              9   you felt qualified for the job?
10   --a different boss now, and I guess he runs the                   1o          MS. GOTILIEB: Form.
11   department. And now I sort of do as I'm instructed.               11          MR. SCHWARTZ: Object to form.
12       Q. BY MR. MOORE: Who is your boss now?                        12          MS. GOTTLIEB: Foundation.
13       A. Sanga Emmanuel.                                            13          THE WITNESS: I don't want to speculate
14                THE COURT REPORTER: What was the name?               14   what they were thinking.
15   rm sorry.                                                         15       Q. BY MR. MOORE: Have you ever formed an
16                THE WITNESS: Sanga, S-a-n-g-a. His                   16   opinion on that?
17   surname is Emmanuel, E-m-m-a-n-u-e-1.                             17             MR. SCHWARTZ: Same objection.
18       Q. BY MR. MOORE: What is Mr. Emmanuel's                       18             MS. GOTILIEB: Form.
19   title?                                                            19          THE WITNESS: No.
              •                                                        20
20       A. Chief compliance-· sorry. VP, chief                                 Q. BY MR. MOORE: Do you have stock options
21   compliance officer.                                               21   with the company?
                                                             Page 91                                                             Page 93
 1        Q. When did he start?                                         1       A.     Yes.
 2        A. November 2015.                                             2        Q. How long have you had stock options?
 3        Q. Lack of a better term, he's kind of the                    3       A.     I don't recall the specific grant date,
 4 --   he oversees the compliance department now?                      4   but around the time of hire.
 5                MR. SCHWARTZ: Object to form.                         5        Q. Bonuses?
 6                MS. GOTTLJEB: Form.                                   6        A.    Yes.
 7                TilE Wl1NESS: 1 think that's a fair                   7        Q. Since the time of hire?
 B   statement to make, yes.                                            B       A. Not directly at the time. I didn't get a
 9        Q. BY MR. MOORE: And before M1·. Emmanuel,                    9   sign-on bonus.
10   you would have been the one overseeing the compliance             10        Q. Sure.
11   department?                                                       n              Is it an annual bonus? Quarterly?
12                MR. SCHWARTZ: Object to form.                        12   Something like that?
13                MS. GOTTLIEB: Objection to form.                     13             MS. GOTILIEB: Form.
u                 TilE WITNESS: I reported up and to the               14             THE WI1NESS: There's a discretionary
15   general counsel.                                                  1s bonus available.
16        Q.       BY MR. MOORE: Who was your boss?                    16        Q. BY MR. MOORE: How often?
17        A.       The general counsel.                                17        A.    On an annual basis.
18        Q.       Mr. Delfosse?                                       18        Q. Okay. That's been true since you
19        A.       Yes.                                                19   started?
20        Q.       Was it Mr. Delfosse's decision ultimately           20        A. Yes.
21   to hire you or was it part of a committee in terms of             21        Q. Okay. And what is it based on?
CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                                Page: 24 (90 ~ 93)
Office (410) 821~4888                         2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821~4889
--·---·-----------o=
               Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 26 of 74
                                                                                               o=
     Deposition of Danielle Davis

      1

      2
                   MS. GOTTLIEB: Form. Foundation.
                   THE WITNESS: My understanding of it is
                                                               Page 94
                                                                          1

                                                                          2
                                                                                          Jeffrey Buchalter v. William Tham, M.D., et al

                                                                              compliance, did you go back to look for any
                                                                                                                             Page 96


                                                                              compliance -- maybe compliance committee meeting
                                                                                                                                             1
      3 --   it's been a while since I looked at the metrics              3   minutes?
      4    for it. There's a percentage of reaching team goals,           4            MR. SCHWARTZ: Object to form.
      5    me working with individuals on the team, and 1 - I             5            MS. GOTTLIEB: Form. Foundation.
      6    believe there's a component how well my direct report          6            THE WITNESS: I do remember as part of
      7    thinks I've performed.                                         7   the legal review looking for them at some point. I
      8        Q. BY MR. MOORE: It's based in part on how                 8   can't recall specifically that time frame.
      9    well the company is doing as a whole financially?              9       Q. BY MR. MOORE: Did you find any that were
     1o            MR. SCHWARTZ: Form.                                   10   in existence?
     11            MS. GOTTLIEB: Foundation.                             11       A. Yes.
     12            THE WITNESS: I don't know if that's                   12       Q. I would ask that those be produced.
     13    specifically a requirement of something that he would         13            How many did you find?
     14    consider.                                                     14       A. I don't recall exactly.
     15        Q. BY MR. MOORE: This is Mr. Delfosse that                15       Q. Olcay. Did you ever go and speak with
     16    considers this?                                               16   Mr. Zacks or Steve?
     17            MS. GOTTLIEB: Form.                                   17            MS. GOTTLIEB: Form.
     18            THE WITNESS: No. Mr. Emmanuel. I                      18            MR. SCHWARTZ: Object to form.
     19    currently report to Sanga.                                    19            THE WITNESS: At that time, and since, I
     20        Q. BY MR. MOORE: And how about prior? So                  20   have not spoken to Mr. Zacks. Like I said, I don't
     21 between your time of hire until Mr. Emmanuel took                21   know when he stopped working at the company or with
                                                               Page95                                                              Page97
      1    over?                                                          1   the company. Steve Celestini, yes.
      2            MS. GOTTLIEB: Same.                                    2       Q. BY MR. MOORE: When did you speak with
      3            MR. SCHWARTZ: Same.                                    3   Steve?
      4            THE WITNESS: I don't know what the                     4       A. I think light at the point of hire.
      5    metrics were at that point.                                    5       Q. And tell me what you talked about. Tell
       6       Q. BY MR. MOORE: And you don't !mow if one                 6   me what you learned.
      7    of the metrics over that time period was company               7            MS. GOTTLIEB: Fonn.
       B   performance?                                                   a            MR. SCHWARTZ: Same.
       9           MR. SCHWARTZ: Object to form.                          9            THE WITNESS: Yeah. I'm not sure. I
     10            MS. GOTTLIEB: Same.                                   1o   mean, that was --you have to be a bit more specific
     11            THE WITNESS: I'm not aware ofthat, no.                11   because Steve was working with Skadden before I got
     12        Q. BY MR. MOORE: So you start with Insys as               12   there as part of legal review, and then when I first
     13    the director of compliance and shortly thereafter you         13   stmtedjoining that team. So I'm just not sure. We
     14    tell me that you learned that Leslie Zacks and some           14   can certainly discuss, but I don't-- I don't want to
     15    other person, Steve, were some way involved with              1s   waive any company privilege around those
     16    compliance-related issues before you started?                 16   conversations.
                   MS. GOTTLIEB: Form.                                   17       Q. BY MR. MOORE: Well, your attorneys, I
     18            MR. SCHWARTZ: Same.                                   18   promise you, will tell you not to answer if there is.
     19            THE WITNESS: That was my understanding                19       A. Okay.
     2o    at the time.                                                  20       Q. So my question, just so everybody knows,
     21        Q. BY MR. MOORE: Okay. As the director of                 21   I want to !mow about the conversations that you had
     CRC Salomon, Inc.                         www.crcsalomon.com • info@crcsalomon.com                                 Page: 25 (94 - 97)
     Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
·--·-···---------------o= -------·-------=c
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19
                                                                 - · -Page
                                                                      - - - -27
                                                                             ---of-74
                                                                                   - - - - - - - - - - - - -·---!
                                                                                                                                                   ------,

      Deposition ofDanielle Davis                                                             Jeffrey Buchalter v. William Tham, M.D., et al
                                                                  Page 98                                                        Page 100                I
                                                                                                                                                         I
                                                                                                                                                         i
       1   with Steve.                                                       1   chose to reveal their identity.
       2       A. Okay. Well--                                               2       Q. BY MR. MOORE: They could fill out
       3           MR. SCHWARTZ: Again, if it involves her                   3   written complaints?
       4   work with Skadden and Celestini on the legal team,                4       A. 1 don't know if it was written because
       5   that would be -- those would be privileged                        5   how it -- it's -- they might be able to, but it's my
       6   conversations. So that's why I think she's asking                 6   understanding you call in and it gets transcribed.
       7   you what areas are you talking about, because it may              7   I'm not 100 percent if there's a-- actually writing.
       a depend.                                                             a       Q. And at the time that you started, was
       9           MR. MOORE: Ms. Gottlieb, is that right?                   9   that same process in place?
      10           MS. GOTILlEB: Yeah. I think that's                       10       A. That process, yes.
      11   right. And it's going to be difficult for her to                 11       Q. Okay. And was the-- was the concern
      12   answer, in a really super broad question like that in            12   transcribed by that third party?
      13   a vacuum. She's not going to know.                               13       A. I believe so.
      14       Q. BY MR. MOORE: As your role as the                         14           MS. GOITLIEB: Form. Foundation.
      15   director of compliance, did you speak with Steve in              15          MR. SCHWARTZ: Hang on.
      16   that role, in that capacity, to learn about what, if             16           Object to form.
      17   any, problems existed at lnsys before you started?               17           THE WITNESS: That's my understanding.
      1B           MR. SCHWARTZ: Object to form.                            18       Q. BY MR. MOORE: Okay. And that third
      19           MS. GOTTLIEB: Same.                                      19   party was who?
      20           THE WllNESS: I can't recall specifically                 2o           MS. GOTTLIEB: Form. Foundation.
      21   what hat I was wearing.                                          21           THE WITNESS: The name of the company
                                                Page99                                                                           Page 101
       1       Q. BY MR. MOORE: When you came on as the                      1   that provides that service, I believe is called
       2   director of compliance wearing that hat, did you come             2   Navex, N-a-v-e-x.
       3   to learn how, you know, if somebody had a -- a                    3       Q. BY MR. MOORE: Navex Global?
       4   concern at Insys prior to you an·iving there, how                 4       A. That sounds familiar, yes.
       5   that process worked in terms of how it was handled?               5          MR. MOORE:          I think we're at a point
       6           MR. SCHWARTZ: Object to form.                             6   where we need to take a break from the video. So
       7           MS. GOTTLIEB: Form.                                       7   let's go ahead and take another break.
       B           THE WilNESS: I can't specifically recall                  B          MR. SCHWARTZ: Okay.
       9   a particular conversation at that time. I don't want              9          THE WITNESS: Sure.
      10   to -- I don't want to speculate specifically at that             10          THE VIDEOGRAPHER: This concludes media
      11   time.                                                            11   No. 1 ofthe continuing deposition ofDanielle Davis.
      12       Q. BY MR. MOORE: Put away conversations.                     12   Off the record at 12:06.
      13   Did you leam as the director of compliance how it                13         (A break was taken at 12:06 p.m.)
      14   was handled?                                                     14          THE VIDEOGRAPHER: This begins media No.
      15           MR. SCHWARTZ: Object to form.                            15   2 in the continuing deposition of Danielle Davis. On
      16           MS. GOTTLIEB: Form.                                      16   the record at 12:38.
      17           THE WITNESS: It was my understanding at                  17       Q. BY MR. MOORE: All right. We're back on
      18   the time I was hired there was a-- a hotline, ethics             18   the record, Ms. Davis. I hope you had a good lunch.
      19   hotline reporting mechanism that was available 24                19          I think we left offtalking about the-
      20   hours a day, seven days a week, and employees could              20   the third-party administrator-- before lunch-- of
      21   submit concerns, complaints anonymously or if they               21   the compliance- who transcribed compliance. The
      CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                                    Page: 26 (98 - 101)
      Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                             Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 28 of 74
                                                                                         0
Deposition ofDanielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                 Page 102                                                                Page 104
 1   complaints that were generated and were transcribed,           1   you first started to learn whether or not there were
 2   were they sent to Insys?                                       2   complaints that were generated?
 3            MS. GOITLIEB: Fonn.                                   3            MS. GOTTLIEB: Fonn.
 4            MR. SCHWARTZ: Same.                                   4            THE WITNESS: I can't quite recall the
 5            THE WITNESS: No, they were not sent to                5   fil'st time I logged in. Definitely in 2014, but I'm
 6   Insys.                                                         6   --I'm stretching. I'm sotTy. I just don't remember
 7          Q. BY MR. MOORE: Okay. Was it some third                7   the first time I did it.
 8   party that was loolting into ·the complaint or was it          8        Q. BY MR. MOORE: That's okay. It sounds
 9   somebody within Insys that was looking into it?                9   Jil{e there's a place where you can go on and log in
1o            MS. GOITLIEB: Form.                                  10   and look?
11            MR. SCHWARTZ: Same.                                  11        A. Yes. So the third party has that housed.
12            MS. GOITLJEB: Foundation.                            12        Q. And that's something you can access from
13            THE WITNESS: At what time are you                    13   Insys?
14   talking about?                                                14            MS. GOTTLIEB: Fonn.
15          Q. BY MR. MOORE: Fair enough.                          15            THE WITNESS: I wouldn't say you can
16            Let's start when you first stalied,                  16   access it from Insys. You would have to be a
17   because that's what was in place at the time, right?          17   designated individual.
18       A. Yes. Sorty. So it's my understanding                   18        Q. BY MR. MOORE: Okay. You were one of
19   that if somebody submitted any sort of report or              19   those individuals?
20   called in, Navex sends an e-mail notification.                20        A. Not when I started, no.
21          Q. To Insys?                                           21        Q. How long after?
                                                        Page 103                                                          Page 105
 1       A. To employees of Insys, yes.                             1        A. That's what I'm trying to remember. I
 2       Q. All right. What employees?                              2   don't remember when I first logged in. I just can't
 3            MS. GOTTLIEB: Form.                                   3   recall. I'm sorry. I can't recall the month.
 4            THE WITNESS: At the time I started at                 4        Q. It's olcay.
 5   the company, I recall learning that I believe Jenna            5            Do you think it would have been 2014?
 6   Grosshans and Frank, I believe, were e-mailed                  6        A. It was definitely 2014.
 7   notifications.                                                 7        Q. Sure. Ol<ay.
 8          Q. BY MR. MOORE: Okay. Frank started with               6            And when you go on and you log on, what
 9   the company February 2014?                                     9   is it that you see?
1o            MS. GOTILJBB: Foundation.                            10            MS. GOTTLIEB: Fonn.
11            THE WITNESS: I think that sounds right.              11            THE WITNESS: So the view that I could
12   Yes.                                                          12   see is a -- sort of looks like a -- I guess an Excel
13          Q. BY MR. MOORE: Okay. And the e-mails                 13   spreadsheet, if you will. A bit fancier, but lots of
14   that were sent to those two individuals, did it               14   columns and rows. You see case-- case numbers. 'so
15   contain the transcribed complaint?                            15   there's a column with a case number. And I believe
16            MR. SCHWARTZ: Object to form.                        16   there's a column with a date, and there's a column
17            MS. GOTILIEB: Form.                                  17   about status, whether reviewed or not reviewed,
18            THE WITNESS: So I really don't want to               18   closed, open, to that effect.
19   speak to what happened before I started because 1             19        Q. BY MR. MOORE: Does it say who the
20   don't know those specifics on the administrative end.         2o   reviewer was at Insys?
21          Q. BY MR. MOORE: Did you ever go back when             21            MS. GOTTLIEB: Form.
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsa lomon.com                              Page: 27 (102- 105)
Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 29 of 74



Deposition ofDanielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., et al
                                                         Page 106                                                       Page 108
 1            THE WITNESS: No.                                      1    provided to Insys to review and decide what ldnd of
 2        Q. BY MR. MOORE: Does it provide -- how --                 2   course of action, if any, to take?
 3    Do you learn about a description of the complaint or           3             MS. GOTTLIEB: Form.
 4    concern?                                                       4             MR. SCHWARTZ: Object to fonn.
 5            MS. GOTTLIEB: Object to form.                          5             MS. GOTTLIEB : Foundation.
 6            MR. SCHWARTZ: Form.                                    6             THE WITNESS: Yeah. I might be splitting
 7            TH E WITNESS: So I indicated there's a --             1    hairs .
 8    a column for cases -                                           8        Q.    BY MR. MOORE: Okay.
 9        Q. BY MR. MOORE: Sure.                                     9        A. But--
10        A. --with the numbers. And so you click on                10        Q.    That's ol<ay.
11    a number to find out the details of the case.                 11        A.    -- I want to make sure that, you know,
12        Q. And to youa· -- and what arc those                     12   I'm answering it correctly.
13    details? What's contained in those details?                   13             So it's not Navex that allows an
14            MS. GOTTLIEB: Form.                                   14   individual to voice a concern. It's the company that
15            THE WITNESS: So it says case details at               15   allows via this mechanism.
16    the top, I believe. And then there's an opportunity           16        Q.    That's fair.
17    for the reporter to state their name or be anonymous.         17        A. So I want to be clear about that.
18    So that option is there.                                      18        Q.    That's fine.
19        Q. BY MR. MOORE: Olmy.                                    19             The company has set that third-party
20        A. And then there's a-- like a paragraph, I               20   process up?
21    guess you would say, that-- that has sort of the              21        A.    Yes.
                                                         Page 107                                                          Page 109
 1    content of the information that the reporter's                 1        Q.    Okay.
 2    submitting.                                                    2        A. As a mechanism --
  3           And then I-- I believe there's a                       3        Q.    Sure.
  4   question that says, May we contact you directly?               4        A. -- by which to report.
  5           And I think there's another-- I know                   5        Q. Okay.
  6   there's another question where the reporter can                6        A. So, yes. And they just administrate it.
  7   answer yes or no, and I can't recall the exact                 7   They don't have, as far as I understand, any
  8   verbiage, but to the effect of, does your -- is your           8   decisionmaking abilities or anything like that.
  9   supervisor aware or have you talked to your -                  9        Q. Okay.
10    something like that. Is your supervisor aware?                10             MR. MOORE: I'm going to ask for all of
11         Q. Is that same system still in place?                   11   the reports that have been generated to Navex be
12         A. We still use Navex. Like I said, I don't              12   produced from 2012 until2016.
 n --I don't have knowledge of, you know, if things                 13             MR. SCHWARTZ: .For your client?
 14   look different or appear different in substance, yes,         14             MR. MOORE: No. Everyone.
 15   they've gone through some software updates. It looks          15             MR. SCHWARTZ: Okay. So same thing,
 16   a little different.                                           16   right? Whatever you want coming out of this
 17        Q. So, as I understand it, in simple terms               17   deposition, Aaron, just, you know, do what you need
 18   like I think, Navex is a third-party administrator            18   to do in a formal process.
 19   who allows employees to-- if they have a concern              19        Q. BY MR. MOORE: Would it be true that an
 20   about something, to, you know, voice their concern,           20   employee doesn't necessarily have to use the Navex
 21   can be anonymously, and then that information is              21   third-party system, they could go directly, I guess,
CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                               Page: 28 (106 -109)
Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
----------------···----0         -·
             Case 1:16-cr-10343-ADB                        Document 797-6 Filed 03/22/19 Page 30 of 74
                                                                                                 =o==-.===========--===========-4
                                                                                                                                                  i



        Deposition of Danielle Davis                                                           Je:ffi:ey Buchalter v. William Tham, M.D., et al
                                                                Page 110                                                            Pagell2
          1    to a supervisor, to you, somebody else, to voice a           1       A. No.
          2    concern as well?                                             2         MR. SCHWARTZ: Same objection.
          3             MR. SCHWARTZ: Object to fotm.                       3           MS. GO'ITLIEB: Same.
          4             MS. GOTTLIEB: Form.                                 4       Q. BY MR. MOORE: We talked earlier about
          5             Tiffi WITNESS: Navex is not the sole place          5   how you were wearing two hats: One was the director
          6    for an individual to lodge a complaint or a concern          6   of compliance, and one was when you started helping
          7    orrepm1.                                                     7   assist with the litigation investigations, correct?
          8        Q. BY MR. MOORE: Is that true not only                   8       A. Yes.
          9    before you started, but also after you started?              9       Q. The hat that you were wearing with the
         lO             MS. GOTTLIEB: Fonn. Foundation.                    lO   assisting of the investigations, has that stopped or
         ll             THE WITNESS: I can't -- I can't speak              ll   does it still continue?
         12    specifically to what, you know, happened before I was       12       A. No, l would say in some instances it has
         13    there.                                                      13   continued.
         14        Q. BY MR. MOORE: But that's something you               14       Q. When has your work with Sbdden stopped?
         15    had in place as the director after you started?             15       A. I wouldn't --
         16             MS. GOTTLIEB: Fonn.                                16           MR. SCHWARTZ: Object to fonn.
         17             THE WITNESS: Correct. Yes.                         17           MS. GOTTLIEB: Yeah. Form. Foundation.
         18        Q. BY MR. MOORE: Okay. So just to be                    18           THE WITNESS: --say-- I wouldn't say
         19    clear, Navex, they didn't do any type of training of        19   it's officially stopped.
         20    employees?                                                  20       Q. BY MR. MOORE: Okay. You're coming on as
         21             MS. GOTTLIEB: Fo1m.                                21   the corporate- you're coming on as the director of
                                                                Page 111                                                      Page 113
          1             MR. SCHWARTZ: Fonn.                                 1   compliance, and we've talked about how it is that
          2             MS. GOTTLIEB: Foundation.                           2 you're-~     my term --kind of building the compliance
          3             THE WITNESS: I can't speak to before I              3   processes up at Insys. Okay.
          4    was hired, but not since I've been hired.                    4           And you're simultaneously, it sounds
          5        Q, BY MR. MOORE: Did you learn that they                 5   like, learning information through your work with the
          6    were doing anything like that before you were hired?         6   investigation process?
          7        A. That's not come to my attention, no.                  7           MS. GOTTLIEB: Form.
          8        Q. They weren't doing any type of audits?                8       Q. BY MR. MOORE: Right?
          9             MS. GOTTLIEB: Form. Foundation.                     9           MR. SCHWARTZ: Same.
         lO             l\.1R. SCHWARTZ: Object to form.                   1o           THE Wl1NESS: Right.
         ll             THE WITNESS: Not that I'm aware of.                11       Q. BY MR. MOORE: Ol{ay. Are you taking what
         12        Q. BY MR. MOORE: Not establishing any                   12   you learn from the investigation side of things and
         1.3   policies?                                                   13   incorporating it into what you're doing as the
         14             MR. SCHWARTZ: Same objections.                     14   director of compliance?
         15             MS. GOTILIEB: Form. Foundation.                    15           MS. GOTTLIEB: Form.
         16             THE WITNESS: Are you talking before I              16           THE Wl1NESS: I would think it is fair to
         17 was hired, or after I was hired?                               17   say that I was working with a team of experts to
         18        Q. BY MR. MOORE: After.                                 18   assist, in part, building out the compliance program.
         19        A. Not after.                                           19        Q. BY MR. MOORE: Who were these team of
         2o        Q. And did you learn that they were ever                20   experts?
         21    doing that before you were hired?                           21       A. So we've got the team at Skadden Arps.
        CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                               Page: 29 (110 ~ 113)
        Office (41 0) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 31 of 74
                                                                                         -o=
Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                       Page 114                                                         Page 116
 1       Q. Ob.                                                    1   effective compliance program specifically before 1
 2       A. Sorry ifthatwas ...                                    2   started.
 3       Q. Olcay.                                                 3              And, I'm sorry, I don't think I
 4       A. There was a number of them.                            4   understand your second-- the second part of your
 5          And then also Steve Celestini who was the              5   question as it relates to the company.
 6   recommended phannaceutical expert. And CIS. I'm               6           Q. BY MR. MOORE: Was the company following
 ?   spacing on what it stands for. I'm sorry.                     ?   that at the time that you started?
 8       Q. We're going to talk about CIS. It's                    s              MS. GOTTLIEB: Form.
 9   okay. I know what you're talking about                        9              MR. SCHWARTZ: Object to form.
10       A. So, initially, that's all I can think of              10              MS. GOTTLIEB: Foundation.
11   at -- in this moment.                                        11              Tiffi WITNESS: I guess initially I don't
12       Q. I'm sorry.       r didn't ask you this before.        12   recall making that sort of, at least, initial
13   When you first started, were you aware of OIG                13   assessment when I first started.
14   compliance guidances?                                        14           Q. BY MR. MOORE: How about at any point in
15       A. I was familiar with the term "OIG."                   15   time after you started?
16       Q. Okay.                                                 16              MS. GOTTLIEB: Form.
1?       A. And compliance, in general, I believe I               1?              MR. SCHWARTZ: Same.
18   learned that in my-- in my compliance-- one of my            18              MS. GOTTLIEB: Foundation.
19   compliance classes.                                          19              THE WITNESS: Well, like I said, when I
20       Q. Okay.                                                 20   started, I was part of that legal review, which was
21       A. Had heard the term, yeah.                             21   reviewing these sorts of things, so I don't know if
                                                       Page 115                                                        Page 117
 1       Q. You heard the term before?                             1   whether what I've learned and making that conclusion,
 2       A. Yeah.                                                  2   it seems like I'm getting-in a -- an area that the
 3       Q. Had you actually reviewed the compliance               3   company might object to me talking about.
 4   guidance that OIG had issued at the time?                     4              MR. SCHWARTZ: To the extent that you can
 5          MS. GOTTLIEB: Form.                                    5   answer it without revealing privileged information,
 6       Q. BY MR. MOORE: Actually, it was in place                6   you can answer.
 ?   at the time.                                                  ?              MS. GOTTLIEB: Right. And to the extent
 8          MS. GOTTLIEB: Form.                                    8   the information you have is based on privileged
 9          THE WITNESS: I'm sorry. Can you repeat                 9   communications, then I would instruct you not to
10   that question?                                               10   answer, ifthere is stuff outside ·ofthat that you
11       Q. BY MR. MOORE: Had you actually looked at              11   think you can't answer.
12   the OIG compliance guidance that was in effect at the        12              THE WITNESS: I'm just not sure that I
13   time that you started?                                       13   can, and I just don't want to open that door.
14          MS. GOTTLIEB: Form.                                   14              MS. GOTTLIEB: Do we need to go have--
15          THE WITNESS: In effect to Insys or the                15   so can we talk about it off the record so that we can
16   guidance that the OIG had issued about compliance?           16   clarify that so that if there's an area that she can
17       Q. BY MR. MOORE: Let's do both. The policy               17   answer without an objection, she would be able to do
18   that OIG had enacted?                                        18   that.
19          MS. GOTTLIEB: Form.                                   19              MR. MOORE: Sure.
20          THE WITNESS: So I'm-- I can't recall                  20              Tiffi VIDEOGRAPHER: Off the record at
21   whether I looked at the -- the OIG guidance about the        21   12:55.
CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                                Page: 30 (114 -117)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
           Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 32 of 74
                                                                                                0-------------·----~,



Deposition ofDanielle Davis                                                               Jeffrey Buchalter v. William Tham, M.D., et al
                                                                                                                                                I
                                                             Page 118                                                       Page 120
  1          (A break was taken at 12:55 p.m.)                           1            THE WI1NESS: Well, again, all of this
  2            THE VIDEOGRAPHER: Back on the record at                   2    information I'm learning is in connection with a
  3    1 o'clock.                                                        3    legal review and being done for the purpose of giving
  4        Q. BY MR. MOORE: So, Ms. Davis, is there a                    4    the company legal advice.
  5    way for you to answer my question without violating               5        Q. BY MR. MOORE: But you're also directing
  6    any privilege?                                                    6    the compliance programs at Insys?
  7        A. So--                                                       7            MS. GOTTLIEB: Form.
  8            MS. GOTTLIEB: To the extent that the                      8            MR. SCHWARTZ: Form.
  9    question called for privileged information, I'm going             9            THE WllNESS: I'm one person that-- that
10     to instruct you not to answer. It doesn't seem like              10    participates in that system, yes.
11     there's anything else that you would be able to say              11.       Q. BY MR. MOORE: Okay. And there's --
12     in response to that as it's phrased, so ...                      12    there's no question that I can ask you in terms of
13             THE WI1NESS: All right.                                  1.3   when Insys started adhering to the Office of
14             MR. MOORE: So, what?                                     14    Inspector General's compliance program guide for
               MS. GOTTLIEB: So I'm instructing her not                 15    pharmaceutical manufacturers that doesn't trigger the
1.6    to answer.                                                       16    attorney/client privilege?
1. 7           MR. SCHWARTZ: Response calls for                         17            MS. GOTTLIEB: Form. Foundation.
18     privileged inf01mation. Instruct not to answer.                  18            MR. SCHWARTZ: And to the extent you can
19         Q, BY MR. MOORE: When in your work as the                    19    answer that without revealing privileged information,
2o     director of compliance to your- did Insys start                  20    that's okay. But if it calls for privileged
21     adhering, if ever, to the OIG compliance?                        21    information, then instruct not to answer.
                                                             Page 119                                                             Page 121
  1            MR. SCHWARTZ: Object to form.                             1.           THE WITNESS: Yeah. I'm not saying you
  2            MS. GOTTLIEB: Fonn.                                       2    can't ask a question, just, broadly like that, if
  3            And -- and to the extent it calls for                     3    you've got --
  4    privileged infmmation, I would instruct you not to                4        Q. BY MR. MOORE: What month and year did
  s answer.                                                              5    Insys --
  6            Tiffi WilNESS: Yeah. I don'tknowthatl                     6            MS. GOTTLIEB: I'm sorry. She wasn't--
  7    can. I'm just trying to think through in my mind the              7            Did you finish your sentence?
  8    meetings that I've had and - and who has been                     8        Q. BY MR. MOORE: What month and year did
  9    present and the purpose behind it. So I'm trying to               9    Insys begin following --
1.o    be helpful, but I also don't want to waive, you know,            10            THE COURT REPORTER: I'm sorry. Begin
1.1    company privilege either.                                        11    following? You're all talking over each other.
1.2         Q. BY MR. MOORE: Well, I mean, you're a--                   12            MS. GOTTLIEB: Yeah. I'm sorry.
1.3    you're the director of compliance up until November              13            First of all, I'll object for the record.
1.4    2015. You stiU are.                                              14    Please let Ms. Davis finish her answer when she's in
15          A. Yes.                                                     15    the middle of speaking. Thank you.
16          Q. So, you know, as the director of                         16            THE WllNESS: I forgot what I was saying.
17     compliance, these are things that from a compliance              17        Q. BY MR. MOORE: The question was, what
1.8    perspective, from that standpoint alone, you would               18    month and year did Insys begin following the OIG
19     know. True?                                                      19    compliance program guidance for pharmaceutical
20             MS. GOTTLIEB: Form.                                      20    manufacturers?
21             MR. SCHWARTZ: Fonn.                                      21            MS. GOTILIEB: Form. Foundation.
CRC Salomon, Inc.                              www.c•·csalomon.com- info@crcsalomon.com                                  Page: 31 (118 - 121)
Office (410) 821-4888                           2201 Old Court Road, Baltimore, MD 21208                            Facsimile (410) 821-4889
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 33 of 74



Deposition ofDanielle Davis
                                   0
                                                                                    - Jeffrey Buchalter v. William Tham, M .D., et al
                                                                                                                                          l
                                                   Page 122                                                              Page 124
 1             MR. SCHWARTZ: And, again, to the extent               1            THE WITNESS: Yeah, I think--
 2    that that calls for privileged information --                  2            MS. GOTfLIEB: And to the-- to the
 3             THE WllNESS: Maybe I need to ask you                  3   extent it calls for privileged information, I would
 4    some more specific questions. I just don't want to             4   instruct you not to answer.
 5 --   can we have one more minute? Do you mind? Is                 5            THE WITNESS : Yeah. I don't think I can
 6    that all right?                                                6   answer that as asked. 1 believe it calls for
 7             THE VIDEOGRAPHER: Off the record at                   7   privileged information.
 8    1:03.                                                          8          Q. BY MR. MOORE: Same question with regard
 9            (A break was taken at 1:03 p.m.)                       9   to the PhRMA Code oflnteractions with Healthcare
10             TilE VIDEOGRAPHER: Back on the record at             10   Providers?
11    1:07.                                                         11            MS. GOTTLIEB: Form.
12             MR. MOORE: And?                                      12            MR. SCHWARTZ: And same instruction
13             MS. GOTTLJEB: So, to the extent that you             13   regarding privilege.
14    can answer whether you have knowledge about the               14            THE WITNESS: Yeah. I think I have to
15    existence or adoption of the OIG policy or guidance           15   give you the same answer.
16    at the time-- you know, at or after the time you got          16          Q. BY MR. MOORE: As part of the director of
17    there, is there something you can say about that that         17   compliance, don't you have to, when you start off in
18    doesn't call for privileged information?                      18   that role- I mean, I would imagine that you've got
19             THE WITNESS: Yes. So it's my                         19   to start off and kind oflook back to see where the
20    understanding that at the time I was hired on at              20   company had been to see what you-- what changes need
21    Insys, that the company had already adopted that OIG          21   to be implemented. Would that be fair?
                                                         Page 123                                                              Page 125
 1    guidance.                                                      1            MS. GOTfLIEB: Form.
 2         Q. BY MR. MOORE: When?                                    2            MR. SCHWARTZ: Object to form .
 3         A. I don't know specifically.                             3            THE WlTNESS: That's a correct statement,
 4         Q. Was it adopted in 2013?                                4   yes.
 5             MS. GOTTLIEB: Foundation.                             5          Q. BY MR. MOORE: Okay. So in that role as
 6             MR. SCHWARTZ: Object to form.                         6   the director of compliance, you can't answer for me
 7             THE WITNESS: I don't know specifically.               7   without violating a privilege whether or not there --
 8        Q. BY MR. MOORE: How about the same                        a the company was not adhering to either one of those
 9    questions regarding the PhRMA Code of Interactions             9   guidances?
10    with Healthcare Providers?                                    10            MS. GOITLIEB: Form. Foundation.
11             MS. GOITLIEB: Fonn. Foundation.                      11            MR. SCHWARTZ: Same instruction regarding
12             TIIE WITNESS: Yes. Similarly, it's my                12   privilege.
13    understanding that prior to my hire, the company was          13            TilE WITNESS: Right. So as I, you know,
14    striving to adhere to the PhRMA Code-- the PhRMA              14   said a little while back, when I first statted, you
15    Code.                                                         15   know, that was what I did. I worked with outside
16         Q. BY MR. MOORE: When you started with the               16   counsel conducting a review and analysis of what had
17    company, did you learn that-- in your role as the             17   been and what was. So I don't know how -- that was
18    directol' of compliance, that the company was not             18   just too tight. I don't know how I could say
19    adherent to the OIG compliance guidance?                      19   anything without-- in that respect, without waiving
2,0            MR SCHWARTZ: Object to form.                         20   the company's privilege.
21             MS. GOTILIEB: Fonn.                                  21          Q. BY MR. MOORE: When you came on with the
CRC Salomon, Inc.                           www.crcsalomon.com- info@crcsalomon.com                               Page: 32 (122- 125)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
             Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 34 of 74
-- - ----------c-----------------~




    Deposition of Danielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                       Page 126                                                            Page 128
      1   company, did you-- as part of your role as the                1   when you were trying to implement programs at Insys,
      2   compliance director, did you learn that the company           2   were you trying to implement programs that were
      3   was being investigated for fraud?                             3   addressing past fraud?
      4          MS. GOTTLIEB: Fmm.                                     4          MR. SCHWARTZ: Object to form.
      5            THE WITNESS: I can't specifically recall             5          MS. GOTTLIEB: Form.
      6   the allegations, as I sit here right now, that were           6          THE WITNESS: Could you be more specific
      7   in the OIG subpoena. I can't remember specifically            7   about what you mean when you say "fraud"?
      8   at that time when I first started.                            8       Q. BY MR. MOORE: About insurance fraud.
      9        Q. BY MR. MOORE: Were there concerns                     9          MR. SCHWARTZ: Same objection.
     10   over -- To try to refresh your recollection, were            1o          MS. GOTTLIEB: Same.
     11   there concerns over the speaker program?                     11          THE WI1NESS: As it relates to speaker
     12          MS. GOTTLIEB: Form.                                   12   programs?
     13           MR. SCHWARTZ: Object to form.                        13       Q. BY MR. MOORE: No.
     14           MS. GOTTLIEB: Foundation.                            14       A. Sorry. I was starting to think about the
     15           And to the extent it calls for privileged            15   question as it related to speaker programs. Could
     16   infonnation.                                                 16   you--
     17           THE WITNESS: I mean, again, this goes to             17       Q. Sure.
     18   that review I did when I first started with outside          18       A. -- repeat it?
     19   counsel in learning about what had gone on and what          19       Q. Give me one moment, please.
     20   was currently in place.                                      20          Well, when did you first become awat·e of
     21        Q. BY MR. MOORE: Okay. Well, any time as                21   a problem within Insys's insurance reimbursement
                                                            Page 127                                                    Page 129
      1   being the director of compliance?                             1   center?
      2          :MR. SCHWARTZ: Again, to the extent it                 2          MS. GOTTLIEB: Form.
      3   calls for privileged infonnation, instruct not to             3          MR. SCHWARTZ: Object to form.
      4   answer.                                                       4          MS. GOTIT..IEB: Foundation.
      s          MS. GOTTLIEB: And objection as to form.                5          THE WITNESS: Could you --could you be a
      6          THE WITNESS: He's instructed me not to                 6   little bit more specific, I mean, about a problem?
      7   answer.                                                       7         Q. BY MR. MOORE: Would you agree with me
      8          :MR. MOORE: Is that correct?                           8   that between-- starting in 2012 and continuing
      9          MR. SCHWARTZ: To the extent it calls for               9   onward during the time period that you were the
     10   privileged information, instruct not to answer.              10   dh·ector, that Insys was committing insurance fraud
     11           THE WITNESS: Yes. That's my answer.                  11   out of its insurance reimbursement center?
     12       Q. BY MR. MOORE: It's yours that it calls                12          MS. GOTfLIEB: Form.
     13   for privileged information?                                  13          MR. SCHWARTZ: Form.
     14      A. Well, with what I'm thinking through in                14          MS. GOTTLIEB: Foundation.
     1s   my mind right now, when I first started with the             15          THE WITNESS: I would agree that there
     16   company and learning about everything, that's-- I            16   have been instances brought to light through various
     17   can't think of a time when I wasn't with -- learning         17   legal documents that would, you know, if proven to be
     18   with Frank or Skadden. So at this point, I would             18   true, certainly allege insurance fraud.
     19   have to -- I'd have to say that it's privileged.             19       Q. BY MR. MOORE: The manager of the
     20   Company privilege.                                           20   insurance reimbursement center was Elizabeth
     21       Q. And as the director of compliance and                 21   Gurrieri?
    CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                             Page: 33 (126 - 129)
    Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 35 of 74
                                    0                                                       c--------------~1
                                                                                                                                          !

Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. William Tham, M.D., et al
                                                           Page 130                                                         Page 132
 1          A. Correct.                                                1           MR. SCHWARTZ: Same objection.
 2          Q.    She's pleaded guilty to that, correct?               2           MS. GOTTLIEB: Foundation.
 3               MS. GOTTLIEB: Form.                                   3           THE WITNESS: Well, like I said before,
 4               MR. SCHWARTZ: Form.                                   4   ifthose allegations were to be proven true in a
 5               MS. GOTTLIEB: Foundation.                             5   court of law, then your statement would be correct.
 6               THE WITNESS: Correct.                                 6       Q. BY MR. MOORE: Well, I'm asking you,
 7          Q.    BY MR. MOORE: Have you seen her guilty               7   though, as the director of compliance, is my
 8    plea?                                                            8   statement true or not true?
 9          A. I can't recall if I've-- I've seen                      9           MS. GOTTLIEB: Form. Foundation.
10    documents involving her. I just can't recall                    10           THE WITNESS: I've given my answer.
11    specifically if that's one of those documents.                  11           MR. SCHWARTZ: Asked and answered.
12          Q. Okay. And starting in 2012, and thl'ough               12           And, again, to the extent that it calls
13    the period of time that you were the director of                13   for privileged infmmation, I'll instruct you not to
14    compliance, lnsys was engaged in a fraudulent scheme            14   answer.
15    to bribe medical practitioners to prescribe Subsys?             15           THE WITNESS: I've given my answer.
16               MR. SCHWARTZ: Form.                                  16       Q. BY MR. MOORE: You can't tell me as the
17               MS. GOTTLIEB: Form. Foundation.                      17   director of compliance whether or not Insys, from
18          Q. BY MR. MOORE: True?                                    18   2012 to 2016, was bribing medical practitioners to
19               MS. GOTTLIEB: Form. Foundation.                      19   prescribe Subsys?
20               THE WITNESS: Like I just answered, I                 2o           MS. GOTTLIEB: Form. Foundation. And to
21    have read the allegations that are out there in those           21   the extent it calls for privileged information.
                                                           Page 131                                                          Page I 33
 1    public documents, yes.                                           1          MR. SCHWARTZ: Asked and answered.
 2          Q. BY MR. MOORE: Well, is it true or not                   2          MS. GOTTLIEB: Asked and answered.
 3    true?                                                            3          And I would instruct you not to breach
 4               MS. GOTTLIEB: Form.                                   4   privilege.
 5               MR. SCHWARTZ: Object to form.                         5          THE WITNESS: As I said, I've given you
 6               MS. GOTILIEB: Foundation.                             6   my answer.
 7               TI:IE WITNESS: Well, I think that-- that              7       Q. BY MR. MOORE: Have you seen where
 8    issue is before the Department ofJustice and the                 8   Natalie Levine bas pleaded guilty to bribing medical
 9    courts to decide. I don't think it's appropriate for             9   practitioners to prescribe Subsys?
10    me.                                                             10           MR. SCHWARTZ: Object to form.
11          Q. BY MR. MOORE: Well, I'm asking you as                  11           MS. GOTTLIEB: Form.
12    the director of compliance, whether it was true-- is            12          THE WITNESS: It's my understanding she
13    true or not?                                                    13   has pled guilty to that, yes.
14               MR. SCHWARTZ: Object to fonn.                        14       Q. BY MR. MOORE: Okay. Have you seen where
15               MS. GOTTLIEB: Form. Foundation.                      15   Karen Hill has pleaded guilty to bribing medical
16               THE W11NESS: Is there a specific                     16   practitioners to prescribe Subsys?
17    instance that you want to discuss?                              17           MR. SCHWARTZ: Object to fonn.
18          Q. BY MR. MOORE: Why don't you just tell me               18           MS. GOTTLIEB: Form.
J.9   whether it was occurring or not first? Is my                    19           THE WITNESS: I have-- I have seen that
2o    statement true or not true?                                     2o   document, yes.
21               MS. GOTTLIEB: Fonn.                                  21       Q. BY MR. MOORE: Okay. Natalie Levine is
CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                              Page: 34 (130 - 133)
Office (410) 821-4888                         2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
-· ---------·------c------------·-=o-----··--.-
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 36 of 74


     Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et a1
                                                            Page 134                                                        Page 136
      1   Michael Babich's wife; is that true?                          1   take at that point in time to address those concerns?
      2            MS. GOTILIEB: Foundation.                            2       A. Sure.
      3            TIIE WITNESS: That is my understanding,              3             So when that infonnation was brought to
      4   yes.                                                          4   light, as it related to speaker programs
      5          Q. BY MR. MOORE: Michael Babich is the                 s specifically--
      6   former CEO ofthe company, true?                               6             I don't think thls is privileged, but
      7          A. Yes.                                                7   please, stop me if you think I'm getting close to
      8          Q. Okay. As part of your direct-- as part              s anything.
      9   of your duties as the director of compliance, did you         9             MR. SCHWARTZ: Okay.
     10   investigate how it could be that those two                   10             Tiffi WITNESS : So at that time when that
     11   individuals pleaded guilty to bribing practitioners?         11   information came to light, I completely, with the
     12            MS. GOTILIEB: Objection. Form.                      12   assistance of others, overhauled the speaker bureau
     13   Foundation.                                                  13   policy.
     14            MR. SCHWARTZ: To the extent it calls for            14       Q. BY MR. MOORE: What was wrong with it
     15   privileged information, instruct not to answer.              15   beforehand?
     16            THE WITNESS: Well, I believe any work I             16             MS. GOTILIEB : Fonn. Fmmdation.
     17   have done in connection with that would have been            17             MR. SCHWARTZ: And, again, to the extent
     18   with outside counsel and the direction of the general        18   that that calls for privileged information, instruct
     19   counsel and would caU for privileged infonnation.            19   not to answer.
     2o          Q. BY MR. MOORE: Have you seen where                  2o             MS. GOTILIEB : Same.
     21   healthcare practitioners have pleaded guilty to              21          THE WITNESS: So-- Son'Y, just give me
                                                      Page 135                                                                Page 137
      1   accepting bribes from Insys?                                  1   a minute. I'm just trying to find that line in my
      2            MR. SCHWARTZ: Object to form.                        2   mind so I can be responsive.
      3            MS. GOTTLfEB: F01m.                                  3             Okay. So, you know, maybe I can help
      4            THE WITNESS: Yes.                                    4   draw a box around.
      5          Q. BY MR. MOORE: And when did you first                5             So there was an analysis that was done in
      6   become aware of that?                                         6   response to that news about Heather Alfonso. That
      7            MS. GOTTLfEB: Form.                                  7   was done with outside counsel. The contents of that,
      8            MR. SCHWARTZ: And, again, to the extent              a I believe, would be privileged.
      9   that that -- to the extent that that calls for                9             However, there were opportunities
     1o   privileged information, instruct not to answer.              10   identified in the-- the SOP, and so I-- J think I
     n             THE WITNESS: Sure.                                  11   could speak to those.
     12            Well, what would not be privileged was              12             So what I remember was, there was an -- a
     13   that I read a news article in, I believe it was June         13   cap on honoraria for speakers, that they could up to
     14   of20 15 about Heather Alfonso, and I think I read--          14   X amount in a particular year. But an opportunity to
     15   I read that online first.                                    15   improve upon that would be to, in addition, put caps
     16          Q. BY MR. MOORE: Troubling?                           16   around the number of programs that they could
     17            MR. SCHWARTZ: Form.                                 17   conduct.
     18            MS. GOTILIEB : Form.                                18             So as an example, that would be-- so one
     19            THE WITNESS: I-- I recall at the time               19   of the things we did was put in a monthly, quarterly,
     2o   of reading it, I was concerned.                              2o   and annual cap on how many programs a speaker could
     21          Q, BY MR. MOORE: And what steps did you               21   give. And in addition to that, as another example,
     CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                              Page: 35 (134 - 137)
     Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
                   Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 37 of 74
                                                  - =============--=========-=1
-=======================:::;o~-================~G::..=.
                                                                                                                                             I
        Deposition of Danielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                               Page 138                                                        Page 140
         1   we put in caps around how many programs sales                 1      (Exhibit 3 was marked for identification.)
         2   representatives were permitted to conduct.                    2       Q. BY MR. MOORE: Which I think is 3. But
         3           Q. BY MR. MOORE: Why did you do that?                 3   at the end of this report- it's the CIS report that
         4             MR. SCHWARTZ: To the extent this calls              4   I'm referring to, dated February 18th, 2014.
         5   for privileged information, instruct not to answer.           5           MR. SCHWAR1Z: Do you have another copy
         6             MS. GOTTLIEB: Join.                                 6   ofthat, Aaron?
         7             THE WITNESS: So, like I said, again,                7           MR. MOORE: I don't. I'm sorry.
         8   when that news came out about Alfonso, we did a               8           THE WITNESS: You want to make sure it's
         9   review with outside counsel and in-house counsel, the         9   the same.                                                     II
        10   result and conclusions of which are covered by the           10           MS. GOTTLIEB: Is it missing a page? Is
        11   company's privilege. However, the measures I've just         11 --

        12   gone over were examples of additional items that we          12           MR. SCHWARTZ: I think we're missing the
        13   added to the -- the policy.                                  13   last page.
        14           Q. BY MR. MOORE: But why?                            14           MR. MOORE: Oh, really?
        15              MR. SCHWARTZ: Same-- same instruction             1s           MR. SCHWAR1Z: 9 of 10.
        16   to the extent that -- that the "why" calls for               16       Q. BY MR. MOORE: We're missing one page?
        17   privileged information, instruct not to answer.              17           MS. GOTTLIEB: At the very back, it stops
        18             MS. GOTTLIEB: Join.                                18   at 9 of 10.
        19             MR. SCHWARTZ: That advice came from                19           MR. MOORE: Oh, okay.
        2o outside counsel or inside counsel, instruct not to             20           MS. GOTTLIEB: Is that--
        21   answer.                                                      21           MR. MOORE: So page 10 and II, right? I
                                                     Page 139                                                                 Page 141
         1           Q. BY MR. MOORE: I'm sorry. I don't lmow              1   will add page 10, even though I've highlighted it,
         2   if-- is the answer, do you believe, privileged?               2   just to make sure it's complete. But let's mark this
         3           A. I do, yes. Sorry ifi wasn't clear on               3   as Exhibit --
         4   that.                                                         4           What number are we on?
         5           Q. Isee.                                              5           THE COURT REPORTER: 3.
         6              When you started with Insys, did you               6           MR. MOORE: 3.
         7   become familiar with the CIS report that was                  7       Q. BY MR. MOORE: Let's talk about the CIS
         B   generated in February 2014?                                   8   report, and if I get to page 10, I will give you what
         9           A. Which specific report are you refetTing            9   I have with my highlights.
        10   to?                                                          1o           MS . GOTILIEB : Well, I mean, I think for
        11           Q. Have you seen the report that was                 11   purposes of the-- picture that the exhibit is
        12   generated by the United States Senate called,                12   complete, we should have it, and the record should
        13   "Fueling an Epidemic, Insys Therapeutics and its             13   reflect that I 0 or anything after 10 if there's
        14   Systemic Manipulation of Prior Authorization"?               14   anything is not there.
        15           A. Yes, I've seen that docwnent.                     15       Q. BY MR. MOORE: Got it?
        16           Q. Disturbing?                                       16       A. Yes.
        17              MR. SCHWARTZ: Object to form.                     17       Q. Okay. This was generated on
        18              MS. GOTTLIEB: Form.                               18   February 18th, 2014. True?
        19              THE WITNESS: There are some concerning            19           MS. GOTTLTEB: Form. Foundation.
        20   elements, yes.                                               20           MR. SCHWARTZ: Form.
        21              MR. MOORE: We can mark it as an exhibit.          21           THE WITNESS: I see here that it is dated
       CRC Salomon, Inc.                          www.crcsalomon.com- info@crcsalomon.com                              Page: 36 (138- 141)
       Office (410) 821-4888                       2201 Old Court Road, Baltimore, 1\'ID 21208                    Facsimile (410) 821-4889
            Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 38 of 74
                                                                                              o·                                             - ~,
                                                                                                                                                I
Deposition ofDanielle Davis                                                                Jeffrey Buchalter v. William Tham, M .D., et al
                                                             Page 142                                                          Page 144
    1   February 18th, 2014.                                             1   receiving this or being given a copy when I started
 2           Q. BY MR. MOORE: Ol,ay. And at the time                     2   at Insys.
 3      that you started at Insys, did you ever read this                3         Q. Okay. When did you review it? Did you
 4      report?                                                          4 -   so you received a copy of it after the report came               I
                                                                                                                                                I
                                                                                                                                                I
 5           A. I don't recall seeing this specific                      5   out from Senator McCaskill?
 6      document, no.                                                    6         A. Yes. When this-- Senator McCaskill's --
 7           Q. Have you ever learned about its existence                7         Q. Okay.
 8      since being the director of compliance?                          8         A. --report came out, yes.
 9               MR. SCHWARTZ: Form.                                     9         Q, And, to your knowledge, that's the first
1o               And, again, if this calls for pt'ivileged              10   you'd ever seen that CIS report?
11      infonnation, instmct not to answer.                             11         A. Correct.
12               MS. GOTTLIEB: Same.                                                 MR. SCHWARTZ: Object to form.
13               THE WITNESS: Yeah, I think this -- I                   13         Q. BY MR. MOORE: Did you have conversations
14      think had I learned about it, it would have been with           14   with anybody about it, despite not seeing it?
15      discussions with outside counsel and in-house                   15           MR. SCHWARTZ: Hang on. Hang on.
16      counsel.                                                        16           MS. GOTILIEB : I think it-- To the
17           Q. BY MR. MOORE: It shows gaps in policies,                1?   extent it calls for privileged information, you can't
1B      correct?                                                        18   say that. But I think even if it does, you can
19               MS. GOTTLIEB: Form.                                    19   answer yes or no.
20               MR. SCHWARTZ: Object to form.                          20           MR. SCHWARTZ: Right.
21               MS. GOTTLIEB: Foundation.                              21           THE WITNESS: Okay. That answered the
                                                             Page 143                                                            Page 145
 1               THE WITNESS: I would have to take time                  1   question I was going to ask. But could you --
 2      to read it if that's all right. I don't recall                   2   Sorry. Could you ask your question again? Sorry.
 3      seeing this specific document. So to the extent you              3         Q. BY MR. MOORE: Right. You didn't see it
 4      want to ask specific questions, I can -- I can do my             4   until after Senator McCasltill produced it?
 s best, but I don't want to guess because I -- I'm not                  5         A. Yes.
 6      familiar with this document.                                     6           MR. SCHWARTZ: Object to form.
 ?           Q. BY MR. MOORE: You're not familiar with                   7         Q. BY MR. MOORE: Did you have discussions
 s it outside the context of the attorney/client                         8   with anybody about it during your - between the time
 9      privilege?                                                       9   that you started and when Senator McCaskill produced
10               MS. GOTTLIEB : Fonn.                                   10   it?
u            Q. BY MR. MOORE: Or you've just never seen                 11           MS. GOTI'LIEB: Form.
12      it before?                                                      12           MR. SCHWARTZ: Right. So you can -- if
13             MR. SCHWARTZ: Object to form.                            13   you can answer that question, did you have
14           Q. BY MR. MOORE: l'm confused. I'm sorry.                  14   discussions --you can't reveal any discussions that
15               MS. GOTTLIEB: Look back at the whole                   15   you've had.
16      thing.                                                          16           TilE WITNESS: Right.
1?               THE WI1NESS: Yeah. I've -- I've seen                   17           MR. SCHWARTZ: But he asked, did you have
18      this and I have read this report. And when I read               16   discussions?
19      the report, I went over this as well.                           19           THE WITNESS : So-
2o           Q. BY MR. MOORE: Okay.                                     20           MR. SCHWARTZ: I think that's what you
21           A. I see "draft" on it. But I don't recall                 21   said, right?
CRC Salomon, Inc,                               www.crcsalomon.com - info@crcsalomon.com                              Page: 37 (142- 145)
Office (410) 821-4888                            2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
                                                -----------o---
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 39 of 74
                                   0
Deposition of Danielle Davis                                                               Jeffrey Buchalter v. William Tham, M.D., et al
                                                           Page 146                                                           Page 148
 1           MR. MOORE: Let's do a timeout here. I                    1        Q. About the CIS report
 2   mean, let's leave it to Ms. Gottlieb to instruct                              MS. GOTILIEB: Fonn. Foundation.
 3   Ms. Davis on how to proceed here. Because it's --                 3           MR. SCHWARTZ: Fonn.
 4   Ms. Gottlieb's client.                                            4       Q. BY MR. MOORE: And any information you
 5            MR. SCHWARTZ: Right. But it's Insys's                    5   may have learned?
 6   privilege.                                                        6           MS. GOTTLIEB: Form. Foundation.
 7           MS. GOTTLIEB: Right. It's Insys's                         7           MR. SCHWARTZ: Yeah. Objection to form.
 8   privilege. And 1 think I did say that to the extent               8           THE WI1NESS: This --this report
 9   that -- I don't think answering yes or no would                   9   specifically?
10   necessarily implicate the privilege, but beyond that,            1o       Q. BY MR. MOORE: No. The CI- -yeah.
11   if anything about those communications, if it's                  11   That specific CIS report.
12   privileged, I would instruct you not to answer that.             12       A. Well, as rve just said, I've only just
13            THE WITNESS: Okay.                                      13   seen this recently, like, when it just came out.
14            MS. GOTTLIEB: And if you have something                 14       Q. I understand you just saw it. But you
15   that's unclear to clarify, do we need to have a                  15   had discussions about it?
16   discussion about that?                                           16           MR. SCHWARTZ: Object to form.
17            THE WITNESS: Just quickly, yes. Yeah.                   17           MS. GOTTLIEB: Form.
18   Because I want to make sure I'm, you know, answering             18       Q. BY MR. MOORE: Right?
19   to the best of my abilities, but I do want to check          '   19       A. Yes.
2o   with you on one thing first if that's--                          20       Q. Did those discussions take place around
21            MS. GOTILlEB: All right.                                21   the time that you were hired in 2014?
                                                           Page 147                                                             Page 149
 1            THE VIDEOGRAPHER: Is that okay?                          1          MR. SCHWARTZ: Same objection.
 2            Off the record at 1:35.                                  2          MS. GOTTLIEB: Same.
 3           (A break was taken at 1:35 p.m.)                          3          THE WITNESS: To the best of my
 4            THE VfDEOGRAPHER: Back on the record at                  4   recollection, I remember discussions around the
 5   1:41.                                                             5   report. Yes, I believe it was 2014.
 6       Q. BY MR. MOORE: So what have we come up                      6       Q. BY MR. MOORE: Okay. Did you ever go to
 7   with?                                                             7   Dr. Kapoor specifically and say, Dr. Kapoor, or have
 B       A. First of all, would it be possible to                      B   any discussions with Dr. Kapoor about it?
 9   read back the question just to be sure?                           9           MS. GOTfLIEB: Form.
10            MR. MOORE: Sure.                                        10           MR. SCHWARTZ: Form.
11       (The record was read back, as requested.)                    11          MS. GOTTLIEB: Foundation.
12            THE WITNESS: Okay. So I was aware that                  12          THE WITNESS: Not that I recall
13   CIS did a report. I can't be sure if my discussions              13   specifically.
14   I had with Frank and Skadden were about this                     14       Q. BY MR. MOORE: How about Michael Babich?
15   particular document at the time because I'm just                 15           MR. SCI-IWARTZ: Same. Form.
16   seeing it recently now.                                          16           MS. GOTfLIEB: Form.
17        Q. BY MR. MOORE: All right.                                 17           And I don't know whether it applies or
18            Let's put aside your conversations with                 18   not, but to the extent it calls for a privileged
19   Skadden. Oby. You become the compliance dh·ector.                19   information, you can indicate that or not answer.
20   Did you go and speak with Dr. Kapoor about it?                   2o           THE WITNESS: I really don't recall. I
21        A. About Senator McCaskill's?                               21   mean, it was done -- the whole exercise took place
CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                                  Page: 38 (146- 149)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                            Facsimile (410) 821-4889
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 40 of 74
                                 0
Deposition ofDanielle Davis                                                     Jeffrey Buchalter v. William Tham, M.D., eta!
                                                       Page 150                                                    Page 152
 1     before I even joined the company.                          1     Q. Okay. Do you know the relationship
 2        Q. BY MR. MOORE: I agree. And I'm just                  2 between Dr. Kapoor and Leslie Zacks?
 3     wondering if you had discussions with Dr.-- with           3     A. No.
 4 Michael Babich about it.                                        4      Q. This report gets generated, in part, I
 5            MR. SCHWARTZ: Object to form.                        5 think, because of the concerns that came up, right,
 6            MS. GOTTLIEB: Same.                                  6 and the company decides, let's do an audit?

 7            THE WITNESS: Not that I can specifically             7           MR. SCHWARTZ: Object to form.
 8 recall. No.                                                     8         MS. GOTTLIEB: Form. Foundation.
 9     Q. BY MR. MOORE: How about any of the                       9         THE W11NESS: I wasn't at the company at
10 executives who were facing criminal charges?                   to that time. I can't-- it says, "In mid-2013, CIS was
11            MR. SCHWARTZ: Fonn.                                 11 approached by Jnsys's legal representative,_at the
12            MS. GOITLIEB: Form. Foundation.                     12 time, Leslie Zacks, on behalf of the board of
13         THE WITNESS: Again, I'm sorry. I'm just                13 directors for Insys to request that CIS support and
14 trying to -- I don't know that I recall specifically           14 review certain communications with healthcare
15 discussing this report with the executives that you            15 professionals and Insys's employees and report how
16 referenced in that document in the indictment.                 16 they were being documented."
11      Q. BY MR. MOORE: So if we set the stage                   17      Q. BY MR. MOORE: Ol<ay. And Leslie Zacks,
18 here a little bit, you're coming on in March 2014,             18 at the time, was the general counsel and chief
19 and Insys is under investigation. True?                        19 compliance officer at Arbor Pharmaceuticals. Did you
2o         A. True.                                               2o   know that?
21      Q. Olcay. And they're bringing you on                     21           MS. GOTTLIEB: Foundation.
                                                Page 151                                                          Page 153
  1 because they need a compliance director. True?                 1           THE WITNESS: I don't-- I don't think
  :!          MS. GOTTLIEB: Form.                                  2 so, no.
  3           IviR.. SCHWARTZ: Form.                               3           MR. MOORE: Okay. Why don't we mark
  4           THE WITNESS: Yes.                                    4 that, whatever number it is.
  s        Q. BY MR. MOORE: Okay. And there's been --              5           MR. SCHWARTZ: What is that?
  6    there's been reports of wrongdoing?                         6             THE COURT REPORTER: Hang on just a
  7           MR. SCHWARTZ: Object to form.                        7   second.
  8           MS. GOTTLIEB: Form. Foundation.                      8        MR. MOORE: It's a press release from
  9           THE WITNESS: Reports ofwrongdoing.                   9 February 2012 where Arbor Pharmaceuticals is
 10 You're referencing the OIG subpoena?                          1o announcing Leslie Zacks as the general counsel and
 11    Q. BY MR. MOORE: Sure.                                     11   chief compliance officer.
 12        A. Correct. Yes.                                       12      (Exhibit 4 was marked for identification.)
 13        Q. Actually, more than that, though.                   13          MR. SCHWARTZ: Is that the only copy?
 14           Were you familiar with Ray Furchak's                14             MR. MOORE: That's the only one I've got.
 15 complaint?                                                    15 It's even highlighted. Go ahead.
 16        A. Not at the time, no.                                16         MS. GOITLTEB: Okay.
 17        Q. When did you learn about Mr. Furchalt's             17             MR.SCHWARTZ: Youjustprintedthisoff
 18 complaint?                                                    18 from the Internet? Is that it?
 19        A. It was much later on.                               19        MR. MOORE: Yes.
 20        Q. What does "much later on" mean?                     20     Q. BY MR. MOORE: Does it least appear to
 21        A. I think it was in 20 15 at some point.              21 you to be what I've highlighted there, true what I
CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                          Page: 39 (150- 153)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                    Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 41 of 74


Deposition of Danielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                    Page 154                                                           Page 156
 1   say?                                                       1   least talks about compliance gaps, correct?
 2              MR. SCHWARTZ: Fmm.                              2            MR. SCHWARTZ: Objection.
 3              MS. GOTTLIEB: First, take your time to          3            MS. GOTfLTEB: Form. Foundation. If
 4   read it.                                                   4   you're asking her to read it as she sits here, she
 5              Objection. Form. Foundation.                    5   can do that.
 6              THE WITNESS: I think you made a                 6            THE Wl1NESS : I thought I saw something.
 7   statement that Leslie had joined Arbor                     7   Okay. Would you mind repeating your question again?
 8   Pharmaceuticals as general counsel and chief               8         Q. BY MR. MOORE: Maybe I missed it. I
 9   compliance officer, and that's what's written on the       9   don't recall ever seeing any-- any discussions about
10   document.                                                 1o   potential -- of fraud in that document, but maybe I
11        Q. BY MR. MOORE: That's all I'm asking.              11   missed it.
12        A. Okay.                                             12         A. I didn't just review the document for
13        Q. Okay.                                             13   fraud. I apologize. I thought you said something
14       A. Sorry. I was trying to remember.                   14   about compliance.
15        Q. You haven't learned the relationship              15         Q. I did. You're right.
16   between Kapoor and Leslie Zacks at any time?              16         A. Okay.
17        A. No. I don't know.                                 17         Q. I think I asked a follow-up about the -
18        Q. And-- Olcay. And this report, the CIS             18   that it's reflecting various gaps in compliance
19   report that got generated in February 2014, it also       19   policies?
2o got turned over to those who were investigating             2o           MS. GOTILIEB : Form.
21   Insys. True?                                              21           MR. SCHWARTZ: Same objection.
                                                    Page 155                                                             Page 157
 1              MS. GOTTLIEB : Form. Foundation.                1            MS. GOTILIEB: Foundation.
 2              THE WITNESS : I don't know.                     2            THE WITNESS: Look, I'm just glancing
 3              MR. SCHWARTZ: Fmm.                              3   over it. But it does appear to say that, in part,
          Q. BY MR. MOORE: Well, it certainly at                4   that there's no formal and approved policy,
 5   least got turned over to Senator McCasldll. True?          5   etcetera.
 6   It appears that way?                                       6         Q. BY MR. MOORE: Turn to page 3 of 10 for
 7       A. It appears she has a copy, yes.                     7   me.
 9        Q. Okay. And this report never once                   8         A. Okay.
 9   discusses fraud; is that true?                             9         Q. The very last paragraph starting with HCP
10        A . Like I've said --                                10   and IRC Scope.
11              MS. GOTTLIEB : Foundation.                     11            Do you see that?
12              THE WITNESS: -- I would have to read           12         A. Yes.
13   through it. I don't know.                                 13         Q. Okay. The first sentence states, in
14       Q. BY MR. MOORE: I'll represent to you that           14   part, that at the request oflnsys's board of
15   that report never once references any type of             15   directors, which Dr. Kapoor was part of at the time,
16   fraudulent conduct, but, rather, it only tall's about     16   correct?
17   compliance gaps that existed at the time that report      17            MS. GOT1LIEB: Fotm.
18   was generated?                                            18            :MR. SCHWARTZ: Form.
19              MR. SCHWARTZ: Form.                            19            THE WITNESS: I believe so, yes.
20              MS. GOTTLIEB: Same.                            20         Q. BY MR. MOORE: And in conjunction with
21        Q. BY MR. MOORE: You're aware that it at             21   the CIS team, nanowed the scope of the engagement,
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                              Page: 40 (154- 157)
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 42 of 74
                                     0                                                     c                                            lI
Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Tham, M.D., et aJ
                                                         Page 158                                                         Page 160
 1    correct?                                                      1    says, "CIS collected and reviewed various documents
 2                MS. GOTTLIEB: Form.                               2    provided by Insys," correct?
 3                MR. SCHWARTZ: Form.                               3           MS. GOTILIES: Fonn.
 4                MS. GOTTLIEB: Foundation.                          4          MR. SCHWARTZ: Form.
 5                THE WITNESS: That is what it reads here,           5          THE WITNESS: It does state that.
 6    correct.                                                       6          MS. GOTTLIEB: Foundation.
 7           Q. BY MR. MOORE: Okay. And on the next                  7          THEWITNESS: Yes.
 8    page, it outlines on page 4 that there were employee           8       Q. BY MR. MOORE: Right
 9    interviews at the very bottom.                                 9          Section -Roman numeral II, for
10                Do you see that?                                  10   instance. Insys provided call notes, correct?
11           A. Yep.                                                11          MS. GOTTLIEB: Fonn. Foundation.
12           Q. Okay. Leslie Zacks, correct?                        12          THE Wl1NESS: It says, "fnsys provided
13           A.    Yes.                                             13   CIS with one year worth of call notes."
14           Q.    Identified as legal, correct?                    14       Q. BY MR. MOORE: Right. Right
15           A.    Yes.                                             15          It also states that lnsys also provided
16           Q.    Mike Gurry was interviewed. Right?               16   CIS with one year worth of corporate e-mail data?
17           A. Yes.                                                17          MS. GOTILIEB: Fonn. Foundation.
18           Q.    Mike Gurry is facing criminal charges?           18       Q. BY MR. MOORE: It goes on, but--
19                MS. GOTTLIEB: Form.                               19          MS. GOTTLIEB: Form. Foundation.
20                THE WITNESS: I believe so, yes.                   2o       Q. BY MR. MOORE: --my point is, it's
21           Q.    BY MR. MOORE: Liz Gurrieri was                   21   reflecting that Insys is the one producing the
                                               Page 159                                                                   Page 161
  1   interviewed?                                                   1   documents as part of this audit?
  2          A. Yes, I see that.                                     2          MS. GOTTLIEB: Form. Foundation.
  3          Q. Liz Gurrieri has pleaded guilty to                   3   Objection.
  4   engaging in insurance fraud?                                   4          THE WITNESS: It does state -- I would
  5               MR. SCHWARTZ: Object to form.                      s agree with you -- that Insys made the provisions.
  6               MS. GOTTLIEB: Same.                                6       Q. BY MR. MOORE: Same thing with Roman
  7               THE WITNESS: That's my understanding,              7   numerallli?
  8   yes.                                                           8          MS. GOTTLIEB: Form and foundation.
  9          Q. BY MR. MOORE: Okay. So part of the                   9       Q. BY MR. MOORE: True?
 10   people that were interviewed are individuals who have         10       A. Oh, I'm SOlTy .
 11   either pleaded guilty or are facing criminal charges?         11          MS. GOTTLIEB: Form. Foundation.
 12               MS. GOTTLIEB: Foundation.                         12          THE WITNESS: I didn't realize there was
 13               THE WITNESS: Two individuals you listed,          13   a question.
 14   yes.                                                          14       Q. BY MR. MOORE: I think I said something
 15          Q. BY MR. MOORE: And the document also                 15   lil<e Roman numeral IV even says it or III?
 16   references that, in terms ofthe documents that were           16       A. That Insys provided CIS?
 17   produced to CIS, that they were documents provided by         17       Q. Right.
 18   lnsys. So if you turn to page 5, for example, under           18       A. Sony. I didn't realize there was a
 19   "Fieldwork and General Observations" --                       19   question there.
 20          A. Okay.                                               20       Q. That's okay.
 21          Q. - first bullet point, for instance, it              21           I'll represent to you that it states that
CRC Salomon, Inc.                           www.crcsalomon.com - lnfo@crcsalomon.com                            Page: 41 (158 -161)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 43 of 74



Deposition ofDanielle Davis                                                             Jeffrey Buchalter v. William Tham, M.D., eta!
                                                         Page 162                                                          Page 164
 1   throughout this document.                                       1       Q. BY MR. MOORE: Would it be helpful to
 2            MS. GOTILIEB: Form and foundation.                     2   Insys to have produced a document that would have
 3            MR. SCHWARTZ: There's no question.                     3   been produced to the federal government as part of
 4            MS. GOTILIEB: There's no question.                     4   the federal government's investigations reflecting
 5            MR. SCHWARTZ: Let him ask a question.                  5   policy gaps versus fraudulent conduct?
 6       Q. BY MR. MOORE: Have you come to learn                     6           MR. SCHWARTZ: Object to form.
 7   that this was a - this was a --this CIS report was              7           MS. GOTILTEB: Form and foundation.
 B   an absolute sham?                                               B           THE WITNESS: Yeah. I don't know that
 9            MR. SCHWARTZ: Objection.                               9   I'm in a position to -- to speak to what their
10            MS. GOTILIEB: Form.                                   10   opinion was on what would be or what wouldn't be
11            MR. SCHWARTZ: Form.                                   11   helpful at that point in time.
12            MS. GOTILIEB: Foundation.                             12       Q. BY MR. MOORE: So this document gets
13            THE WITNESS: I don't recall coming to                 13   generated in February 2014 reflecting policy gaps,
14   that conclusion.                                               14   and at the same time you were brought in to be the
15       Q.    BY MR. MOORE: Would you agree that it 15 director of compliance?
16   would be detrimental for Insys to have had a report 16                      MR. SCHWARTZ: Form.
17   generated reflecting in 2014 that it was engaging in           17           MS. GOTTLIEB: Fonn.
18   fraudulent conduct?                                            18           THE WITNESS: Like I said, 1 see that
19            MR. SCHWARTZ: Object to form.                         19   this was dated February 18th, 2014, and I was hired
20            MS. GOTTLIEB: Form. Foundation.                       20   March3lstof2014. All these gaps.
21        THE WITNESS: I don't want to speculate.                   21           MS. GOTTLIEB: It's ...
                                                   Page 163                                                     Page 165
 1 This was before my time. I don't know if a report                 1       Q. BY MR. MOORE: Did anyone charge you with
 2   would be detrimental. It's my understanding that                2   correcting those gaps?
 3   this sort of report was done to see where gaps or               3          MR. SCHWARTZ: Object to form.
 4   holes were so you could get better.                             4          MS. GOTTLIEB: Form. Foundation.
 5       Q. BY MR. MOORE: What could be helpful for                  5          THE WITNESS: Like I said, I've-- I did
 6   Jnsys is ifthis document was turned over to the                 6   not see this actual report.
 7   federal government and part of the federal                      7       Q. BY MR. MOORE: Sure. I understand.
 B   government's investigation to suggest that we've                B          But did you take any steps as the
 9   looked into this and we've concluded no impropriety,            9   director of compliance to fill in and correct the
10   but rather we had some gaps in compliance and now              10   gaps that were identified in that report?
11   we're faxing it.                                               11          MS. GOTTLIEB: Form. Foundation.
12            MS. GOTTLIEB: Form. Foundation.                       12          MR. SCHWARTZ: To the extent that calls
13            MR. SCHWARTZ: There's no question.                    13   for privileged information, insttuct not to answer.
14            MS. GOTTLIEB: It's not a question.                    14          MS. GOTTLIEB: Same.
15       Q. BY MR. MOORE: Would that be helpful to                  15          THE WITNESS: So-- And, like 1 said,
16   lnsys in that sense?                                           16   when I started I was doing a review with Skadden on
17            MS. GOTTLIEB: Form.                                   17   different depattments. And while I can't speak to
18            MR. SCHWARTZ: Object to form.                         1B   those communications, I will say that in an eff011 to
19            MS. GOTTLIEB: Foundation.                             19   build out the compliance program, policies,
20            THE WITNESS: I'm sorry. What was the                  20   procedures, and guardrails were either enhanced or
21   question?                                                      21   implemented.
CRC Salomon, Inc.                          www.crcsalomon.com ~ info@crcsalomon.com                               Page: 42 (162- 165)
Office (41 0) 821 ~4888                     2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 44 of 74
                                                                          ·----···=cJ
Deposition of Danielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., eta\
                                                                                                                                         l
                                                                                                                                         I

                                         Page 166                                                                        Page 168
 1        Q. BY MR. MOORE: The document on page 4                     1   choose and click on?
 2   under the "Document Interview and Live Monitoring                2            MR. SCHWARTZ: Form.
 3   Scope" references an "Insys Salesforce 360 Platform              3            MS. GOTTLIEB: Fonn.
 4   Call Note Repository."                                           4            THE WITNESS : I'm generally -- generally
 5        A. Sorry. Where did you say you see that?                   5   familiar with click down options.
 6        Q. On page 4.                                               6       Q. BY MR. MOORE: Yeah. Me too.
 7             Do you see that?                                       7       A. Yes.
 8        A. At the top?                                              8       Q. Is that right?
 9        Q. Yeah.                                                    9       A. Yes, I have -- Tam aware that there's
10        A. Yes. Yes, I see that.                                   10   click down options.
11        Q. Are you familiar with that repository?                  11       Q. Okay. And does it provide a --the rep
12        A. Yes, f'm aware of Salesforce 360. Yes.                  12 anywhere with the opportunity to actually type out
13        Q. Okay. And Sales force 360, does it                      13   freehand anything about their interactions with the
14   contain call notes from sales representatives and the           14 provider?

15   healthcare providers that they're calling on?                   15            MS. GOTTLIEB: Fonn. Foundation.
16             MS. GOTTLIEB: Form.                                   16            THE WITNESS : I don't recall specifically
17             THE WITNESS: That's my understanding,                 17 if it does. I'm not sure.
18 yes.                                                              18       Q. BY MR. MOORE: Ol,ay. If I wanted to lwow
19        Q. BY MR. MOORE: Okay. And does the--                      19 that, how would I figure that out?

2o   does that platform -- is it electronic?                         20            MS. GOTTLIEB: Form.
21        A. Yes.                                                    21            1HE WITNESS: I guess you would have to
                                                          Page 167                                                           Page 169
 1        Q. Okay. And there's options that are                       1   ask the right people.
 2   created as part of that electronic platform for sales            2       Q. BY MR. MOORE: Do you know who those
 3   reps to choose, for lack of a better term, select,               3   right people might be?
 4   right?                                                           4       A. The sales operations group.
 5             MS. GOTTLIEB: Form. Foundation.                        5       Q. Olcay. Who heads that up?
 6             THE WITNESS: Like, what specifically do                6       A. He's new, and I -- l-- I know what
 7 you mean?                                                          7   people call him, but I don't know how to pronounce
 8             MR. SCHWARTZ: Form.                                    s his full name. But people call him Krishna.
 9        Q. BY MR. MOORE: I don't know because I've                  9       Q. Okay.
10 never seen it. But my understanding is that if they               10       A.    And that is short for a very long name
11   go and they visit a healthcare provider, they could             11   that I'm not going to attempt to butcher.
12 just click on something in there to reflect something             12       Q.    All right. Have you seen statements that
13 about the visit?                                                  13 have been put out by your CEO recently about the
14             MS. GOTTLIEB: Form.                                   14 conduct oflnsys's former employees?
15             MR. SCHWARTZ: Form.                                   15            MS. GOTTLIEB: Form.
16             THE WI1NESS: Click on something? T                    16            THE WITNESS: I think I'm generalty
17 mean, is there a specific question there?                         17 familiar with the currency of the statement that was
18        Q.    BY 1\'lR. MOORE: My understanding is there, 18 released.
1 9 like, you lmow, if you go to a particulat· topic,                19       Q.    BY MR. MOORE: Are you talking about the
20 there's a drop down-- drop down box or a menu box                 20 one that was released in connection with Senator
2 1 that can be selected for that sales representative to.           21 McCaskill's statement - or, I'm sorry--

CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                                  Page: 43 (166- 169)
Office (410) 821-4888                     2201 Old Court Road, Baltimm·e, MD 21208                            Facsimile (410) 821-4889
· ----··--··-------·-o-
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 45 of 74
                                                                         ·--·--·-------=--      o---·-·--_
      Deposition ofDanielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                               Page 170                                                     Page 172
       1 investigation?                                                    1       Q. BY MR. MOORE: Well, your CEO doesn't
       2       A. I think so. I think we're talking about                  2 state that should they be proven to be true, does he?
       3   the same thing.                                                 3          MR. SCHWARTZ: Object to form.
       4       Q. Your current CEO states in a letter that                 4       Q. BY MR. MOORE: He states, point blank,
       5 was drafted to Senator McCasldll dated September 1,               5 there were mistakes and unacceptable actions; is that
       6 2017, quote, "Lil<e you and your staff, I was                     6 fair?
       7 concerned about certain mistakes and unacceptable                 7       A. I believe that's what you're reading from
       8 actions of former Insys employees that have been                  8 his statement.
       9   disclosed and discussed in public forums over the               9       Q. I am. That's right.
      10 past several years."                                             10       A. Yeah.
      11           Do you remember reading that?                          11       Q. And did you come to the same conclusion
      12       A. It sounds familiar, yes.                                12 as the directoa· of compliance?
      13       Q. Okay. As the director of compliance,                    13          MR. SCHWARTZ: Object to form.
      14 what mistakes and unacceptable actions is your CEO               14          MS. GOTTLIEB: Form. Foundation.
      15 referring to?                                                    15          THE WITNESS: I am the director of
      16           MR. SCHWARTZ: Object to form.                          16 compliance.
      17           MS. GOTTLIEB: Form.                                    17       Q. BY MR. MOORE: I know.
      18           MR. SCHWARTZ: To the extent this                       18       A. You said --
      19 calls--                                                          19       Q. Did you form the same conclusion, as the
      20           MS. GOTTLIEB: Foundation.                              20 director of compliance for Insys Therapeutics, that
      21           MR. SCHWARTZ: ··for privileged                         21 there were, quote, "mistakes and unacceptable actions
                                                               Page 171                                                         Page 173
       1 information, instruct not to answer.                              1 of former lnsys employees"?
       2           MS. GOTTLIEB: Join.                                     2          MR. SCHWARTZ: Object to form. To the
       3           THE WITNESS: To be fair, I don't know.                  3   extent it calls or is based on privileged
       4 I've not spoken directly to Saeed about this. I                   4 information, instruct not to answer.
       s figured I report up into -- into Sanga, so 1 don't                5          THE WITNESS: It's my understanding··
       6 communicate directly.                                             6 Saeed's probably in his capacity as CEO has more
       7       Q. BY MR. MOORE: Well, have you formed your                 7 information available to him to make that statement.
       8 own opinions as the director of compliance that                   a I feel like I've given my answer on it.
       9 former employees made certain mistakes and                        9       Q. BY MR. MOORE: Don't you, as the director
      10 unacceptable actions?                                            10 of compliance, need to know? I mean, these
      11           MR. SCHWARTZ: Object to form. To the                   11   individuals are gone now. Michael Babich has left.
      12 extent it calls for privileged information or based              12       A. Yes.
      13 on privileged information, instruct not to answer.               13       Q. Alec--
      14           MS. GOTTLIEB: Join.                                    14          THE COURT REPORTER: Who? I'm sorry.
      15           THE WITNESS: So not factoring in                       15       Q. BY MR. MOORE: Alec Burlakoff, right, and
      16 privileged inf01mation that I've learned in my role,             16 on down the line, they've left, correct?
      17 what I've read in the documents that have come to                17       A. They are no longer at the company.
      18 light that are available publicly, now Ihave formed              18       Q. So don't you need- don't you need as
      19 an opinion that, you know, should those allegations              19 the·· as the director of compliance, to figure out
      20 be true, then, yes, that would be concerning                     2o whether or not when they were still there they were
      21 behavior.                                                        21 engaging in fraudulent conduct so that you could take
      CRC Salomon, Inc.                         www.crcsalomon.com • info@crcsalomon.com                               Page: 44 (170 • 173)
      Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
---- ··---------------·--o
            Case 1:16-cr-10343-ADB                              Document 797-6 Filed 03/22/19 Page 46 of 74


        Deposition ofDanielle Davis                                                                Jeffrey Buchalter v. William Tham, M.D., eta!
                                                                    Page 174                                                          Page 176
          1   appropriate conduct-- you and others?                             1   myself, no.
          2           MS. GOTTLIEB: Form.                                       2         Q. BY MR. MOORE: Are you able to tell me if
          3           MR. SCHWARTZ: Object.                                     3   it's -- if factually it's true, when it started and
          4           MS. GOTILIEB: Foundation.                                 4   when it ended?
          s           lVIR. SCHWARTZ: Object to form.                           5           MR. SCHWARTZ: Object to form.
          6           THE WI1NESS: I mean, like I've said,                      6           THE WITNESS: When what?
          7   right now, and when I learned ofthat indictment, I,               7         Q. BY MR. MOORE: The bribe scheme.
          8   you know, technically am midlevel compliance person               8           MS. GOTTLIEB: Hold on. Form.
          9   now. I've got Sanga reporting above me. So I assume               9   Foundation.
         10   normal course of business, he's working through on               10           And to the extent it calls for privileged
         11   those high-level issues with counsel. And then, like             11   information, I would instruct you not to answer.
         12   you said, they're no longer at the company.                      12           MR. SCHWARTZ: Join. Ifthat's the case.
         13       Q. BY MR. MOORE: Right.                                      13           THE WITNESS: Yeah. I don't believe I
         14           Just, factually speaking, factually                      14 would be able to answer that.        I don't know.
         15   speaking, did these individuals lead a nationwide                15         Q. BY MR. MOORE: Are you able to tell me
         16   scheme to bribe medical practitioners?                           16   when the insurance fraud started and when the
         17           lVIR. SCHWARTZ: Form.                                    17   insurance fraud ended within the insurance
         18           MS. GOTILIEB: Foundation.                                18   reimbursement center?
         19           lVIR. SCHWARTZ: Form.                                    19           MS. GOTTLIEB: Same objections.
         2o           MS. GOTTLIEB: And to the extent that                     2o           MR. SCHWARTZ: Join.
         21   calls for privileged information, I would instruct               21           THE WITNESS: I can't say specifically,
                                                                    Page 175                                                            Page 177
          1   you not to answer that.                                           1   no.
          2           THE Wl1NESS: So, again, I'm again trying                  2         Q. BY MR. MOORE: In your role as the
          3   to go through the process of separating information               3   compliance director for Insys Therapeutics, can you
          4   in my mind. And 1 think, you know, I've answered                  4   lool< in the camera and say, I have been able to rule
          5   this previously by saying, you know, I've read the                5   out definitively that lnsys was not engaging in a
          6   documents. I'm aware of the infotmation that's come               6   nationwide bribe - nationwide scheme to bribe
          7   to light. And, you know, on their face, they're                   7   medical practitioners to bribe-- to prescribe
          8   troubling, and should they be proven to be true, are              a Subsys?
          9   concerning.                                                       9           MS. GOTTLIEB: Form. Foundation.
         10        Q. BY MR. MOORE: Well, have you conducted                   10           And to the extent it calls for privileged
         11   your own analysis of whether or not it is true?                  11   information, I would instruct you not to answer. You
         12           MR. SCHWARTZ: Form.                                      12   can say whether or not it calls for privileged
         13           MS. GOTILIEB: Form.                                      13   information.
         14           MR. SCHWARTZ: Fmm. To the extent it                      14           THE WITNESS: Yeah. I believe that would
         15   calls for -- to the extent that it calls for --                  15   call for privileged information.
         16           THE COURT REPORTER: Okay. Wait. Wait.                    16         Q. BY MR. MOORE: I want to know what you
         17   Wait.                                                            17   have determined in your role as the director of
         18           MR. SCHWARTZ: To the extent that it                      18   compliance. Let me separate that out.
         19   calls for or is based on privileged information,                 19           lVIR. SCHWARTZ: Same objections.
         20   instruct not to answer.                                          20           THE WI1NESS: I don't believe I can
         21           THE WITNESS: Right. Not in a vacuum by                   21   separate that out because the reviews, as I've said,
        CRC Salomon, Inc.                              www.crcsalomon.com - info@crcsalomon.com                               Page: 45 (174 -177)
        Office (410) 821-4888                           2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
----- ----·---- - - - - -Case
                          ----1:16-cr-10343-ADB
                               -------
                                                                                                       cr=--------·
                                                              Document 797-6 Filed 03/22/19 Page 47 of 74



           Deposition of Danielle Davis                                                             Jeffrey Buchalter v. William Tham, M.D., et al
                                                                    Page 178                                                           Page 180
             1   took place in connection with outside counsel at the             1           THE WI1NESS: Yeah. I believe any
             2   direction of in-house counsel, and since November                2   learning about that would have been done under
             3   2015, you know, the chief compliance officer.                    3   privilege. But I can say that I'm familiar with the
             4       Q. BY MR. MOORE: You haven't divorced                        4   decile system, yes.
             5   yourself from that process, have you?                            5       Q. BY MR. MOORE: Wasn't the--
             6            MS. GOTILIEB: Form.                                     6           MS. GOTTLIEB: And if you could keep your
             ?            MR. SCHWARTZ: Same.                                     ?   voice up a little. I'm having a hard time hearing.
             8            THE WITNESS: Divorced myself from --I'm                 8           THE WI1NESS: Sorry.
             9   sorry --what process? I don't think I follow.                    9       Q. BY MR. MOORE: Was Insys using area
            10   Son·y.                                                          10   business liaisons and business relationship
            11       Q. BY MR. MOORE: In November 2015, when                     11   managers -- business relations managers as a form of
            12   Mr. Emmanuel came on, were any of the executives who            12   kickbacks for providers?
            13   have been indicted still employed with the company?             13           MR. SCHWARTZ: Object to form.
            14            MS. GOTILIEB: Form.                                    14           To the extent you can answer without
            15            THE WITNESS: I can't recall when Mike                  15   implicating any privileged information or based on
            16   Gw·ry left Insys. He may have still been there when             16   any privileged infmmation.
            17   Sanga was on-boarded.                                           11           MS. GOTTLJEB: Same.
            18       Q. BY MR. MOORE: Okay. Did lnsys classify                   18           THE WITNESS: That position was formed
            19   doctors into deciles?                                           19   before I started at the company. And after a legal
            20            MS. GOTILIEB: Form.                                    20   review was performed, I believe -- the role did
            21            THE WITNESS: Deciles? I recall hearing                 21   change after that.
                                                                      Page 179                                                            Page 181
             1   that term, yes.                                                  1       Q. BY MR. MOORE: Because it was being used
             2       Q. BY MR. MOORE: You've actually sent out                    2   as a kickback?
             3   e-mails stating- Do you remember drafting e-mails                3           MR. SCHWARTZ: Object to form.
             4   and circulating to the sales force about the use of              4           MS. GOTTLIEB: Excuse me. Form.
             5   deciles?                                                         5           And to the extent it calls for privileged
             6       A. I don't recall, no.                                       6   information, I would instruct you not to answer that.
             ?       Q. In terms of your role as the compliance                   ?   And you can indicate if it calls for it or not.
             B   director, was it appropriate for Jnsys to be                     8           THE WITNESS: Right.
             9   classifying doctors into deciles?                                9           I do believe that part would call from
            1o            MR. SCHWARTZ: Object to form.                          10   privileged information from what I learned.
            11            MS. GOTTLIEB: Form.                                    11       Q. BY MR. MOORE: Okay. And when did that
            12            THE WI1NESS: I think there would be                    12 --   when did the policy change in terms of the AVLs
            13   instances when there would be-- yeah, it would be               13   and BRMs?
            14   appropriate.                                                    14       A. I believe around -- It was defmitely
            15       Q. BY MR. MOORE: Was Jnsys using the decile                 15   2014, approximately June.
            16   system inappropriately?                                         16       Q. If I ask you why it changed, that would
            17            MR. SCHWARTZ: Object to form.                          11   trigger an attorney/client privilege?
            18            MS. GOTfLIEB: Form. Foundation.                        18           MR. SCHWARTZ: And instruct not to
            19            And to the extent it calls for privileged              19   answer.
            20   information, you can indicate that, and I would                 20           MS. GOTTLIEB: Same.
            21   instruct you not to answer.                                     21           THE WI1NESS: I believe it would, yes.
            CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                                Page: 46 (178- 181)
            Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 48 of 74



Deposition of Danielle Davis                                                                Jeffrey Buchalter v. William Tham, M.D., et al
                                                                                                                                              ---,
                                                                                                                                                 I
                                                            Page 182                                                           Page 184          I
                                                                                                                                                 I
 1        Q. BY MR. MOORE: Ol<ay. Was Insys promoting                   1   was circulating low-strength reports to its sales
 2    Subsys off-label?                                                 2   staff?
 3           MS. GOTTLIEB: Form.                                        3            MS. GOTTLIEB: Form.
 4           MR. SCHWARTZ: Object to f01m.                              4            MR. SCHWARTZ: Join.
 5           MS. GOTTLIEB: Foundation.                                  5            THE WITNESS: I did learn that, yes.
 6           And to the extent it calls for plivileged                  6        Q. BY MR. MOORE: What did you as the
 7    information, you can indicate that, but I would                   7   director of compliance think about that?
 8    instruct you not to answer.                                       8            MR. SCHWARTZ: Object to fonn.
 9           THE WITNESS: And I definitely recall                       9            MS. GOTTLIEB: Same.
10    having it be contained in part ofthe review analysis             10            THE WITNESS: I believe I recall thinking
11    that we initially did. So my learnings would be--                11   at the time when I saw it-- and to be clear, when I
12    yeah, I believe they would be captured under the                 12   saw it, that was no longer in effect-- that it--
13    attorney/client privilege, I believe. Yeah.                      13   that it was troubling.
14        Q. BY MR. MOORE: So just so I'm clear, you                   14        Q, BY MR. MOORE: Why was it troubling?
15    can't tell me from 2012 to 2016 whether or not Insys             15            MS. GOTTLIEB: Form.
16 was promoting Subsys off-label without violating an                 16            THE WITNESS: I'm trying to think. Stuff
17    attorney/client privilege?                                       17   that I learned in connection with it was definitely
18           MS. GOTTLIEB: Form. Foundation.                           18   part of litigation.
19           THE WITNESS: No. I don't think that was                   19            MR. SCHWARTZ: If it's -- Again, to the
20    your first question.                                             2o   extent you can answer it and it's not based on
21        Q. BY MR. MOORE: Ol<ay. Was Insys, between                   21   privileged infonnation --
                                                            Page 183                                                               Page 185
 1    2012 and 2016, promoting Subsys off-label?                        1              THE WITNESS: Right.
  2           MS. GOTI'I.JEB: Form. Foundation.                         2           MR. SCHWARTZ: --that's okay. But if it
 3            MR. SCHWARTZ: To the extent that calls                    3   is, instruct not to answer.
  4   for privileged information, instruct not to answer.               4              TilE WITNESS: I think 1-- I recall
  5           TilE WllNESS: So, again, look, I'll try                   5   thinking it was troubling. I can't recall right now.
  6   and draw this line. You know, I'm doing this review               6   I'm sorry. I'm totally blanking. I'm sorry.
  7   at the direction of counsel with outside counsel, and             7        Q. BY MR. MOORE: That's okay.
  8   as a result of that, implementing policies and                    8              I mean, you need to take a bt·eal<?
  9   procedures and guardrails.                                        9        A. I don't think so. I'm just -- I'm trying
10        Q. BY MR. MOORE: Were you having to                          1o   to fonnulate a thought. I'm embarrassed. I'm sorry.
11    implement policies and procedures and guardrails                 11   I just can't.
12    because Insys was promoting off-label?                           12        Q. That's okay.
13            MS. GOTTLIEB: Same objection.                            13        A. I'm totally blanking.
14            MR. SCHWARTZ: Hang on.                                   14              MR. SCHWARTZ: Why don't we take five
15            Same objections.                                         15   minutes?
16            Go ahead.                                                16              TilE WI1NESS: Okay.
17            THE WITNESS: Again, I believe that calls                 17              TilE VIDEOGRAPHER: This concludes media
18    for the privileged information.                                  18   No.2 in the continuing deposition. Off the record
19        Q. BY MR. MOORE: Let me back up and I want                   19   at 2:21.
20    to-- Let me stay on this.                                        20          (A break was taken at 2:21 p.m.)
 21           Was-- Did you come to learn that Insys                                   THE VlDEOGRAPHER: This begins media No.
CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                                  Page: 47 (182 - 185)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                            Facsimile (410) 821-4889
          Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 49 of 74



Deposition of Danielle Davis                                                               Jeffrey Buchalter v. William Tham, M.D., et al
                                                             Page 186                                                         Page 188
 1    3 in the continuing deposition ofDanielle Davis. On                1   president of business intelligence.
 2    the record at 2:35.                                                2       Q. Okay. Is he still with the company?
 3        Q. BY MR. MOORE: We were talking about the                     3       A. Yes.
 4    low-strength reports before we took a breal(, and ldnd             4       Q. All right This is an e-mail from Mr. Yu
 5    of like you now, my mind is a bit everywhere.                      5   to Jessica Larichiuta.
 6             But if you can, why was it troubling to                   6       A. Okay.
 7    you that that was happening?                                       7       Q. Which was a sales representative, one of
 8        A. Right.                                                      8   the sales representatives who called on the -- my
 9             MS. GOTTLIEB: Same-- same objections.                     9   client's prescribers. Okay?
1o             To the extent you can answer without                     10       A. Okay.
11    privilege, do so. But if it calls for privileged                  11       Q. Copied on it is Sunrise Lee. Who is
12 information, I would instruct you not to.                            12 Sunrise Lee?

13             MR. SCHWARTZ: Join.                                      13       A. Sunrise Lee is a former employee of
14             THE WITNESS: So I think that the                         1 4 Insys.

15 difficulty    I was having before we took the break was              15       Q. Ms. Lee is one of the individuals facing
16 I'm having trouble pulling that low-strength report                  16 criminal charges?

17    out in isolation. You know, I've seen lots of                     17       A. Correct.
18 documents together with this legal review, and        I              18       Q. Ol(ay. And the subject line is, "Please
19 can't ever remember just seeing it just in isolation.                19 note you have low-strength, less than or equal to 400

20             So I-- and I've, you know, had                           20   micrograms RX dispensed yesterday- daily rep report
21 discussions in a broader sense with-- with --with                    21   for low-strength usage." OI(ay?
                                                             Page 187                                                        Page 189
  1   in-house and outside counsel about that report, but I              1             MR. SCHWARTZ: Just one copy?
  2   just don't know I can -- that I can separate an                    2             MR. MOORE: I don't. I'm sorry. Please
  3   independent thought I've just come up with on my own               3   look at if before I-- Yeah.
  4   as opposed to, you know, the broader discussions with              4             MR. SCHWARTZ: All right. Thanks.
  5   counsel.                                                           s         TilE WITNESS: Okay.
  6            MR. MOORE: Let's mark this whatever                       6       Q. BY MR. MOORE: Those are the types of
  7 number we're on. Is it 6?                                            7 e-m ails we were referencing earlier. It's an example
  8            THE COURT REPORTER: 5.                                    8 of one, correct?
  9      (Exhibit 5 was marked for identification.)                      9             MR. SCHWARTZ: Object to form.
10        Q. BY MR. MOORE: Let me hand you Exhibit 5.                   10             MS. GOTTLIEB: Fmm.
11    This is an e-mail from Xun Yu?                                    11             THE WITNESS: Well, to be fair, we
12        A. Okay.                                                      12 weren't talking about e-mails, but talking about the

13        Q.     And who is Xun Yu?                                     13   repmt for low-strength usage.
14        A. Xun. You pronounce it Xun.                                 14        Q.    BY MR. MOORE: Right.
15        Q. My apologies. Xun.                                         15             And the low strength e-mail report was
16        A. Xun.                                                       16 being generated and sent to all of sales any time a

17        Q. I'm still messing it up?                                   17 prescriber prescribed      a Subsys dose less than or
 18       A. Xun is--                                                   18 eqnal to 400 micrograms?

 19       Q.     Can I say Mr. Yu?                                      19             MS. GOTTLIEB: Form. Foundation.
 20       A. Yes.                                                       20             MR. SCHWARTZ: Same.
 21            Mr. Yu is the --1 believe he's the vice                  :n             THE WITNESS: I don't know if it was
CRC Salomon, Inc.                           www.crcsalomon.com- info@crcsalomon.com                                 Page: 48 (186 - 189)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
                                 u--------------···--c-------------·--------..--
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 50 of 74



Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Tham, M.D., et at
                                                        Page 190                                                         Page 192
 1   being sent to sales. This one is from Xun directly             1   yes.
 2   to Jessica.                                                    2          Q. BY MR. MOORE: In fairness, it is
 3          Q. BY MR. MOORE: Sure.                                  3   concerning, isn't it?
 4          A. So I don't know if it was sent to all of             4            MR. SCHWARTZ: Object to form.
 5   sales.                                                         5            MS. GOTTLIEB: Form.
 6          Q. Well, that particular document I don't               6            THE WITNESS: l'm not really sure I-- I
 7   believe was. But you've learned as the director of             7   entirely understand what -- what Xun's asking. So
 8   compliance, that those types of e~mails were being             8

 9   circulated to the entire sales staff?                          9          Q. BY MR. MOORE: You, as the director of
10             MS. GOTILIEB: Form. Foundation.                     1o   compliance, haven't learned what was transpiring with
11             THE WITNESS: I might be splitting hairs,            11   the low-strength e-mails reports and how they were
12   but I don't know ifl necessarily recall it being              12   designed to -- what their purpose was?
13   sent to all the sales, sales all e~mails. I just              13            MR. SCHWARTZ: Object to the form.
14   don't -- I don't recall.                                      14            MS. GOTfLIEB: Form. Foundation.
15          Q. BY MR. MOORE: Let's not split hairs.                15            And instruct you not to answer if it
16   Maybe it didn't go to sales all.                              16   calls for privileged information. You can-~ and you
11          A. Okay.                                               17   can indicate that that's the case, if it does.
18          Q. But they were being circulated to the               18            THE WITNESS: I mean, I have learned
19   sales staff throughout the country whenever a --              19   about this in connection with the reviews that we've
20   whenever one ofthe sales representative's                     20   --legal reviews that we've talked about.
21   prescribers would write a prescription for a less             21          Q. BY MR. MOORE: And you've told me they
                                                Page 191                                                                     Page 193
 1   than or equal to 400 micrograms strength?                      1   were troubling to you. Why?
 2             MR. SCHWARTZ: Object to form.                        2            MR. SCHWARTZ: Object to form.
 3             MS. GOTTLIEB: Fonn and foundation.                   3            MS. GOTTLIEB: Fonn. Foundation. Asked
 4          THE WITNESS: Yeah. I-- I don't think I                  4   and answered.
 s have firsthand knowledge of thee-mails. I've-~ I                 5            And to the extent it calls for privileged
 6 recall, like, in abstract, seeing the reports. I                 6   information that I believe you already said.
 7   don't recall seeing an e-mail like this to a -- to a           7            THE WITNESS: Right. I did.
 8   rep.                                                           a            MR. SCHWARTZ: Join.
 9           Q. BY MR. MOORE: Jessica Larichiuta is a               9            THE WITNESS: So l'lllet my answer stand
10   rep?                                                          10   from when we returned from after the break.
11           A. Correct. Yeah. No, of course. I'm not              11          Q. BY MR. MOORE: Remind me what that was.
12   saying that this is not what you're saying. But I             12   I'm sorry. I don't mean to rehash things.
l3   just don't recall that.                                       13            MS. GOTTLIEB: We can have the court
14           Q. Is that concerning to you what you're              14   reporter read it back.
15   reading?                                                      15          Q. BY MR. MOORE: Well, what's your answer?
16             MS. GOTTLIEB: Form.                                 16   Remind me again. What is your response to whether or
17             MR. SCHWARTZ: Same.                                 17   notthat's concerning to you?
18             And same instruction. To the extent you             1s            MS. GOTTLIEB: Asked and answered.
19   can answer it, doesn't invade the privilege, that's           19            MR. SCHWARTZ: Same objection.
20   fine.                                                         20            THE WITNESS: Yeah. I would say I've
21             THE WITNESS: It could be conceming,                 21   given you my answer on it.
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                                 Page: 49 (190 - 193)
Office (410) 821-4888                     2201 Old Com·t Road, Baltimore, MD 21208                           Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 51 of 74
                                 0                                                         o------------·---·----
Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Tham, M .D., et al
                                                         Page 194                                                         Page 196
 1       Q. BY MR. MOORE: Those reports, to provide                  1   written the day prior, that seems consistent with
 2   some context-                                                   2   what you're saying.
 3          THE COURT REPORTER: I'm sorry. What?                     3           But, again, I wasn't there in 2012. So
 4       Q. BY MR. MOORE: To provide context to                      4   I'm not sure what the practice was at the time.
 5   those reports, you've learned as the director of                5        Q. BY MR. MOORE: And did you learn that
 6   compliance, that they were being circulated the day             6   part of the sales representative's pay structure for
 7   after the prescriber wrote a prescription for Subsys            7   bonuses was dependent, in part, on whether or not
 8   for less than or equal to 400 micrograms, right?                8   higher strengths were being used?
 9          MS. GOTTLIEB: Form.                                      9             MR. SCHWAR1Z: Object to form.
10          THE WI'INESS : I don't know specifically                10             To the extent you can answer. If it
11   if they were generated the day after. I'm not sure             11   calls for privileged information, instruct not to
12   how that works.                                                12   answer.
13       Q. BY MR. MOORE: I'm sorry. On that                        13           MS. GOTILIEB: Same.
14   document, do you see -- the one I'm reading from, do           14           TilE WITNESS: I became aware of it, yes.
15   you also see it says, "Here is your doctot· who wrote          15        Q. BY MR. MOORE: Is that concerning to you
16   low-dose RX yesterday"?                                        16   as the director of compliance?
11       A. Okay.                                                   17           MR. SCHWARTZ: Object to form.
18          MS. GOTTLIEB: Form. Foundation.                         18             MS. GOITLIEB: Same.
19       Q. BY MR. MOORE: Does it say that?                         19           THE WITNESS: Yes.
20       A I see that here, yes.                                    20       Q. BY MR. MOORE: Why?
21       Q. Okay. So does it appear to be that there                21           MR. SCHWARTZ: Object to form.
                                                     Page 195                                                                Page 197
 1   were e-mails that were being circulated to the reps             1           To the extent it calls for privileged
 2   indicating that one of their prescribers had wrote a            2   information, instruct not to answer.
 3   prescription for less than or equal to a 400                    3           MS. GOTTLIEB: Same.
 4   micrograms strength the day prior?                              4           THE Wl1NESS: 1 think I'm just, again,
 5          MS. GOTrLIEB: Form. Foundation.                          5   trying not to muddy the waters.
 6          MR. SCHWARTZ: Object to form.                            6       Q. BY MR. MOORE: Take your time.
 7          THE Wl1NESS: I mean, this is sent from                   7       A. I just don't know ifi can answer in
 B   Xun to Jessica, who is a sales representative.                  8   isolation and not have it be mixed in with, you know,
 9       Q. BY MR. MOORE: Saying just that?                          9   everything I've learned and discussed with counsel.
10       A. Yes.                                                    10   That's the only problem.
11       Q. Okay. And Insys was monitoring the                      11           MR. SCHWARTZ: If it calls for privileged
12   prescribing of the prescribers to know whether or not          12   information, instruct not to answer.
13   to generate that type of report, correct?                      13           THE WITNESS: Sony. Can you say the
14          MS. GOTTLIEB: Form. Foundation.                         14   question again?
15          And if it calls for privileged                          15           MR. MOORE: I don't remember at this
16   information, you can indicate that, and I would                16   point either.
17   instruct you not to answer. If it doesn't and you              17           Could you repeat it back?
18   can answer independently, then do so.                          18      (The record was read back, as requested.)
19          THE WITNESS : I mean, I am speculating                  19       Q. BY MR. MOORE: I think the context was we
20   because I don't know what happened in 2012. But what           20   were talking about the fact that-- I'm sorry-
21   you're saying, these e-mails and the dosage that was           21   sales representatives' bonuses were comprised, in
CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                             Page: 50 (194 - 197)
Office (410) 821-4888                         2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 52 of 74
                                                     . {~1---·----------------
                                                                           _  ·---
                               0
Deposition ofDanielle Davis                                                    Jeffrey Buchalter v. William Tham, M.D., et al
                                                 Page 198                                                        Page 200
 1   part, of whether or not higher doses were used. And      1             THE WITNESS: I don't see how that's
 2   I asked you ifthat was concerning to you. And I          2   really any different than, you !mow, your question
 3   think you said yes. And then I said, why? And that       3   before.
 4   was the question.                                        4       Q. BY MR. MOORE: Okay.
 5          MS. GOTTLIEB: Form.                               5       A. So my answer would have to be the same.
 6          THE WITNESS: Right. And I feel like               6       Q. Have you seen the low-strengths reports
 7   this is, again, you know, saying the same thing, that    7   that were specifically generated from my client, Jeff
 8   I've learned all these things in conjunction with my     s Buchalter?
 9   legal reviews and working with counsel. And so I         9             MS. GOTTLIEB: Fotm. Foundation.
1o just don't !mow ifl can- if that was, like, I just        10             THE WITNESS: I don't think that I have.
11   independently came to that conclusion or that was       11       Q. BY MR. MOORE: Okay.
12   from, you know, everything I leamed with counsel.       12       A. Not that I remember, no.
13          And I have -- I think it probably was. I         13             MR MOORE: Let's make this 7.
14   don't know how else I would have had that               14             THE COURT REPORTER: 6.
15   infonnation.                                            15             MR MOORE: Oh, 6.
16       Q. BY MR. MOORE: Okay.                              16      (Exhibit 6 was marked for identification.)
11       A. I'm sorry.                                       17       Q. BY MR. MOORE: This No. 6 is an e-mail
18       Q. That's olmy.                                     18   from Michael Babich dated 1/12/13, to sales all.
19          How about me and you just sitting here,          19   Okay.
2o okay, just talking back and forth. You lmow, ifl          2o             Before I get into this, what does "sales
21   were to ask you just as the director of compliance,     21   all," who does that encompass?
                                                  Page l99                                                          Page 201
 1   we're talldng about a fentanyl spray, right? That's      1             MS. GOTTLIEB: Foundation. Form.
 2   what Subsys is?                                          2             THE WITNESS: Are you talking that
 3       A. Yes.                                              3   specific period of time because I wasn't at the
 4       Q. Okay. And I'm taking it that during the           4   company.
 5   course of your employment at lnsys, you've- you've       s       Q. BY 1\-'m.. MOORE: Well, you've seen e-mails
 6   learned more and more about fentanyl?                    6   that have been generated to sales all?
 7          MR. SCHWARTZ: Object to form.                     1       A. Yes.
 8          MS. GOTTLIEB: Form.                               8       Q. Okay.
 9       Q. BY MR. MOORE: Just generally, right?              9       A. Yeah.
10          MR. SCHWARTZ: Form.                              10       Q. On its face to me, those e-mails are
11          MS. GOTTLIEB: Form.                              11   going to everybody in sales. Is that fair?
12          THE WITNESS: Yes.                                12             MS. GOTTLIEB: Form. Foundation.
13       Q. BY MR. MOORE: About Subsys?                      13             THE WITNESS: I-- I think generally
14       A. Yes.                                             14   speaking, that's a fair statement.
15       Q. Oliay. Is it concerning to you that, you         15       Q. BY MR. MOORE: That would include the
16   know, that the1·e was apparently this push to use       16   sales reps?
17   higher strengths from within your company?              17       A. Yes.
18          MR. SCHWARTZ: Object to form.                    18       Q. Would it include, you know, like, the
19          Instruct not to answer if it calls on or         19   regional managers, district managers, things like
2o is based on privileged information.                       20   that?
21          MS. GOTTLIEB: Same.                              21       A. Yes.
CRC Salomon, Inc.                       www.c•·csalomon.com - info@crcsalomon.com                           Page: 51 (198- 201)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
                             -··=o--------------··--·-=o·
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 53 of 74


Deposition of Danielle Davis

 1           MS. GOTTLIEB: Form.
                                                      Page 202
                                                                  1
                                                                                         Jeffrey Buchalter v. William Tham, M.D., et al

                                                                                 A. I don't recall exactly when he left. I
                                                                                                                           Page 204
                                                                                                                                             I
 2       Q. BY MR. MOORE: Okay. So this is an                     2      think it was around November 2015 as well.
 3   e-mail from Mr. Babich, before you got to the                3              Q. Were they fired?                                         I
 4   company, dated 1/12/13.                                      4                 MS. GOTTLIEB: Form. Foundation.
                                                                                                                                             I
 5       A. Okay.                                                 5                 And if it calls for privileged
 6       Q. To sales all. And let me read it,                     6      information, indicate that because I would instruct
                                                                                                                                             I
 7   provide it to your counsel, and then ask you a               7      you not to answer. If you can answer without
 8   question about it.                                           8      privileged information, you can do so.
 9           But it states, "Great strong finish to               9                 THE WITNESS: I believe Rich was fired.
10   the week. Big units, escalating doses, tons of              10      And I believe Alec was as well.
11   names, a plethora of awesomeness. It reminds me of          n                  With Mike, I wasn't -- I don't remember
12   one of my favorite scenes from a movie a lot of us          12      being involved in discussions around him. So I only
13   bold near and dear to our heart. Shooter McGavin is         13      have available to me what I've-- like, the press
14   our competition and we are waiting for them in the          14      release that I've read, and I think that said he
15   parking lot. Enjoy the weekend."                            15      resigned.
16           That was from Mr. Babich. I'm going to              16              Q. BY MR. MOORE: OI(ay. I mean, how about
17   hand this to your counsel.                                  17      the other folks that have been indicted?
18           If you saw that as the director of                  18                 MS. GOTTLIEB: Form.
19   compliance, would it raise a concern with you that          19                 MR. SCHWARTZ: Object to form.
2o   the-- that the CEO of the company is shooting off an        2o                 You have to tell her which ones.
21   e-mail to sales all about, essentially, this is great       21                 THE WITNESS: Yeah. Be specific.
                                                      Page203                                                                  Page 205
 1   news, we've got escalating doses?                            1              Q. BY MR. MOORE: How about Sunrise Lee?
 2           MR. SCHWARTZ: Object to form.                        2              A. l believe she was fired. Yes.
 3           MS. GOTTLIEB: Same.                                  3              Q. Okay.
 4           THE WITNESS: Yes.                                    4                 MR. SCHWARTZ: I'm soJTy. I didn't hear
 s       Q. BY MR. MOORE: Now, I can go through-- I               5      that.
 6   don't want to belabor the point. I mean, I can go            6                THE WITNESS: I believe she was fired,
 7   through a number of different e-mails, and I'm sure          7      yes.
 8   that you've seen some e-mails that have been                    8           Q. BY MR. MOORE: What about Joseph Rowan?
 9   concerning to you, and other documents. But let me           9                 MS. GOITLTEB: Form.
10   set it up this way.                                         10                THE WITNESS: Yes, I believe he-- I
11           When did Mr. Babich leave the company?              11      believe he was fired, yes.
12       A. I think it was approximately November of             12              Q. BY MR. MOORE: And were each of-- Why
13   2015.                                                       13      were they fired?
14       Q. Okay. Novembet· '15.                                 14                 MS. GOITLIEB: Form. Foundation.
15           When did Mr. Burlakoff leave?                       15                 And if it calls for privileged
16       A. 1 don't remember specifically when he                16      information, tell us that so that we can instruct you
17   left, but I think it was approximately the summer of        17      not to answer, or if you can answer it without
18   2015.                                                       18      privileged information, you can do that.
19       Q. How about Mr. Simon, if you know?                    19                THE WITNESS: Can we go down the list?
20       A. Mr. Simon. Rich Simon?                               2o              Q. BY MR. MOORE: We can. Sure.
21       Q. Yeah.                                                21                 I mean, start with Richard Simon. Why
CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                                     Page: 52 (202 - 205)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                                Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB
------------------(       '                                                                    .. (
                                                          Document 797-6 Filed 03/22/19 Page 54 of 74
                                                                                                      ---------------~=9
                                               '                                                                                                i

       Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. William Tham, M.D., eta!
                                                                 Page 206                                                          Page208
         1   was Mr. Simon fired?                                            1   time. I don't remember. I just don't remember. And
         2

         3
                 A. 1 don't know the specifics around why he
             was fired. I know new leadership came in on the
                                                                             2   I don't know why be was tenninated. But I -- I
                                                                                 remember he was. I just don't remember what the
                                                                                                                                                I
                                                                                                                                                l
                                                                             3

         4   commercial side around that time, and I believe he              4   reasoning was.
         5   was one of the individuals that was fired.                      5       Q. Same with Sunrise Lee, you don't know?
         6       Q. I mean, were they-- was he fired because                 6       A. Sunrise Lee. I do remember more about
         7   of the investigation, at least, within Insys revealed           1   Sunrise Lee.
         8   that he had engaged in the acts outlined in the                 a       Q. Ol<ay.
         9   indictment?                                                     9       A. I remember that there was national sales
        10          MR. SCHWARTZ: Object to fonn.                           10   meeting and she didn't perform her-- her dues.
        11          MS. GOTILIEB: Form. Foundation.                         11   Like, she didn't lead her-- her district breakouts,
        12          MR. SCHWARTZ: Instruct not to answer if                 12   like, whatever her role was at the meeting. And
        13   it calls for privileged information.                           13   subsequently, I remember, you know, she was
        14          MS. GOTILIEB: Same.                                     14   terminated.
        15          TIIE WITNESS: To be honest, I don't think               15           So I think it -- I was aware it had
        16   I know. Sanga was there at the time, and I'm -- I'm            16   something to do with not performing her
        17   aware that he had had discussions with at least the            17   responsibilities at that event.
        18   new commercial management. But I wasn't-- I don't              18       Q. Did you attend national sales meetings?
        19   remember being directly involved in -- in that                 19       A. Since I've been at the company, yes.
        2o   conversation.                                                  20       Q. Have you been at national sales meetings
        21       Q. BY MR. MOORE: Would the same be true foa·               21   where Mr. Burlakoff was there instructing the sales
                                                                 Page207                                                           Page 209
         1   everyone else: Burlakoff, Rowan, and Lee?                       1   force to promote off-label?
         2          MS. GOTTI..IEB: Fonn.                                    2           MR. SCHWARTZ: Object to form.
         3          .tviR. SCHWAR.TZ: Same objections.                       3           MS. GOTTLIEB: Form.
         4          THE WITNESS: Same true for Burlakoff. I                  4           THE WITNESS: Not that I recall, no.
         s wasn't involved with that. It was --                              5        Q. BY MR. MOORE: Not that you've heard?
         6           MS. GOTTLIEB: I mean, just to be clear,                 6        A. No.
         7   Sanga --I mean, just time frame, thinkoftimc                    7        Q. Okay. How is it that these individuals
         8   ti·amewise, so that you're not - I don't want you               8   kept their jobs until2015 --late 2015, and for
         9   mixing up time frames.                                          9   some, into 2016?
        10          THE WITNESS: Okay. When he was                          10           MS. GOTTLIEB: Form.
        11   tenninated, I don't ••                                         11           MR. SCHWARTZ: Object to form.
        12       Q. BY MR. MOORE: "He," being Mr. Burlakoff?                12           MS. GOTTLIEB: Foundation.
        13       A. Burlakoff. Sorry.                                       13           And if it calls for privileged
        14       Q. Okay.                                                   14   information, I would instruct you not to answer.
        15       A. I don't -- At that point in time, when                  1s           THE WITNESS: Yeah. I don't know.
        16   he was terminated that day, that week, I don't                 16        Q. BY MR. MOORE: As a director of
        17   remember having involvement with that at that time.            17   compliance, if you wanted to, could you have
        18   I'm trying to think.                                           18   terminated Mr. Simon?
        19           With Mike Gurry, 1 don't remember.                     19           MS. GOTTLIEB: Foundation.
        20   Again, that was-- that was in 2016. I don't think              20           MR. SCHWARTZ: Object to form.
        21 --1   don't even know what his position was at the               21           THE WI1NESS: I-- I don't see-- I'm not
       CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                             Page: 53 (206 - 209)
       Office (410) 821-4888                         2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
-----------------a-
                Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 55 of 74
                                                                   ==
                                                                    ·                               o=     ====================-!
     Deposition of Danielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                                 Page 210                                                        Page212
      1      sure. I mean, I don't see why I wouldn't. I would               1   water. Maybe ifl throw this one at Robby, he'll get
      2      not have been probably making that decision in a                2   me another one.
      3      vacuum. I don't see why not.                                    3       Q. And I don't mean to backtrack here-
      4          Q. BY MR. MOORE: Could you have terminated                  4       A. That's okay.
      5 Mr. Bnrlakotr!                                                       5       Q. --but when you started with the company
      6             MS. GOTrLIEB: Form.                                      6   in 2014--
      7             MR. SCHWARTZ: Form.                                      7       A. Yes.
      8             MS. GOTTLIEB: Foundation.                                8       Q. -there was not a compliance committee,
      9             THE WITNESS: I'm trying to think of the                  9   per se, that had been created at that point in time;
     1o      meetings I've had, I believe. I don't know                     10   is that true?
     11      ultimately.                                                    11          MR. SCHWARTZ: Object to form.
     12          Q. BY MR. MOORE: If I asked you the same                   12           MS. GOTTLIEB: Same.
     13      thing with Mr. Rowan or Mr. Gurry or Ms. Lee?                  13          THE WI1NESS: I think there was.
     14             MR. SCHWARTZ: Form.                                     14       Q. BY MR. MOORE: There was a committee?
     15          Q. BY MR. MOORE: Could you have fired them?                15       A. I believe so.
     16             MR. SCHWARTZ: Form.                                     16       Q. Who was --who --who comprised the
     17             MS. GOTTLIEB: Same.                                     17   committee?
     18             THE WITNESS: Again. I wouldn't have been                18       A. You're asking me to go back, but I can
     19      the one doing the firing, so I don't know.                     19   remember seeing two names. I remember Leslie Zacks
     20          Q. BY MR. MOORE: If you wanted to-- if you                 20   and Jenna Grosshans.
     21      wanted to terminate them, who would you have gone to?          21       Q. Anybody else?
                                                                 Page 211                                                           Page213
      1          A. Let's see. Depending on the period of                    1       A. Those are the two names I can recall. I
      2      time, I would have gone to my direct report.                    2   don't remember anybody else.
      3          Q. Is that Mr. --Mr. Delfosse?                              3       Q. When you started, 2014, when's the first
      4          A. That's why I said depending on the time.                 4   time there was a compliance committee meeting?
         5   If I wanted to ftre someone, it was not something               s       A. I can't recall specifically. Some time,
         6   that was done in a vacuum, like I said, or in                   6   I think in 2014.
      7      isolation or a silo, I should say. A vacuum's not               7       Q. When you -- when you started, was there a
       8     the right word.                                                 8 --   was there a compliance committee that was
      9           Q. It's all right. I get it.                               9   comprised of legal counsel, the CEO, and the heads of
     1o           A. A silo.                                                10   the company's medical, sales, marketing, fmance,
     n               So I would have involved different                     11   quality, regulatory, and human resources departments?
     12      parties, both in-house, outside counsel. So I just             12          MR. SCHWARTZ: Object to form.
     13      wasn't operating in a silo like that.                          13          MS. GOTILIEB: Fonn.
     14           Q. Same be true for Mr. Babich?                           14          THE WITNESS: Like I said, I don't know.
     1s              MR. SCHWARTZ: Object to form.                          15   I just-- the two names that came to mind are the
     16              MS. GOITLIEB: Same.                                    16   ones that I-- that I specifically remembered.
     17              THE WITNESS: Same would be true, yes.                  17       Q. BY MR. MOORE: Well, but when you
     18           Q. BY MR. MOORE: Okay. I promise you, I                   18   stuted, was there that type of a broad committee
     19      know everybody's getting tired. I'm trying to get              19   with all ofthose individuals involved?
     2o      through this. You hanging in there?                            20          MR. SCHWARTZ: Same objection.
     21           A. Yeah, I just need another bottle of                    21          MS. GOTILIEB: Fonn.
     CRC Salomon, Inc.                             www.crcsalomon.com - info@crcsalomon.com                             Page: 54 (210- 213)
     Office (410) 821-4888                          2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
--·- ---·------·-----0      ---------------·------·-·-·-
          Case 1:16-cr-10343-ADB  Document 797-6 Filed 03/22/19                                           - - -Page
                                                                                                                - - - -56
                                                                                                                       - - of
                                                                                                                           - -74
                                                                                                                              --------------



        Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. William Tham, M.D., et al
                                                                  Page 214                                                          Page 216
          1             THE WITNESS: I don't recall that there               1    document is.
          2   was.                                                            2       Q. BY MR. MOORE: It's dated that, isn't it?
          3          Q. BY MR. MOORE: Okay.                                   3       A. Yes.
          4          A. And I don't remember.                                 4       Q. And if you turn to the second page. This
          5          Q. Do you ever remember a committee being                5   was a document that appears to be authored by
          6   comprised of all ofthose individuals?                           6   Dr. John Kapoor?
          7          A. Yes.                                                  7           MR. SCHWARTZ: Object to form .
          8          Q. When did that first start?                            8           MS. GOT11..IEB: Form. Foundation.
          9             MS. GOTTLIEB: Fonn.                                   9           THE WITNESS: His signature is on page 2.
         10             THE WITNESS: Well, the one that I can                10       Q. BY MR. MOORE: Dr. Kapoor's signature is
         11   say I was prut of.                                             11   on page 2. l gave away all my copies now.
         12          Q. BY MR. MOORE: Yes.                                   12           Can I tal{e that back and hand it right
         13          A. Like, I think I said a few minutes ago,              13   back to you?
         14   was at some point in 2014 with those individuals that          14       A. Okay.
         15   you've just listed off previously. I just can't                15       Q. I need to find the page I'm going to.
         16   remember.                                                      16   I'm going to give it back to you, but l need to find
         17             MR. MOORE: This is No. 8?                            17   where l am. Page 4 on that You can use that one.
         18             THE COURT REPORTER: 7.                               18   It's the same thing.
         19         (Exhibit 7 was marked for identification.)               19       A. Okay.
         20          Q. BY MR. MOORE: This is a-                             20       Q. The top section is called "Compliance
         21             Here, I have copies.                                 21   with Laws."
                                                                  Page 215                                                          Page 217
          1             MR. SCHWARTZ: Hey.                                    1       A. Yes.
                        MR. MOORE: Look at that. I can only                   2       Q. And in that section, do you see where the
          3   bring so many docs. Oh, man.                                    3   last sentence starting with "lnsys Compliance
          4             THE WITNESS: You didn't check a                       4   Committee"?
          s suitcase?                                                         5       A. Yes.
          6             MR. MOORE: Not for just documents, no.                6       Q. It states, "Insys's Compliance Committee
          7   And, no, I did not check a suitcase.                            7   is comprised of its legal counsel, the CEO, and the
          8          Q. BY MR. MOORE: I'll wait for everybody to              8   heads of the company's medical, sales, marketing,
          9   look at it.                                                     9   finance, quality, regulatory, and human resource
         10          A. What page is it on? I can't even find                10   departments," correct?
         11   it.                                                            11       A. Yes. That's what it says.
         12          Q. I'll point you to the page. I promise.               12       Q. And you first recall that actually taking
         13   This is a document, if you turn to the very first              13   place in 2014?
         14   page.                                                          14           MS. GOTrLIEB: Form.
         1s          A. Oh, okay.                                            15       Q. BY MR. MOORE: Correct?
         16          Q. This was -- the very first. This was a               16           MS. GOTTLIEB: Foundation. Misstates
         17   code of conduct policy dated 2013.                             17   testimony.
         18             MS. GOTTLIEB: Form.                                  18           THE WITNESS: Like I previously said, the
         19          Q. BY MR. MOORE: Correct?                               19   first one that I remember being involved with was in
         20             MS. GOTrLIEB: Form.                                  20   2014.
         21             THE WITNESS: Yes. That's what this                   21       Q. BY MR. MOORE: Did you ever recall when
         CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                             Page: 55 (214- 217)
         Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
·- -----------------·-·--o-----------------o. --.---·-------------..----.
               Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 57 of 74


       Deposition ofDanielle Davis                                                      Jeffrey Buchalter v. William Tham, M.D., et al
                                                      Page 218                                                            Page 220
        1 you went back and you looked at the old compliance           1            MR. MOORE: If we could mark these as
        2   documents that existed before you got there seeing         2   Exhibits -- what are we --
        3 compliance committee meetings with all of those              3            THE COURT REPORTER: 8 and 9.
        4 individuals involved?                                        4            MR. MOORE: 8 and 9.
        5             MR. SCHWARTZ: Object to form.                    5 (Exhibits 8 and 9 were marked for identification.)
        6             MS. GOTILIEB : Same.                             6       Q. BY MR. MOORE: Exhibit 8 and 9 are two
        7             THE WITNESS: I could have. That's why I          7 articles that were generated by The New York Times.
        8 said I just don't remember. I just listed the two            8 One is dated May 13, 2014, called "Doubts Raised
        9 people I distinctly remember seeing.                         9 about Off-Label Use ofSubsys, a Strong Painl,iller."
       10        Q. BY MR. MOORE: And ifthat was not, in              10            The second is dated November 27th, 2014,
       11   fact, in place at that point in time, that would          11   "Using Doctors with Troubled Pasts to Market a
       12 obviously be an incorrect statement, correct?               12 Painkiller."
       13             MR. SCHWARTZ: Object to form.                   13            Do you recall ever seeing or reading
       14             MS. GOTTLIEB: Form.                             14 those two documents or those two articles?
       15             THE WITNESS : If that was the case, sure,       15     A. As I sit here right now, I-- I don't
       16 yes.                                                        16 recall.
       17        Q. BY MR. MOORE: All right. The committees 17                 Q.    I don't expect you to read them.
       18 that were formed when you were there, the compliance 18              A. Oh, okay. Sorry.
       19 committees, did it include Mr. Babich?                      19       Q.    That's okay.
       2o             MS. GOTILIEB: Form.                             20       A. I just don't remember them.
       21             THE WITNESS: Gosh. Now I can't recall.          21       Q.    The titles alone ...
                                                           Page 219                                                         Page 221
        1 I want to say I think so. But now I'm speculating.           1       A.    Okay.
        2 I just can't recall.                                         2       Q.    Troubling?
        3        Q. BY MR. MOORE: That's olmy. Ifl asked               3            MR. SCHWARTZ: Object to form.
        4 it broader, did it include anybody that has been             4            MS. GOTTLIEB: Same.
        5 criminally indicted?                                         5            THE WITNESS: Yes.
        6             MS. GOTIUEB: Form.                               6       Q.    BY MR. MOORE: They would give you
        7             MR. SCHWARTZ: Form.                              7   concern as a compliance director?
        B             11IE WITNESS: I don't know. I don't know         B            MS. GOTTLIEB: Form.
        9   if Alec was on the committee. I can't recall. I            9            TtiE WITNESS: Yes.
       10 can't recall if he was.                                     10      (Exhibit 10 was marked for identification.)
       11        Q.    BY MR. MOORE: And the committees that-         11       Q. BY MR. MOORE: Is that 9?
       12 when there were committee meetings, were minutes            12            TilE COURT REPORTER: 10.
       13 generated?                                                  13            MR. MOORE: Geez, T'm terrible.
       14             MS. GOTILIEB: Form.                             14       Q. BY MR. MOORE: Exhibit I 0, this is a --
       15             THE WITNESS: From what I remember, yes.         15 it's the only one I have, so I'm going to have to go
       16             MR. MOORE: Okay. 'That's another                16 back and even ref1·esb my memory a little bit as well.
       17 something I would like to have produced, please.            17 Can I see it again one more time --
       18 Okay?                                                       18       A. Okay.
       19             MR. SCHWARTZ: Yeah . Same. My response          19       Q. -just to refresh my memory. All right.
       20 is the same on whatever you do formally to get that         20            Do you see the e-mail was generated by
       21 done.                                                       21 Alec Burlalmff?
       CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                         Page: 56 (218- 221)
       Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                   Facsimile (410) 821-4889
                                              o--·---------
                     Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 58 of 74
-----·--=:- -------------·--·-----


         Deposition ofDanielle Davis
                                                                    Page 222
                                                                                                  Jeffrey Buchalter v. William Tham, M.D., et al
                                                                                                                                     Page 224
                                                                                                                                                   l
           1         A. Yes.                                                    1            MS. GOTTLIEB: Same objection.
           2         Q. And what's the date on it?                              2            MR. SCHWARTZ: Same objection.
           3              MS. GOTTLIEB: Foundation.                             3          Q. BY MR. MOORE: And, basically, troubling
           4              1HE WITNESS: December 16th, 2014.                     4   aspect of it, he's saying, cast it aside, don't worry
           5         Q. BY MR. MOORE: Then-- after both of                      5   about it?
           6   these New York Times articles were written, correct?             6            MS. GOTI'LIEB: Form. Foundation.
           7         A. Yes.                                                    7            MR. SCHWARTZ: Same objection.
           8         Q. Okay. And who does it go to? Sales all?                 8          Q. BY MR. MOORE: Ignore it?
           9              MS. GOTTLIEB: Foundation.                             9            MS. GOTTLIEB: Same objection.
          10              THE WITNESS: Sales all, and then--                   10            MR. SCHWARTZ: Same.
          11         Q. BY MR. MOORE: That's okay. There's a                   11            THE WITNESS: I don't want to speculate
          12   lot of people on there.                                         12   about what he was thinking.
          13         A. Some bee's.                                            13          Q. BY MR. MOORE: If you knew that he wrote
          14         Q.    Read it into the record, if you would.              14   that e-mail at the time, if that came to you as the
          15         A. Sure. "What New" --                                    15   compliance director, would you have gone to him?
          16              MS. GOTTLIEB: Foundation. Go ahead.                  16            MR. SCHWARTZ: Object to form.
          17              THE WITNESS: "What New York Times--                  17            MS. GOTTLIEB: Form.
          18   What New York Times article? You can't stop this                18            THE WITNESS: I can't say what I would
          19   company, exclamation mark. You can't be stopped,                19   have done at the time, but I would like to think so,
          20   exclamation mark. Great Monday, exclamation mark."              20   yes.
          21         Q. BY MR. MOORE: I can tell by your                       21       Q. BY MR. MOORE: We've learned that
                                                                    Page 223                                                      Page 225
           1   response that's troubling from Mr. Burlakoff, isn't              1   Dr. Awerbuch was involved as one of Insys's speakers
           2   it?                                                              2   as part of the lnsys's speakers' program?
           3              MR. SCHWARTZ: Object to form.                         3            MR. SCHWARTZ: Form.
           4              MS. GOTTLIEB: Same.                                   4            THE WITNESS: He was for a period of
           5           TI-IE WITNESS: I can't speak to what he                  s time.
           6   was thinlcing when he sent that.                                 6          Q. BY MR. MOORE: And you've learned that
           7         Q. BY MR. MOORE: I understand.                             7   Dr. Awerbuch pleaded guilty to accepting bribes from
           8              But just on its face to you, as the                   8   Insys?
           9   compliance director, that's troubling that that's                9            MS. GOTTLIEB: Form.
          1o coming from the vice president of sales?                          10            MR. SCHWARTZ: F01m.
          11              MR. SCHWARTZ: Same objection.                        11            MS. GOTTLIEB: Foundation.
          12              MS. GOTTLIEB: Form.                                  12            TI-lE WITNESS: Actually, I'm not sure that
          13              THE WITNESS: I don't think the tone of               13   I knew he pleaded guilty. I knew there were charges
          14   it is appropriate.                                              14   levied against him. I'm not sure that 1 knew he had
          1s         Q. BY MR. MOORE: Mr. Burlalmff, if-- if,                  15   pled guilty.
          16   in fact, he's referencing either one of these New               16          Q. BY MR. MOORE: There's an e-mail from
          17   York Times articles, he obviously saw them, correct?            17   Mr. Bul'lakoffand from September 2013, which-- which
          18              MR. SCHWARTZ: Object to form.                        18   discusses Dr. Awerbuch and, in part, he writes,
          19              MS. GOTTLIEB: Form. Foundation.                      19   quote, "Let's make some money and stop playing B.S.
          20         Q. BY MR. MOORE: It appears that way,                     20   games and trying-- stop" -I'm sorry. Let me start
          21   anyway, right?                                                  21   over.
          CRC Salomon, Inc.                          www.crcsalomon.com- info@crcsalomon.com                                Page: 57 (222 - 225)
          Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
            Case 1:16-cr-10343-ADB
------------------  ------0
                                                                                                  o----------------------1
                                                          Document 797-6 Filed 03/22/19 Page 59 of 74



        Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Tham, M.D., eta!


         1

         2
                      Quote, "Let's make some money and stop
              playing B.S. games trying to manage rookies. It's
                                                                 Page226
                                                                           1

                                                                           2
                                                                                on privileged information.
                                                                                        THE WI1NESS: As I sit here right now, 1
                                                                                                                                  Page 228
                                                                                                                                               I
         3    the Dr. Awerbuci{S of the world that keep us in               3   can't recall specifically.
                                                                                    Q. BY MR. MOORE: It's okay.
                                                                                                                                               I
          4   business. Let's get a few more and the rest of this
          s job is a joke."
                                                                            4

                                                                            5           Did you receive any l'cports about
                                                                                                                                               I
          6           MS. GOTILIEB: Form. Foundation.                       6   concems about the way that speakers' program was
          7         Q. BY MR. MOORE: Do you remember seeing                 7   being conducted?
          8   that document?                                                8           MR. SCHWARTZ: Same objections.
          9           MR. SCHWARTZ: Object to fmm.                          9           MS. GOITLIEB: Fonn.
         10           THE WITNESS: I don't recall seeing that,             10           THE WITNESS: I do remember there was
         11   no.                                                          11   discussion with counsel about speaker programs when I
         12         Q. BY MR. MOORE: Troubling?                            12   first statted. I'm not sure about being given any
         13           MS. GOT'ILIEB: Fonn.                                 13   sort of report, per se.
         14           MR. SCHWARTZ: Same objection.                        14        Q. BY MR. MOORE: What I'm getting at is,
         15           MS. GOTTLIEB: Foundation.                            15   when you started, you lmow, there was a way for
         16           THE WITNESS: Yes.                                    16   employees to voice their concerns. They could have
         17         Q. BY MR. MOORE: You can mark that as                  17   goue through the-- that thu·d-party program, right?
         18   whatever number we're on. I can't keep it straight.          18           MR. SCHWARTZ: Object to form.
         19   I promise you I am --                                        19           MS. GOITLIEB: Form.
         20       A. 11.                                                   20           1HE WITNESS: Navex, you mean.
         21       Q. Thank you, Ms. Davis. I promise you,                  21        Q. BY MR. MOORE: Navex?
                                                              Page227                                                               Page 229
          1   Ms. Davis, I am trying to get through this. I have            1        A. Yeah.
          2   just a few more topics. Olcay?                                2        Q. And they could have gone to-- they could
          3           MR. MOORE: Do you need to take a break?               3   have gone to you, right?
          4   Would you like to take one?                                   4        A. Yes.
          5           THE WITNESS: I wouldn't mind taking a                 5        Q. And I'm assuming if they made a -- some
          6   bathroom break. Is now a good time?                           6   type of a complaint to one of their supervisors, that
          7           :MR. MOORE: Sure.                                     7   could also have been taken up to you?
          8           THE VIDEOGRAPHER: Off the record at                   8            MR. SCHWARTZ: Object to form.
          9   3:21.                                                         9        Q. BY MR. MOORE: Is that right?
         10           (A break was taken at 3:21 p.m.)                     10            MR. SCHWARTZ: Form.
         11     (Exhibit 11 was marked for identification.)                11            MS. GOTTLIEB: Form.
         12           THE VIDEOGRAPHER: Back on the record at              12            THE WITNESS: Hypothetically, yes.
         13   3:32.                                                        13        Q. BY MR. MOORE: AU right. So, in any one
         14         Q. BY MR. MOORE: When you started as the               14   of those ways, did anybody -- did you ever receive
         15   director of compliance, did you receive any reports          15   any concerns about Insys promoting off-label?
         16   personally about concerns related to off-label               16        A. I don't-- I don't recall receiving
         17   promotion?                                                   17   reports. No.
         18           MR. SCHWARTZ: Hang on.                               18        Q. How about any concerns related to the
         19           Yeah. Object to fmm.                                 19   speakers' program?
         20           And, again, you can answer to the extent             20            MS. GOTTLIEB: Fonn.
         21   it doesn't call for privileged information or based          21            MR. SCHWARTZ: Join.
         CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                             Page: 58 (226 - 229)
         Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
--------·------ ---c-
                   · -------------c
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 60 of 74



     Deposition of Danielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                       Page230                                                                 Page 232
      1             THE WITNESS: You know, like I said, when              1    starts with an e-mail from you dated November 12th,
      2    we did the-- the legal review, you know, we--                   2   2014, to Alec Burlakoff?
      3    Skadden and I, we spoke with employees, and so they             3       A. Correct.
      4    had opportunities to -- to speak up, I guess, you               4       Q. And you're tallcing about the speakers'
      5    could say, discuss concerns.                                    5   program, correct?
      6        Q. BY MR. MOORE: But if I ask you those                     6       A. Yes.
      7    concerns, that's going to trigger the attorney/client           7       Q. Okay. And it states, starts off, "Hi
      8    privilege?                                                      s Alec, Just a follow-up on out· conversation earlier
      9             MR. SCHWARTZ: An instruction not to                    9   today." I'm going to stop right there.
     10    answer.                                                        10          How often were you and Mr. Burlakoff
     11        Q. BY MR. MOORE: An instruction not to                     11   having discussions about the speakers' program?
     12    answer?                                                        12       A. I can't remember specifically.
     13        A. Yeah. I-- As I'm sitting here 1ight                     13       Q. I mean, how often in your day-to-day
     14    now, I can't specifically recall something outside of          14   routine would you have interactions with
     15    that fonnal process.                                           15   Mr. Burlakoff?
     16        Q. I see.                                                  16       A. I would say not that often because he
     17        A. That's probably because I'm getting a bit               11   wasn't in the office very much.
     18 --   my memory's not so great right now. If I recall              18       Q. Okay. How about Mr. Babich?
     19    something, I'll circle back if something gets                  19          MR. SCHWARTZ: Form.
     20    triggered.                                                     2o          MS. GOTTLIEB: Same.
     21        Q. All right Same-- same question, your                    21            THE WITNESS: You know, when I was
                                                               Page 231                                                           Page233
      1    answer would be the same for the insurance                      1   initially hired, we were in different buildings. I
      2    reimbursement center?                                           2   didn't see him very much. And then when we were all
      3        A.     Yeah.                                                3   in the same corporate space, I suppose I would -- I
      4        Q.     Okay.                                                4   would see him pretty regularly.
      5        A. Yeah.                                                    5       Q. BY 1\'IR. MOORE: Okay. So you write to him
      6              MS. GOTILTEB: But if you have specific                6   and you state-- you have three -- what I'm going to
      7    questions about any of those topics, I think you need           7   call bullet points, right?
       s to ask them.                                                      B          No.1 is "inappropriate venue." And you
       9             MR. MOORE: I've been shut down on all of              9   state in part -- I'm not going to read it aU - that
     10    them, so there's no point in asking them.                      10   you're still receiving feedback that the venues the
     11              MS. GOTILTEB: I mean--                               11   reps are choosing are too loud to conduct a speaker
     12              MR. MOORE: That's not true.                          12   program.
     13              MS. GOTTLIEB: Well ...                               13          What do you mean by the feedbacl< that
     14              MR. MOORE: So it's, you know, we're just             14   you're getting?
     15    going to have to -- there's no point in arguing over           15       A. So in this specific instance, the
     16    it today. We'll just take it up with the Court and             16   feedback that l am referring to is the feedback I
     17    we'll file motions over it.                                    17   received from our program monitors.
     18       (Exhibit 12 was marked for identification.)                 1s       Q. Right. I saw that too.
     19         Q. BY ·MR. MOORE: This is Exhibit 12.                     19          And what are the program monitors?
     2o         A. Twice.                                                 20       A. So they are retained for the specific
     21         Q. Exhibit 12 is a prospective here. It                   21   pwpose of monitoring field interactions with
     CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                                Page: 59 (230 - 233)
     Office (410) 821-4888                      2201 Old Cout't Road, Baltimore, MD 21208                         Facsimile (410) 821-4889
- -----------------(
          Case 1:16-cr-10343-ADB                                                               0 ·---·----·-·------
                                                         Document 797-6 Filed 03/22/19 Page 61 of 74



        Deposition ofDanielle Davis                                                        Jeffrey Buchalter v. William Tham, M.D., et al
                                                               Page 234                                                      Page 236
         1    healthcare professionals, whether it be, they can do         1   monitored with that specific speaker in X amount of
         2    field rides or monitor speaker program.                      2   time.
         3        Q. Were these monitors people that were                  3       Q. Ol{ay.
         4    employed by lnsys?                                           4       A. So it could be random or targeted.
         5        A. No.                                                   5       Q. So they were-- they were going out and
         6        Q. They were not?                                        6   they would report back to you what they were seeing,
         7        A. No.                                                   7   observing, finding, that kind of thing?
         8        Q. Who-- Tell me about-- tell me more                    8       A. Con·ect. Yes.
         9    about these monitors. Who were they? Were they               9       Q. Olcay. And was that done because why?
        10    third parties?                                              1o           MR. SCHWARTZ: Object to form.
        11        A. Yes. So it's a third party that Insys                11           MS. GOTTLIEB: Same.
        12    retained in approximately June of2014.                      12           1HE WITNESS: Right, so here I'm going to
        13        Q. Okay.                                                13   draw that line, you know, with what we did, the
        14        A. The name is ICC. And, again, I'm having              14   ptivilege review. And while I can't speak to that
        15    trouble. I think it's Independent Commercial                15   and the results of that privilege review, what I did
        16    Compliance. I think that's con·ect.                         16   as a result was engage ICC to help monitor the
        17        Q. And how was it -- who decided how the                17   speaker programs.
        18    monitoring was set up? Did they do that or did Insys        18       Q. BY MR. MOORE: But you can't tell me why
        19    help facilitate that? How did it work?                      19   because you feel as if it would trigger the
        2o           MR. SCHWARTZ: Form.                                  20   attorney/client privilege?
        21           MS. GOTTLIEB: Form.                                  21           MR. SCHWARTZ: Instruct not to answer.
                                                               Page 235                                                  Page 237
         1            THE WITNESS: Like, what specifically do              1           MR. MOORE: I understand.
         2    you mean? What part?                                         2           MR. SCHWARTZ: Yeah, okay.
         3        Q. BY ~· MOORE: Well, I'm assuming that                  3           THE WITNESS: Yeah, I do.
         4    these monitors weren't going to every single speal<er        4       Q, BY MR. MOORE: Ts that right?
         5    program, or were they?                                       5       A. Yeah.
         6        A. They were not.                                        6           MR. SCHWARTZ: And I just want to be
         7        Q. Okay. Tell me about the process. So how               7   clear. Instruct not to answer based on the
          6   was --you know, how was it that a monitor would go           6   attorney/client privilege. Not outside of any --
          9   to a specific program, a specific location in the            9           MR. MOORE: No. I get it.
        10    United States, or- I mean, just tell me how it              1o           MR. SCHWARTZ: Okay.
        ll    worl<ed.                                                    11           MR. MOORE: Yeah.
        12            MR. SCHWARTZ: Fmm.                                  12       Q. BY MR. MOORE: And you can't answer that
        13            MS. GOTTLIEB: Form.                                 13   question outside of that context is what you're
        14            THE WITNESS: So, initially, I remember              14   telling me?
        1s it being just randomly selected. And we always say,            15       A. I don't know how I could just draw the-
        16    random and could be targeted. In the sense that if          16       Q, I mean, that's what we've had a problem
        17    they went and monitored a program --                        17   with all day, right?
        18         Q. BY MR. MOORE: Okay.                                 18       A. Yeah.
        19        A. --and, you know, perhaps they-- they                 19       Q. Yeah?
        20    noted something that they, you know, might want to          20       A. Yeah.
        21    revisit, we would revisit that program being                21       Q. Yeah.
        CRC Salomon, Inc.                           www.crcsalomon.com- info@crcsalomon.com                           Page: 60 (234 - 237)
        Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                    Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 62 of 74
                     -- -=c-------·--·-·----------·--c----·--------·--:----


Deposition ofDanielle Davis                                                             Jeffrey Buchalter v. William Tham, M.D., et al
                                                  Page238                                                                  Page 240
 1            Were any of these monitors sent to-- to                 1            MR. SCHWARTZ: I don't know.
 2   your knowledge, to monitor the programs that were                2          Q. BY MR. MOORE: Your attendee bullet point
 3   given by any of my client's providers?                           3   states that, as discussed, states in part, as
 4       A. So to the best of my knowledge, I                         4   discussed, this can --wait a minute. Let me just
 5   understand that a monitor was sent to one of Dr. - I             5   bacl{ up.
 6   don't lmow how to pronounce it.                                  6             "I'm getting feedback from monitors" --
 ?       Q. Tham.                                                     ?   I'll read the whole thing-- "that some programs
 8       A. Tham.                                                     8   there are attendees who are eithe•· direct reports of
 9            --one of Dr. Tham's programs, yes.                      9   the speaker or their administrative staff. As
10       Q. And why was a monitor sent to one of                     10   discussed, this can arguably have the appearance of
11   Dr. Tham's programs?                                            11   impropriety." Right?
12       A. I mean, it -- to the best_of my                          12            It goes on to state that, "As such, we
13   recollection, it was just patt of the nonnal random             13   need to ensure that no support staff or direct
14   selection.                                                      14   reports are attending ISP, office, in services are
15       Q. Okay. What did you learn from that?                      15   the appropliate forum to educate office staff in
16   Which one was it, first off, and what did you learn?            16   addition to the HCPs, healthcare providers.
1?            MR. SCHWARTZ: Object to form.                          1?             "However, ISPs are exclusively reserved
18            MS. GOTTLIEB: F01m.                                    18   for HCPs who have prescribing abilities." Correct?
19            THE WITNESS: Gosh, I can't remember                    19          A. Correct.
20   specifically.                                                   20          Q. So there's a difference when a- a
21            MR. MCCUBBIN: Object to the form.                      21   program is given at the office of a health care
                                                          Page 239                                                    Page 241
 1            MR. MOORE: Hey, Mike.                                   1   provider versus when a program is being given outside
 2            THE WITNESS: I didn't hear what he said.                2   of an office setting?
 3            MR. MCCUBBIN: Hey, evetybody. I'm still                 3            MR. SCHWARTZ: Object to form.
 4   here.                                                            4            MS. GOTTLIEB: Join.
 5            THE WITNESS: Okay. You're very close to                 5             THE WITNESS: Okay. I don't -- I don't
 6   me, so it startled me. Sorry.                                    6   want to split hairs, but I want to make sure I'm
 7            I don't remember the specific date. I                   ?   answering the question that you're -- that you're
 8   believe it was in 2015. Beyond that, I'm guessing.               s asking.
 9   I recall seeing the-- the monitoring form that has               9             I understood you to ask the question, is
10   his name on it. And I just-- I'm sorry. I'm just                10   there a difference between ISPs, outside of the
11   blanking on when it was. I believe it was 2.015, l              11   office, and ISPs at an office.
12   think.                                                          12          Q. BY MR. MOORE: Let's start with that. Is
13       Q. BY MR. MOORE: And do you remember if the                 13   there a difference?
14   monitor provided any feedback of concern'!                      14          A. There is a difference in terms of the
15       A. As I recall, there was nothing reported                  15   minimum requirement for--
16   that was concerning.                                            16             I'm sorry. I'm spacing.
1?            MR. MOORE: Okay. I would ask for that                  17          Q. It's ol<ay.
18   to be produced if it wasn't been.                               18          A. On HCPs who have prescribing abilities,
19            MR. SCHWARTZ: You have it.                             19   yes.
20            MR. MOORE: When did I get it? Do you                   20          Q. Okay. And if it's a program that's
21   know.                                                           21   outside of the physician's office, as I read your
CRC Salomon, Inc.                          www.crcsalomon.com- info@crcsalomon.com                                 Page: 61 (238- 241)
Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 2U08                            Facsimile (410) 821-4889
            Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 63 of 74
                                                        . c-·---·------------·------:-
                                    (i
Deposition ofDanielle Davis                                                           Jeffrey Buchalter v. William Timm, M.D., et al
                                                            Page 242                                                     Page 244
 1    e-mail, it states, they are "exclusively for                      1       Q. BY MR. MOORE: Ol{ay. There's-- page 2
 2    healthcare providers who can prescribe"?                          2   outlines a "preprogrammed preparation a·equircments."
 3          A. Yes. That's what it says.                                3            Do you see that?
 4          Q. Is that true?                                            4       A. Yes.
 5              MR. SCHWARTZ: Form.                                     5       Q. Okay. On the second bullet point, taii{S
 6              MS. GOTTLIEB: Form.                                     6   that it's expected that the number of-- it's
 7              THE WITNESS: Yes. As Iread this, I                      7   expected to be reported the number of expected
 8    don't know that I've worded it as best I possibly                 8   attendees and deciles, correct?
 9    could have, but that is the general essence is that               9            MS. GOTTLIEB: Form.
10    it should be for healthcare providers with                       10            THE WITNESS: I don't see it. Where are
11    prescribing abilities, yes.                                      11   you?
12          Q. BY MR. MOORE: Okay. And if there are                    12            MR. SCHWARTZ: Object to form.
13    programs that are being given that do not- where                 13       Q. BY MR. MOORE: Second bullet point. I'm
14    other people are attending that cannot prescribe,                14   reading in part. I'm not reading it all. I'm trying
15    would that have been a violation of your company's               15   to help you through this.
16    policy?                                                          16            Do you see that?
17              MS. GOTTLIEB: Form.                                    17       A. Number of expected -- Wait. Okay. I
18              THE WITNESS: I don't believe                           18   don't think I understand it, but, yes, I see that
19    specifically so, no.                                             19   it's written there.
20           Q. BY MR. MOORE: Okay. Who was permitted                  20       Q. Okay. The one, two, three, fourth bullet
21 to attend the ISPs at a setting outside of the                      21 point, "Invitee requirement per program are as
                                                            Page 243                                                            Page 245
 1    office?                                                           1   follows. Two or more key prescribers, plus support
 2              MS. GOTTLIEB: Form.                                     2   stafffor GPBs."
 3              TilE WITNESS: Healthcare practitioners,                 3            Do you know what that means?
 4    though -- which was defined in the SOP as those with              4        A. No, I don't know. But I can see it
  5   presclibing abilities, and the best of my-- to the                5   spelled out in the first one where it says "group
  6   best of my recollection, those involved with the                  6   practice briefmg." I don't !mow what that is.
  7   patient's care, to the effect of that, yeah.                      7          Q. Does that suggest that it's the in-office
  a         (Exhibit 13 was marked for identification.)                 8   programs?
  9             MR. MOORE: You can have-- you can have                  9            MR. SCHWARTZ: Form.
10    this one. It says my copy, but go ahead.                         10            MS. GOTTLIEB: Form. Foundation.
u               MR. SCHWARTZ: Thanks.                                  11             THE WITNESS: I can't say I've ever heard
12              MR. MOORE: Yep.                                        12 that term before. 1 don't know.
13              MR. MOORE: What number are we on?                      13          Q. BY MR. MOORE: Olmy. So this was, in all
14              THE COURT REPORTER: 13.                                14   likelihood, before your time?
15           Q. BY MR. MOORE: This is a document that's                15          A. Oh --
16    called, "Insys Speaker Programs Field                            16             MS. GOTILIEB: Foundation.
17    Responsibilities."                                               17             THE WITNESS: -- well -- well before my
18              Do you know when this was created?                     18   time. 1 can see that CyMedica was on here, and that
19              MS. GOTILIEB: Take your time to review                 19   was 2012.
20    it.                                                              20          Q. BY MR. MOORE: Okay.
21              TilE WITNESS: I don't know.                            21          A. So I -- I've never even seen this
CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                                   Page: 62 (242 - 245)
Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                             Facsimile (410) 821-4889
----·--------------·---------0-----------------c---.
              Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 -Page
                                                                    ----·---·---·
                                                                         64 of 74
                                                                                                                                                 1
         Deposition ofDanielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., et al
                                                                  Page246                                                      Page 248          I
          1   document before.                                                1   about the way Insys was using the speakers' program.           Ii
          2          Q. Ol<ay. It goes on to state that. "Four or             2   that's a pretty concerning response. isn't it?
          3   more key prescribers plus one support staff member              3             MR. SCHWARTZ: Object to fmm.
          4   for dinner meetings," right?                                    4             MS. GOTTLIEB: Form. Foundation.
                                                                                                                                                 I
          5             MR. SCHWARTZ: What are you referring to?              5             THE WITNESS: Yes.
                                                                                                                                                 i
          6          Q. BY MR. MOORE: I'm on page- the fourth                 6       Q. BY MR. MOORE: As the-- Would it be
          7   bullet point down.                                              7   concerning to you as the compliance director if you
          8          A. Tsee -- I see that written there, yes.                8   learned that in one office setting. okay, that there
          9          Q. Ol<ay. An_d then it says, "As a whole, it             9   were-- the small office setting, that there were
         10   looks like to me the programs are designed to be               10   four prescribers being paid by lnsys?
         11   clinical in nature and therefore, nonclinical office           11             MR. SCHWARTZ: Form.
         12   staff, office managers. receptionists, et cetera.              12             MS. G01TLIEB: Form. Foundation.
         13   should not be invited"; is that right?                         13             THE WITNESS: I would have to look at the
         14          A. Oh, shoot. llost you. l'm sorry.                     14   circumstances, but on the face of what you've just
         15   Which--                                                        15   said, certainly.
         16          Q. One, two, three, four, fifth bullet point            16       Q. BY MR. MOORE: Can you think of any
         17   down.                                                          17   circumstance where that would be appropriate?
         18          A. Okay. Yes.                                           18             MR. SCHWARTZ: Object to form.
         19          Q. Okay. Is that fifth bullet point still               19             MS. GOTTLIEB: Form. Foundation.
         20   true when you took over as the compliance director             20             THE WITNESS: Did you say it was a small
         21   that nonclinical office staff, office managers,                21   office?
                                                                  Page 247                                                         Page 249
          1   receptionists, et cetera, should not be invited?                1       Q. BY MR. MOORE: Yes.
          2          A. Yes. To the best of my recollection,                  2       A. Yes.
          3   yes.                                                            3       Q. Yes, you can think of a -- of--
          4          Q. And is that because it could give the                 4       A. Yes.
          s perception of something improper being done?                      5       Q. I'm sorry.
          6             MR. SCHWARTZ: Object to form.                         6             So I asked you in a small office setting
          7             MS. GOTILIEB: Same.                                   7   where four people were being paid. can you think of
          8             THE WITNESS: 1 think it would be                      8   any explanation -- any reason why that would be
          9   specific to the circumstances, but possibly.                    9   appropriate?
         1o          Q. BY MR. MOORE: Turning back to the                    1o             MR. SCHWARTZ: Object to form.
         11   previous exhibit where you sent the e-mail to                  11             MS. GOTTLIEB: Fonn. Foundation.
         12   Mr. Burlalwff. He responded, to others, sales DMs              12             THE WITNESS: Paid. I guess it would
         13   and Sales RDs. in part. "The end of the ISPs would in          13   depend on what they're-- what they're being paid for
         14   my mind mean the end of lnsys. Insys may continue to 14 in what capacity.
         15   exist. but it will never be the Insys we knew,                 15       Q. BY MR. MOORE: Okay. Let's say you've
         16   developed, and loved to be a part of."                         16   got a small office practice and two people are being
         17             Do you see that?                                     17   paid as part of the speakers' program.
         18          A. Yes.                                                 18       A. Okay.
         19          Q. That's it.                                           19        Q. And we have two people being paid as
         20             When you put it in context of what the               2o   consultants who have also gone through the speaker
         21   allegations are in this case and across the nation             21   program training. On its face, does that raise some
         CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                             Page: 63 (246 - 249)
         Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
                              -o-·---------------------c-----------------
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 65 of 74



Deposition ofDanielle Davis                                                            Jeffrey Buchalter v. William Thrun, M.D., et al
                                                     Page250                                                               Page 252
 1   red flags to you?                                               1        Q. It's pertaining to the codefendants in
 2           MR. SCHWARTZ: Object to form.                           2   this case.
 3          MS. GOTILIEB: Same.                                      3          MR. SCHWARTZ: Is this one?
 4          THE WITNESS: Yeah. I would need more                     4          MR. MOORE: It's the only one I've got,
 s information. Yeah.                                                5   but you can look at it, of course.
 6       Q. BY MR. MOORE: It's a red flag that you                   6          THE WITNESS: Is it both pages? Okay.
 7   would need to explore?                                          7      (Exhibit 14 was marked for identification.)
 8       A. Con·ect.                                                 8       Q. BY MR. MOORE: The- It talks about a
 9          MR. SCHWARTZ: Object to form.                            9   speakers' program that's coming up on, what is it,
10          THE WITNESS: Yeah.                                      1o   the 14th, I thinlc, of November?
11          MR. SCHWARTZ: You can answer that.                      11       A. 2012. Yes.
12          THE WITNESS: Yes, I would.                              12       Q. 2012. Right. Before your time.
13       Q. BY MR. MOORE: And you would need to                     13           And it outlines individuals who are going
14   explore it because, on its face, you don't understand          14   to be in attendance.
15   why that would be happening?                                   15           Do you see that?
16          MR. SCHWARTZ: Object to fonn.                           16       A. Yes.
17          MS. GOTTLIEB: Same.                                     17       Q. If all of those individuals were for the
18          THE WITNESS: Yes, Twould want more                      18   same practice location, would that be problematic?
19   infmmation.                                                    19           MS. GOTTLIEB: Fonn. Foundation.
20      Q. BY MR. MOORE: Have you seen e-mails                      2o           MR. SCHWARTZ: Form.
21   where the physicians are being-- the healthcare                21           MR. MCCUBBIN: Object to the fonn and
                                                         Page 251                                                           Page 253
 1   providers are being called targets?                             1   foundation.
 2          MS. GOTTLIEB: Form.                                      2          THE WITNESS: Can I clarify? Is the
 3          THE WITNESS: In general, that sounds                     3   speaker, Joseph Ferraro, is he part of the practice?
 4   familiar. I can't think of a specific e-mail, but               4       Q. BYMR. MOORE: Yes.
 5   the terms sounds familiar, yes.                                 s          MR. MCCUBBIN: Same objection.
 6       Q. BY MR. MOORE: Is it a little concerning                  6          MS. GOTfLIEB: Same.
 7   that you're calling healthcare providers targets?               7          THE WITNESS: So there's-- If that
 8          MS. GOTTLIEB: Form.                                      a would be the case, there would be cetiain things that
 9          MR. SCHWARTZ: Object to form.                            9   we would have to look at in order to see if that
10          THE WITNESS: Just depending on--                        10   would be appropriate.
11      (The record was read back, as requested.)                   11       Q. BY MR. MOORE: What would you need to
12          MS. GOTILIEB: Fmm.                                      12   look at?
13          MR. SCHWARTZ: Form.                                     13       A. Well, what we don't want to see happen is
14          THE WITNESS: Individually, I guess, you                 14   this one speaker who is in charge of a practice
15   could-- I mean, it could be. Depends on the                    15   speaking to his employees that he, I suppose, pays,
16   circumstances, the context.                                    16   compensates them.
17       Q. BY MR. MOORE: This is a- We'll marl<                    17       Q. Would it be concerning if people that
18   this as an exhibit, but this is an e-mail chain                18 were in attendance were also part of the speakers'
19   between Jessica Larichiuta, Alec Burlakoff, and                19 program and being paid as consultants?

20   Sunrise Lee.                                                   2o        MS. GOTILIEB: Form. Foundation.
21        A. Okay.                                                  21          MR. SCHWARTZ: Object to form.
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                                 Page: 64 (250 - 253)
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
--------------------u
               Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 66 of 74
                                                                                               -u·------------
      Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. Wi1liam Tham, M .D., et al
                                                                Page254                                                          Page256
       1           MR. MCCUBBIN: Object to form and                        1              THE WITNESS: Do you need to see these?
       2    foundation.                                                     2             MS. G01TLIEB: Yeah.
       3           THE WITNESS : It could be, yes.                          3         Q. BY MR. MOORE: Did you -- did you get any
       4        Q. BY MR. MOORE: Sunrise Lee, then, writes                  4   additional programs beyond these two when you were
       s back about how she's going to come down and close                  s the compliance director?
       6 them.                                                              6         A    Hold on .
       7           Do you see that?                                         1             MS. GOTTLIEB: I mean, she has to let us
       8           MR. MCCUBBIN: Objection to the fonn .                    a take a look. She'll take a look.
       9           MS. GOTTLIEB: Join.                                      9             MR. SCHWARTZ: Where did you get these
      10           THE WITNESS : She doesn't use that                      10   from?
      11    specific language, but she says, "Many of the key              11             THE WITNESS: Online.
      12    targets will be at this dinner and between the two of          12             MR. SCHWARTZ: Because they're not
      13    us, I'm sure we'll get them all. Huge potential."              13   Bates'd. Online?
      14        Q. BY MR. MOORE: I can tell by your                        14             MR. MOORE: Uh-huh.
      15    reaction, you find that to be concerning?                      15             MS. GOTTLIEB : Is that patt of that?
      16           MR. SCHWARTZ: Object to form.                           16             THE WITNESS : I think so. It looks
      17        Q. BY MR. MOORE: Is that true?                             11   familiar. I didn't create these. These were created
      18           MS. GOTTLIEB: Same form.                                18   by Adam Toronto.
      19           MR. SCHWARTZ: Form.                                     19             MR. SCHWARTZ: Can I see that one?
      2o           MR. MCCUBBIN: Objection to the fonn and                 20             THE WITNESS: Yeah.
      21    foundation.                                                    21             MR. SCHWARTZ: What's the date on that
                                                                Page 255                                                            Page257
        1          THE WITNESS: It's the language, yeah.                    1   one?
        2~~~~                                                               2             THE WITNESS: November 10,2016.
        3       Q. BY MR. MOORE: You -- When you became                     3             They look fatniliar, yes.
        4   the director, you went out and you gave some                    4         Q. BY MR. MOORE: Okay. Did you give any
        5   presentations about compliance strategies?                      5   additional --
        6       A. Compliance strategies?                                   6             MR. SCHWARTZ: Hang on. Hang on. Hang
        7       Q. Well, compliance topics maybe would be a                 7   on.
        8   better term; is that fair?                                      8             MR. MOORE: I'm sorry.
        9       A. Yes.                                                     9         Q. BY MR. MOORE: The question doesn't
       10          MR. MOORE: Okay. I have found two. We                   10   pertain to these two.
       11   can mark these.                                                11             Did you give any additional programs that
       12          MS. GOTTLIEB: And before we get into                    12   you can recall beyond these two?
       13   that, do you mind if we take a quick bathroom break?           13             MS. GOTTLIEB : Form.
       14           MR. MOORE: Can I ask one more question?                14             MR. SCHWARTZ: Fonn.
       1s          MS. GOTTLIEB : Sure.                                    15             THE WITNESS: So these weren't given to
       16           MR. MOORE: Okay.                                       16   Insys staff.
       11   (Exhibits 15 and 16 were marked for identification.)           17          Q. BY MR. MOORE: No. I !mow.
       18          MR. MOORE: We'll take a quick break. Go                 18         A. Okay.
       19   ahead and take a look at those. Why don't you just             19         Q. You went outside and you went to national
       20   take a quick look, and then I have a very general              20   meetings and you gave two presentations?
       21   question about them. That's it.                                21             MS. GOTTLIEB: Form.
      CRC Salomon, Inc.                         www.crcsalomon.com - info@ca·csalomon.com                                  Page: 65 (254 - 257)
      Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                             Facsimile (410) 821-4889
         Case-------
              1:16-cr-10343-ADB
                          ~-=-==-==
                                    Document 797-6
                                  -========-  -==
                                                   Filed 03/22/19 Page 67 of 74
                                                -==-
                                                   ==-==-==;a------·-----·-·--




Deposition ofDanielle Davis                                                          Jeffrey Buchalter v. William Tham, M.D., et al
                                                         Page 258                                                      Page 260
 1          THE WITNESS: So they're not national.                    1   and I don't mean any disrespect to you, but do you
 2   This is the West Coast compliance conference. I'm               2   see how it could be viewed as a little bit, my term,
 3   actually supposed to be at it today or yesterday.               3   a little odd that with all that was swirling around
 4       Q. BY MR. MOORE: Oh, heavens. I'm sorry.                    4   Insys at the time, all the reports that were being
 5       A. Yes. And, yes, I have co-presented, I                    s generated about problems inside oflnsys, for
 6   guess, two years in a row now. Missed this year.                6   instance, Dr. Awerbuch had pleaded guilty.
 7       Q. Are those the only two times you've                      7          Nurse Alfonso bad pleaded guilty for
 8   presented?                                                      a accepting kickbacks. All of the various
 9       A. Yes.                                                     9   investigations going on, that you were giving
10          MR. MOORE: Okay. Let's take a break.                    10   compliance talks on bow to give a -- set up an
11   Thank you for giving me a little extra time.                   11   effective compliance program?
12          THE VJDEOGRAPHER: This concludes media                  12          MS. GOTTLIEB: Form.
13   No. 2 -- excuse me -- media No. 3 in the continuing            13          MR. SCHWARTZ: Object to form.
14   deposition. Off the record at 4:09.                            14          MS. GOTILIEB: Foundation.
15         (A break was taken at 4:09p.m.)                          15          THE WITNESS: I guess I don't recall
16          TilE VIDEOGRAPHER: This begins media No.                16   thinking about that at the time, no.
17   4 in the continuing deposition ofDanielle Davis. On            17       Q. BY MR. MOORE: When did -- Has Insys
18 the   record at 4:19.                                            18   stopped using the speakers' program?
19       Q. BY MR. MOORE: Ms. Davis, befo1·e we went                19       A. No.
20   off the record, we were talking about the                      20       Q. It's still ongoing?
21   presentations that you had given. And there were               21       A. Yes.
                                                         Page259                                                  Page 261
 1   two. In 2015 and also in 2016, right?                           1          MS. GOTTLIEB: I'm sorry. Can you keep
 2           MS. GOTTLIEB: Form.                                     2   your voice up, please?
 3           THE WITNESS: As it related to the West                  3          THE WITNESS: Yes.
 4   Coast compliance conference, yes.                               4          MS. GOTTLIEB: Okay. Thanks.
 5       Q. BY MR. MOORE: Okay. Did somebody ask                     5       Q. BY MR. MOORE: Are you aware that
 6   you to give those presentations?                                6   Dr. Kapoor has been identified as a coconspirator?
 7       A. Yes.                                                     7          MR. SCHWARTZ: Object to form.
 8       Q. Did Dr. Kapoor ask you to give those                     8          MS. GOTTLIEB: Same. Foundation.
 9   presentations?                                                  9          THE WITNESS: Yes.
1o       A. No.                                                     10       Q. BY MR. MOORE: Is that concerning to you
11        Q. Who asked you to give them?                            ll   as the compliance director that the person that
12       A. On both occasions, the people I was                     12   founded this company and who is on the board of
13   presenting with asked me to join them.                         13   directors and who has served as the past president
14       Q. Okay. Did anybody ask you questions at                  14   and CEO of the company is still on the board of
15   these presentations that you gave about any ofthe              15   directors -
16   issues that were ongoing with lnsys?                           16          MS. GOTILIEB: Form.
17           MR. SCHWARTZ: Form.                                    17          MR. SCHWARTZ: Object to form.
18           MS. GOTTLIEB: Same.                                    18       Q. BY MR. MOORE: --and has been identified
19           TilE WITNESS: Not that I can recall                    19   as a coconspirator?
20   specifically, no.                                              20          MS. GOTTLIEB: Form.
21        Q. BY MR. MOORE: Do you see my term here, :n                          MR. SCHWARTZ: Same objection.
CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                            Page: 66 (258- 261)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
------- ----·-----·---o---------·----          ·--------o,:
              Case 1:16-cr-10343-ADB Document 797-6            =- ===================-~~
                                                    Filed 03/22/19  Page 68 of 74


        Deposition ofDanielle Davis                                                           Jeffrey Buchalter v. William Tham, M.D., et al
                                                                 Page262                                                         Page 264
         1           THE WITNESS : I'm not really sure all the              1   a former sales rep and Dr. Kapoor. I think -- that's
         2   issues that would -- all the -- I guess, the facets            2   all that can come to mind right now that would be
         3   of what gets taken into consideration for someone to           3   outside of what I have learned in a privileged
         4   be a coconspirator list. I'm not familiar with how             4   capacity.
         5   that list is formed --                                         5       Q. I see.
         6       Q. BY MR. MOORE: Sur·e.                                    6          How about romantic relationships with
         7       A. -- in and of itself. I mean, I have to,                 7   representatives and physicians, sales representatives
         8   you know, defer to the people above me to discuss,             8   and physicians or healthcare providers?
         9   you know, his being on the board.                              9            MR. SCHWARTZ: Same objections.
        1o       Q. Have you learned in your role as the                   1o            THE WITNESS: What specifically?
        11   compliance director whether or not anyone on the              11        Q. BY MR. MOORE: Have you learned that
        12   executive team-- I'm going to include Dr. Kapoor,             12   there was instances where Insys sales representatives
        13   along with all of the individuals who have been               13   became romantically involved with the healthcare
        14   indicted, okay, to set my question up. Those are the          14   providers they were calling on?
        15   individuals I'm talking about Okay?                           15            MR. SCHWARTZ: Same objections.
        16           Have you been made aware, as the director             16            MS. GOTTLIEB: Same.
        17   of compliance, whether or not any of those                    17            TIIE WITNESS: Yes.
        18   individuals have had romantic relationships with              18        Q. BY MR. MOORE: Tell me about that.
        19   sales representatives?                                        19            MS. GOTTLIEB : Form.
        2o           MS. GOTTLIEB : Form.                                  20            THE WITNESS : So right off just the top
        21           MR. SCHWARTZ: Objectto form.                          21   of my head right now, I can recall two instances that
                                                                Page 263                                                        Page 265
         1          MS. GOTILIEB: Foundation.                               1   came to my attention.
         2          THE WITNESS: Yes.                                       2        Q. BY MR. MOORE: Okay.
         3       Q. BY MR. MOORE: What have you learned?                    3        A. You !mow, we can specifically talk, you
         4          MS. GOTTLIEB: Form.                                     4   know, about the one that I'm aware of that might--
         5          MR. SCHWARTZ: Object to fonn.                           5   that reflects individuals associated with this case.
         6          And, again, if you can answer this in a                 6        Q. Sure.
         7   nonprivileged context, that's okay. But if you                 7        A. So it's my understanding, it came to my
         8   learned this from a privileged source or contain               8   attention at some point, I -- I believe it was
         9   privileged information, instruct not to answer.                9   through the district manager, I think, that Jessica
        10          THE WITNESS: Okay.                                     1o   Larichiuta --
        11          MR. SCHWARTZ: Did you catch any ofthat?                11        Q. Yes.
        12          THE WITNESS: Yeah.                                     12        A. -- was romantically involved with a
        13          MR. SCHWARTZ: All right. Thanks.                       13   physician that she was calling on. She might have
        14          THE WITNESS: I believe the majority of                 14   become engaged to him.
        15   it would probably fall under the privilege, but I do          15        Q. Okay. Are you aware of instances where
        16   recall recently reading a document, I think it was            16   physicians made requests for Insys to hire people?
        17   from New Jersey.                                              17        A. I can't recall.
        18       Q. BY MR. MOORE: You've seen the New Jersey               1B            MS. GOTTLIEB: Form.
        19   complaint?                                                    19            THE WITNESS: Not sitting here right now,
        2o        A. Yes. And I believe I read something to                2o   I can't recall a physician requesting somebody be
        21   the effect in that complaint about some e-mails with          21   hired.
        CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                            Page: 67 (262 - 265)
        Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                      Facsimile (410) 821-4889
                    Case 1:16-cr-10343-ADB
----·---- ----------------------  -r       Document 797-6 Filed 03/22/19 Page 69 of 74                                                        --j




         Deposition of Danielle Davis                                                         Jeffrey Buchalter v. William Tham, M.D., eta!
                                                                Page 266                                                        Page268
           1       Q. BY MR. MOORE: OJ(ay. Could that be                    1   specifically request, hey, I want to do a program,
           2   potentially problematic if a physician made a request        2   let's go do a program here, let's go do a program
           3   for Insys to hire somebody? Could it be received as          3   there?
           4   a -- or perceived in any way as a kickback?                  4            MS. GOITLIEB: Form.
           5          MR. SCHWARTZ: Object to form.                         5            THE WITNESS: Yeah. I just-- Again, I
           6          MS. GOTILIEB: Fmm.                                    6   know I'm splitting hairs, but just I think for the
           7          THE WITNESS: Potentially.                             7   purposes of answering accurately.
           8       Q. BY MR. MOORE: Oltay. Are you aware of                 8         Q. BY MR. MOORE: Sure.
           9   any requests that Dr. Tbam made to have individuals          9         A. Were you referring to people who were on
          10   hired and whether or not Insys hired them?                  10   the speaker bureau?
          11          MS. GOTILIEB: Form.                                  11         Q. Yeah. I'm using speaker program and
          12          MR. SCHWARTZ: Form.                                  12   bureau the same.
          13          MR. MCCUBBIN: Objection. Form.                       13         A. Okay.
          14   Foundation.                                                 14         Q. So if a person was on the speaker
          15          THE WITNESS: I'm not, no.                            15   bureau--
          16       Q. BY MR. MOORE: The-- In terms ofthe                   16         A. Uh-huh.
          17   speaker programs, Insys created the materials for           17         Q. -- could they-.- did they have a right to
          18   those programs, correct?                                    18   set up their own programs?
          19          MS. GOTILIEB: Form.                                  19            MS. GOTILIEB: Form.
          20          MR. SCHWARTZ: Form.                                  20            MR. MCCUBBIN: Object to fonn.
          21          THE WITNESS: Yes.                                    21            THE WITNESS: Not that I can think of,
                                                                Page 267                                                  Page269
           1       Q. BY MR. MOORE: Okay. And--                             1   no.
           2          Go ahead.                                             2         Q. BY MR. MOORE: Okay. So if a speaker
           3       A. Can I just make a qualification?                      3   said to a rep, I want to do a program at this office
           4       Q. Please.                                               4   and I want to do a program at this office?
           5       A. So I think initially it could have been               5         A. No. I mean, that's not just how--
           6   an outside company that did the initial one, perhaps.        6            MR. SCHWARTZ: Hang on. There's no
           7   I remember hearing CyMedica, I think they did that.          7   question. There's no question.
           8   But from my tenure at the company, it is my                  8         Q. BY MR. MOORE: Is that the way it was
           9   understanding that it's developed in-house.                  9   supposed to work?
          10       Q. Okay. And then they're all developed                 1o            MR. SCHWARTZ: Object to form.
          11   in-house or through CyMedica and then given to the          11            MS. GOTTLIEB: Form. Foundation.
          12   speal{er to go speak on?                                    12            THE WITNESS: No.
          13          MS. GOTILIEB: Form. Foundation.                      13         Q. BY MR. MOORE: Was it appropriate for
          14          MR. SCHWARTZ: Form.                                  14   healtbcare providers on the speakers' program to do
          15          THE WITNESS: Essentially, yes.                       15   ride-alongs with reps?
          16       Q. BY MR. MOORE: Right? Yeah.                           16            MR. SCHWARTZ: Object to form.
          17       A. Great simplification. Yeah.                          17            MS. GOTTLIEB: Join.
          18       Q. I try.                                               18            MR. MCCUBBIN: Object to the form.
          19          If you learned that a speaker was --                 19            THE WITNESS: No.
          20          Well, was it permitted for people that               20         Q. BY MR. MOORE: Why?
          21   were on the speakers' program, could they                   21         A. 1-- I can't even think of an instance
         CRC Salomon, Inc.                        www.crcsalomon.com - info@crcsalomon.com                             Page: 68 (266 - 269)
         Office (410) 821-4888                     2201 Old Court Road, Baltimore, MD 21208                       Facsimile (410) 821-4889
         Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19=====================
-------------~·:·===-===-==================~r·~
                                                               Page 70 of 74                .-
Deposition ofDanielle Davis                                                       Jeffrey Buchalter v. William Tham, M.D., et al
                                                      Page270                                                        Page 272
  1   where or why that would happen, what the purpose           1   as the compliance director?
  2   would be. I can't think.                                   2           MS. GOTTLIEB: Form.
  3       Q. Okay. It would be a red flag where you              3             MR. SCHWARTZ: Object to fmm.
  4   would want to investigate, right?                          4           And, again, object to the extent that you
  5            MS. GOTTLIEB: Form?                               5   can answer this with nonprivileged information,
  6            MR. SCHWARTZ: Fotm.                               6   that's okay. This calls for privileged information,
  7            MR. MCCUBBIN: Object to the form and              7   I would insbuct not to answer.
  8   foundation.                                                8             MS. GOTTLIEB: Same.
  9            THE WITNESS: Sony. Can you reask the              9           THE WITNESS: Yeah. I remember that
 10   question?                                                 10   being part of the discussion with counsel, yeah.
 11       Q. BY MR. MOORE: That would be a red flag             11       Q. BY MR. MOORE: Was that shut down at some
 12   to you as a compliance director if you heard that?        12   point in time?
 13            MS. GOTTLIEB: Form.                              13           MR. SCHWARTZ: Object to form.
 14            MR. SCHWARTZ: Same objection.                    14             MS. GOTTLIEB: Form.
 1s            THE WITNESS: Ifl had heard? Sorry.               15             lviR. SCHWARTZ: Calls for privilege.
 16            MR. MCCUBBIN: Same objection.                    16   Instruct not to answer.
 17       Q. BY MR. MOORE: That a person on the                 17             THE WITNESS: Honestly, as J sit here, I
 18   speakers' program was doing ride-alongs with the          18   can't recall specifically.
 19   reps?                                                     19       Q. BY MR. MOORE: Okay. Did you come to
 20            MS. GOTTLIEB: Fonn.                              20   learn that Mr. Burlakoff at one point told someone,
 21            MR. SCHWARTZ: Form.                              21   quote, "If you keep patients on Subsys for four
                                                      Page271                                                              Page 273
  1            MR. MCCUBBIN: Same objection.                     1   months, they're hooked. Then they'll be on it for a
  2            THE WITNESS: That would be a red flag.            2   year, maybe longer."
  3       Q. BY MR. MOORE: It would be a red flag if             3             MS. GOTTLIEB: Fonn.
  4   you learned that a particular speaker was asl<ing to       4             THE WITNESS: I don't recall ever hearing
  5   do speaker programs and to set them up as well?            s that, no.
  6            MS. GOTTLIEB: Form. Foundation.                   6        Q. BY MR MOORE: Pretty shocking if he said
  7            MR. SCHWARTZ: Object to form.                     7   that, isn't it?
  8            MR. MCCUBBIN: Form and foundation.                8             :t-.1R. SCHWARTZ: Object to form.
  9            THE WITNESS: Yes.                                 9             MS. GOTTLIEB: Fonn.
 10       Q.    BY MR. MOORE: Did you come to learn that        10             :MR. MCCUBBIN: Object to the fmm.
 11   Insys was creating letters of medical necessity for       ll             THE WITNESS: Yes.
 12   physicians to sign off on?                                12        Q.    BY MR. MOORE: I keep saying it, but I
 13       A. Yes.                                               13   promise to you, I am almost done. Okay.
 14            Wait. I need to qualify that                     14        A. Okay.
 15       Q. Sure.                                              15        Q.    Bear with me.
 16       A. Sorry.                                             16        A. Okay.
 17            I'm aware of a letter of medical                 17        Q.    Are you okay?
 18   necessity template that was offered to physicians to      18        A. Yep.
 19   use however they needed to with respect to that, yes.     19        Q.    Okay. Mr. Burlakoffwas the vice
 20       Q. Did you determine whether that was                 20   president of sales; is that true?
 21   appropriate or not during your-- during your tenure       21        A. At what specific point in time?
 CRC Salomon, Inc.                         www.crcsalomon.com- info@crcsalomon.com                            Page: 69 (270- 273)
 Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                     Facsimile (410) 821-4889
            Case 1:16-cr-10343-ADB
---------·---------------o-          Document 797-6 Filed 03/22/19 Page 71 of 74 ---·---
                                ------·---------------·---··---c---------------------·-



         Deposition ofDanielle Davis                                                                 Jeffrey Buchalter v. William Tham, M.D., et al
                                                                    Page274                                                             Page 276
           1          Q. That's fair.                                           1   "recruit," no.
           2             At some point he got promoted to the vice              2       Q. BY MR. MOORE: What would you use?
           3   president of sales. I don't remember the exact date.             3       A. Identify.
           4          A. Yes.                                                   4       Q. Okay. Did you come to learn that lnsys
           5          Q. He was already in that position when you               5   --as the director of compliance, that Insys was
           6   came on board?                                                   6   aligning the number of speaking events with the
           7          A. Yes.                                                   7   amount that the speaker was prescribing?
           8          Q. Okay. As vice president of sales, did he               8            MR. SCHWARTZ: Object to form.
           9   supervise lnsys's sales force throughout the entire              9            And, again, object-- if you can answer
          10   United States?                                                  1o this with nonprivileged infonnation, that's fme. If
          11          A. That was my understanding, yes.                       n    this calls for privileged infonnation based on that,
          12          Q. Okay. Mr. Simon became the national                   12   I would instruct you not to answer.
          13   director of sales, I think, at some point in time in            13            MS. GOTTLIEB: Join.
          14   2013, if my memory serves. I could be wrong on the              14            THE WITNESS: I think that's based on
          15   date. Is that your recollection?                                15   privileged infonnation.
          16          A. I don't remember either. Tdon't even                  16       Q. BY MR. MOORE: Olmy. Now, if you would
          17   recall if that was his title. The national part. I              17   give me just a few minutes to stop and think about if
          18   can't remember.                                                 18   I have any other questions. Okay?
          19          Q. Okay. Do you recall what his role was?                19       A. Certainly.
          2o   Did he have a responsibility for Insys's sales force            2o            l\1R. MOORE: Okay.
          21   throughout the entire United States?                            21            THE VIDEOGRAPHER: Off the record at
                                                                    Page 275                                                            Page 277
           1             MS. GOTTLIEB: Form.                                    1   4:38.
           2             l\1R. SCHWARTZ: Object to fonn.                        2           (A break was taken at 4:38 p.m.)
           3             THE WITNESS: That is my understanding,                 3            THE VIDEOGRAPHER: Back on the record at
           4   yes.                                                             4   4:44.
           5          Q. BY MR. MOORE: Okay. And then regional                  5       Q. BY MR. MOORE: We talked about the CIS
           6   directors, there was also regional directors,                    6   report dated February 2014. Remember that?
           7   correct?                                                         7       A. Yes.
           8          A. Correct.                                               8       Q. Have there been other CIS reports that
           9          Q. And as kind ofthe name implies, they                   9   have been generated?
          10   oversaw specific region?                                        10            MS. GOTTI,IEB: Form. Foundation.
          11          A. Yes.                                                  11            THE WITNESS: I think so, yes.
          12          Q. And they had responsibility for the sales             12       Q. BY MR. MOORE: Have there been CIS
          13   managers, sales representatives for that region?                13   reports generated regarding the speakers' program?
          14             MS. GOTTLIEB: Form.                                   14       A. Yes.
          15          Q. BY MR. MOORE: True?                                   15       Q. When were those generated?
          16          A. For their particular areas, yes.                      16            MS. GOTTLIEB: Form.
          17          Q. Okay. Were sales representatives                      17            THE WITNESS: I can't recall
          18   required to recruit speakers for the speakers'                  1a   specifically.
          19   program?                                                        19       Q. BY MR. MOORE: After you came on?
          20             MS. GOTTLIEB: Fonn. Foundation.                       20       A. f think before.
          21             THE WITNESS: I wouldn't use the word                  21       Q. Before?
         CRC Salomon, Inc.                           www.crcsalomon.com - info@crcsalomon.com                                 Page: 70 (274- 277)
         Office (410) 821-4888                        2201 Old Court Road, Baltimore, MD 21208                           Facsimile (410) 821-4889
        Case 1:16-cr-10343-ADB Document 797-6 Filed 03/22/19 Page 72 of 74


Deposition ofDanielle Davis                                                          Jeffrey Buchalter v. William Tham, MD., eta[
                                                           Page278                                                      Page280
 1       A. Yeah.                                                      1 providers, okay?
 2             MR. MOORE: I would ask that that be                     2      A. Okay.
 3 produced.                                                           3      Q. And the sales representative documented
 4             MR. SCHWARTZ: Same thing. Whatever you                  4 that the physician is leery to prescribe off-label --
 s need, just whatever you need to do to get it                        s      A. Okay.
 6 formally.                                                           6      Q. - would that be concerning to you that
 7       Q. BY 1\ffi. MOORE: Have there been other                     7 the rep is promoting off-label to the doctoa·?
 8   reports generated about the speakers' program?                    8         MS. GOTTLIEB: Form.
 9             MS. GOTTLIEB: Fotm.                                     9         MR. SCHWARTZ: Object to form.
1o             MR. SCHWARTZ: Form.                                    10         MS. GOTTLIEB: Foundation.
11             MS. GOTTLIEB: Foundation.                              11         THE WITNESS: I mean, I would certainly
12             THE WITNESS: Not that l can-- not that                 12 have concerns. rm not -- I'm not aware of anything
13 I can think of, no.                                                13 like that specifically.
14       Q. BY MR. MOORE: As the compliance                           14      Q. BY MR. MOORE: But if there was something
15 director, did you ever go out and do any ride-alongs               15 like that in existence, that would give you a -- that
16 with any reps?                                                     16 would be a concern for you?
17       A. Ride-alongs with reps, yes.                               17         MR. SCHWARTZ: Object to form.
18       Q. When did you staa·t doing that?                           18         MS. GOTfLIEB: Same.
19       A. I can't recall when I specifically --                     19         THE WITNESS: To be clear, it's if a rep
20 when I personally did. I-- At some point in 2015.                  20 created a document that said ...
21    Q. Okay. Did you ever do any in Maryland?                       21      Q. BY MR. MOORE: The prescriber continues
                                                           Page 279                                                         Page 281
 1       A. No.                                                        1 to be leery of off-label use?
 2           Q. Did you ever attend any speal{er program               2      A. Okay. I understand now.
 3 events in Maryland?                                                 3          Yes, that would be conceming.
 4       A. No.                                                        4      Q. Why?
 s           Q. If you were doing-- As the compliance                  5          MR. SCH\VARTZ: Same objection.
 6 director, if you were looking through --                            6          And, again, to the extent that it calls
 7       A. Sorry. Can I -- I think I might have                       7 for information that's coming out ofthe privileged
 8 misanswered that.                                                   8 matter, I'm instmcting you not to answer. But if
 9           Q. It's okay.                                             9 you can answer it, nonprivileged, that's fine.
10           A. l think, so I -- I specifically remember              10          MS. GOTTLIEB: Join.
11   going into the field monitoring speaker programs in              11          THE WITNESS: lfl -- ifl saw something
12 2015. I don't recall actually doing a field ride, I                12 that you've described, that would certainly raise a
13 don't think, until2016. I can't remember doing one                 13 red flag as to that specific sales representative's
14 before then.                                                       14 --sales representative's sales practices. Sony.
15           Q. That's okay.                                          15 I'm getting ...
16           A. Sony. I just wanted to be clear on                    16      Q. BY MR. MOORE: Promoting off-label is
11   that.                                                            17 illegal?
18           Q. All right. Got it.                                    18      A. Conect.
19              As the compliance director, if you were               19        MR. SCH\VARTZ: I'm going to object to the
20 looking at documents that were created by sales reps,              20 form on that last question.
21 okay, regarding their interactions with healthcare                 21      Q. BY MR. MOORE: Ifl asl{ed you this
CRC Salomon, Inc.                          www.crcsalomon.com - info@crcsalomon.com                              Page: 71 (278 - 281)
Office (410) 821-4888                       2201 Old Court Road, Baltimore, MD 21208                        Facsimile (410) 821-4889
~-- - ~               Case 1:16-cr-10343-ADB
          - ----·---·-----·-·--·---·------·---        ------------·----------
                                                             Document 797-6 ---------0·..:=:=.::===================
                                                                               Filed 03/22/19 Page 73 of 74


              Deposition ofDanielle Davis                                                              Jeffrey Buchalter v. William Tham, M.D., et al
                                                                        Page 282                                                          Page284
                1   before, I'm sorry, but I'm going to one more time               1   --with both in-house and external counsel.
                2   because I don't remember at this point.                         2       Q. BY MR. MOORE: The question's slightly
                3           You come on in 2014, March, and at that                 3   different.
                4   point, you're learning a ton about the company                  4       A-    Okay.
                5   through -- on the investigation side of things. And             5       Q. So it's one thing to violate a policy,
                6   you're also in the process of, you know, developing             6   per se, right? It's another thing to be-- to have
                7   the compliance program at Insys on the other side,              7   the top level executives of a company pushing
                B   right?                                                          8   off-label, setting up a bribe scheme, and setting up
                9           MS. GOTTLIEB: Form.                                     9   a scheme to defraud insurance companies. That's
               10       Q. BY MR. MOORE: You know, if you were                     10   termination conduct, right?
               11   asked a question that you had to have learned a lot            ll            MR. SCHWARTZ: Object to form.
               12   about what was going on, you had to have learned a             12   Argumentative.
               13   lot about what the executives at the time were doing,          13            MS. GOITLIEB: Fonn.
               14   why is-- did - what steps did you take to shut it              14            THE WITNESS: If that specific conduct
               15   down, what would your response be?                             15   you're referencing was uncovered, yes, steps would be
               16           MR. SCHWARTZ: Object to form.                          16   taken to likely terminate the employment.
               17           MS. GOTTLIEB: Form.                                    17       Q. BY MR. MOORE: Did you uncover that?
               1s           :MR. SCHWARTZ: Again, if you can answer                18            MS. GOITLIEB: Fonn.
               19   that in not-- without using privileged infmmation,             19            :MR. SCHWARTZ: Object to fonn.
               20   that's fine. Otherwise, instruct not to answer, if             20            THE WITNESS: That calls for privileged
               21   it's privileged.                                               21   infonnation.
                                                                        Page 283                                                     Page 285
                1           Tiffi WI1NESS: Sure. I'll do my best.                   1            MR. SCHWARTZ: Instruct not to answer.
                2       Q. BY MR. MOORE: Sure.                                      2            :MR. MOORE: Okay. All right.
                3       A. So, again, like we've discussed, I                       3            Ms. Davis, thank you for giving me some
                4   teamed a lot of information in a privileged context.            4   of your time today. I appreciate it. I don't think
                5   And as a result, were to build out the compliance               5   I have any other questions, but your attorneys might.
                6   program with policies and procedures, training,                 6            THE WllNESS: Okay.
                7   guardrails.                                                     7            MR. SCHWARTZ: I have no further
                8      Q. But if individuals at the top of the                      8   questions.
                9   company are engaged in fraud, okay, there's more to             9            MS . GOTILIEB: Mike, on the phone?
               10   it than building out policies aod p1·occdures and              10            MR. MCCUBBIN: 1 have no questions.
               ll   guardrails. You know, I would push bacl{ on you and            1l   Let's go home.
               12   say: Why didn't you take steps or what steps did you           12            MR. MOORE: That's it.
               13   take to get these individuals tenninated?                      13            THE VIDEOGRAPHER: This concludes media
               14           MR. SCHWARTZ: Object to fonn.                          14   No. 4 in today's deposition. Off the record at 4:52.
               15          MS. GOTTLIEB: Same. And foundation.                     15       (The proceedings concluded at 4:52p.m.)
               16           Go ahead.                                              16

               17          THE WllNESS: When I learned of specific                 17
                                                                                                     DANIELLE DAVIS
               18   violations, you know, we would discuss, there were--           18

               19   there's been many employees that have been terminated          19

               20   as a result of violating policies. You know, I would           20

               21   always, you know, escalate matters and discuss with            21

              CRC Salomon, Inc.                         www.crcsalomon.com - info@crcsalomon.com                                Page: 72 (282 - 285)
              Office (410) 821-4888                      2201 Old Court Road, Baltimore, MD 21208                          Facsimile (410) 821-4889
               Case 1:16-cr-10343-ADB Document
·-·------·-·-----·····----··-·-··-----z·-··---       797-6 Filed 03/22/19 Page 74 of 74
                                               ---------------·----------·-o=------------ --·-------
                                                                                                   -=i
                                                  )                                                                                        '



         Deposition ofDanielle Davis                                                      Jeffrey Buchalter v. William Tham, M.D., et al
                                                                                                                                           II
                                                                  ~m                                                                       j
           1                 CERTIFICATE
           2         I, Kristy A. Ceton, Certified Court
           3   Reporter:
           4      That the foregoing deposition was taken by
           s me; that I am authorized to administer an oath; that
           6   the witness before testifying was duly sworn by me to
           7   testifY to the whole truth; that the questions
           8   propounded by counsel and the answers of the witness
           9   were taken down by me in shorthand and thereafter
          1o transcribed by me; that deposition review and
          11   signature was requested; that the foregoing pages are
          12   a fully, true, and accurate transcript of all
          13   proceedings and testimony had upon the taking of said
          14   deposition, all done to the best of my skill and
          1s ability. I further certifY that I am in no way
          16   related to any of the patties hereto, nor am I in any
          17   way interested in the outcome hereof.
          18         DATED at Phoenix, Arizona, this _ _ day of
          19                              ,20_.
          20
          21                 Krlsty A. Ceton

                     Certified Court Reporter #50200




         CRC Salomon, Inc.                            www.crcsalomon.com - info@crcsalomon.com                    Page: 73 (286 - 286)
         Office (410) 821-4888                         2201 Old Cout·t Road, Baltimore, MD 21208             Facsimile (410) 821-4889
